Exhibit 10.3

EXECUTION VERSION

 

 

 

REVOLVING CREDIT AGREEMENT

dated as of February 15, 2011

among

KEYSTONE AUTOMOTIVE HOLDINGS, INC.,

as Holdings,

KEYSTONE AUTOMOTIVE OPERATIONS, INC.,

as the Borrower,

The Lenders Party Hereto,

BANK OF AMERICA, N.A.,

as Administrative Agent, Issuing Bank and Swingline Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

  

  

Section 1.01.

   Defined Terms      2   

Section 1.02.

   Other Interpretive Provisions      42   

Section 1.03.

   Accounting Terms      43   

Section 1.04.

   Rounding      43   

Section 1.05.

   References to Agreements and Laws      44   

Section 1.06.

   Times of Day      44   

Section 1.07.

   Letter of Credit Amounts      44   

ARTICLE 2

THE CREDITS

  

  

Section 2.01.

   Commitments and Borrowing Base Determination      44   

Section 2.02.

   Loans      45   

Section 2.03.

   Borrowing Procedure      46   

Section 2.04.

   Evidence of Debt; Repayment of Loans      47   

Section 2.05.

   Fees      49   

Section 2.06.

   Interest on Loans      50   

Section 2.07.

   Termination and Reduction of Commitments      51   

Section 2.08.

   Interest Elections      51   

Section 2.09.

   Optional and Mandatory Prepayments of Loans      52   

Section 2.10.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      55   

Section 2.11.

   Defaulting Lenders      57   

Section 2.12.

   Swingline Loans      58   

Section 2.13.

   Letters of Credit      59   

Section 2.14.

   Determination of Borrowing Base      65   

Section 2.15.

   Intentionally Omitted      69   

Section 2.16.

   Reserves; Changes to Reserves      69   

Section 2.17.

   Settlement Amongst Lenders      70   

Section 2.18.

   Super Priority Nature of Obligations      71   

Section 2.19.

   Payment of Obligations      71   

Section 2.20.

   No Discharge; Survival of Claims      71   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE 3

TAXES, YIELD PROTECTION AND ILLEGALITY

  

  

Section 3.01.

   Taxes      71   

Section 3.02.

   Illegality      75   

Section 3.03.

   Inability to Determine Rates      76   

Section 3.04.

   Increased Cost and Reduced Return; Capital Adequacy      76   

Section 3.05.

   Funding Losses      77   

Section 3.06.

   Matters Applicable to all Requests for Compensation      77   

Section 3.07.

   Obligation to Mitigate      77   

Section 3.08.

   Survival      78   

ARTICLE 4

CONDITIONS PRECEDENT

  

  

Section 4.01.

   Conditions of Initial Effectiveness      78   

Section 4.02.

   Conditions to the Initial Credit Extension and Funding Date      80   

Section 4.03.

   Conditions to All Credit Extensions      89   

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

  

  

Section 5.01.

   Existence, Qualification and Power; Compliance with Laws      90   

Section 5.02.

   Authorization; No Contravention      90   

Section 5.03.

   Governmental Authorization; Other Consents      91   

Section 5.04.

   Binding Effect      91   

Section 5.05.

   Financial Statements; No Material Adverse Effect      91   

Section 5.06.

   Litigation      93   

Section 5.07.

   No Default      93   

Section 5.08.

   Ownership of Property; Liens      93   

Section 5.09.

   Environmental Compliance      94   

Section 5.10.

   Insurance      94   

Section 5.11.

   Taxes      94   

Section 5.12.

   ERISA Compliance      94   

Section 5.13.

   Subsidiaries; Equity Interests and Ownership      95   

Section 5.14.

   Margin Regulations; Investment Company Act      95   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 5.15.

   Disclosure      96   

Section 5.16.

   Compliance with Laws      96   

Section 5.17.

   PATRIOT Act      96   

Section 5.18.

   Intellectual Property; Licenses, Etc      96   

Section 5.19.

   Solvency      97   

Section 5.20.

   Collateral      97   

Section 5.21.

   Supply Agreements      98   

Section 5.22.

   No Restricted Payments      98   

Section 5.23.

   Certain Fees      99   

Section 5.24.

   Related Agreements      99   

Section 5.25.

   Reorganization Matters; Secured, Super-Priority Obligations      99   

ARTICLE 6

AFFIRMATIVE COVENANTS

  

  

Section 6.01.

   Financial Statements      100   

Section 6.02.

   Certificates; Other Information      101   

Section 6.03.

   Notices      105   

Section 6.04.

   Payment of Obligations      105   

Section 6.05.

   Preservation of Existence, Etc      106   

Section 6.06.

   Maintenance of Properties      106   

Section 6.07.

   Maintenance of Insurance      106   

Section 6.08.

   Compliance With Laws      107   

Section 6.09.

   Books and Records      107   

Section 6.10.

   Inspection Rights; Information Regarding Collateral      107   

Section 6.11.

   Use of Proceeds      108   

Section 6.12.

   Additional Subsidiaries      108   

Section 6.13.

   Security Interests; Further Assurances      108   

Section 6.14.

   Borrowing Base-Related Reports      109   

Section 6.15.

   Borrowing Base Verification; Inventory Appraisals      110   

Section 6.16.

   Physical Inventories      110   

Section 6.17.

   Lenders Meetings      110   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 6.18.

   Bankruptcy-Related Covenants      111   

ARTICLE 7

NEGATIVE COVENANTS

  

  

Section 7.01.

   Liens      111   

Section 7.02.

   Investments      113   

Section 7.03.

   Indebtedness; Off-Balance Sheet Liabilities      116   

Section 7.04.

   Fundamental Changes      119   

Section 7.05.

   Dispositions      120   

Section 7.06.

   Restricted Payments      121   

Section 7.07.

   Change in Nature of Business      124   

Section 7.08.

   Transactions With Affiliates      124   

Section 7.09.

   Burdensome Agreements      125   

Section 7.10.

   Use of Proceeds      126   

Section 7.11.

   Disposal of Subsidiary Interests      126   

Section 7.12.

   Fiscal Periods      126   

Section 7.13.

   Holding Company      126   

Section 7.14.

   Financial Covenants      127   

Section 7.15.

   Pro forma Calculations      128   

Section 7.16.

   Amendments or Waivers of Organization Documents and Certain Related
Agreements and Other Documents      129   

Section 7.17.

   Amendments or Waivers with respect to Existing Indebtedness      129   

Section 7.18.

   Prepayments of Indebtedness      130   

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

  

  

Section 8.01.

   Events of Default      130   

Section 8.02.

   Remedies Upon Event of Default      135   

ARTICLE 9

THE ADMINISTRATIVE AGENT

  

  

Section 9.01.

   Appointment and Authorization      135   

Section 9.02.

   Delegation of Duties      136   

Section 9.03.

   Liability of Administrative Agent      136   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 9.04.

   Reliance by the Administrative Agent      137   

Section 9.05.

   Notice of Default      137   

Section 9.06.

   Credit Decision; Disclosure of Information by the Administrative Agent     
138   

Section 9.07.

   Indemnification of the Administrative Agent      138   

Section 9.08.

   Administrative Agent in Its Individual Capacity      139   

Section 9.09.

   Successor Administrative Agent      139   

Section 9.10.

   Administrative Agent May File Proofs of Claim      140   

Section 9.11.

   Collateral and Guaranty Matters      140   

Section 9.12.

   Bank Product Providers      142   

Section 9.13.

   Additional Loans      142   

ARTICLE 10

LC COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

  

  

Section 10.01.

   LC Collateral Account      143   

Section 10.02.

   Application of Funds      143   

ARTICLE 11

MISCELLANEOUS

  

  

Section 11.01.

   Amendments, Etc      144   

Section 11.02.

   Notices and Other Communications; Facsimile Copies      146   

Section 11.03.

   No Waiver; Cumulative Remedies      147   

Section 11.04.

   Attorney Costs, Expenses and Taxes      148   

Section 11.05.

   Indemnification by the Borrower      148   

Section 11.06.

   Payments Set Aside      149   

Section 11.07.

   Successors and Assigns      149   

Section 11.08.

   Confidentiality      153   

Section 11.09.

   Set-off      154   

Section 11.10.

   Interest Rate Limitation      154   

Section 11.11.

   Counterparts      155   

Section 11.12.

   Integration      155   

Section 11.13.

   Survival      155   

Section 11.14.

   Severability      155   

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 11.15.

   Intentionally Omitted      156   

Section 11.16.

   Removal and Replacement of Lenders      156   

Section 11.17.

   Intentionally Omitted      157   

Section 11.18.

   GOVERNING LAW      157   

Section 11.19.

   WAIVER OF RIGHT TO TRIAL BY JURY      158   

Section 11.20.

   No Advisory or Fiduciary Responsibility      158   

Section 11.21.

   USA PATRIOT Act Notice      159   

Section 11.22.

   ENTIRE AGREEMENT      159   

Section 11.23.

   Parties Including Trustees; Bankruptcy Court Proceedings      159   

 

vi



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

   Existing Letters of Credit

Schedule 2.01

   Commitments and Pro Rata Shares

Schedule 4.02(a)

   Permitted Waiver Amount

Schedule 4.02(b)

   Jurisdictions of Organization and Foreign Qualifications

Schedule 5.05(b)

   Supplement to Interim Financial Statements

Schedule 5.05(e)

   Off-Balance Sheet Liabilities

Schedule 5.08

   Existing Real Properties

Schedule 5.09

   Environmental Matters

Schedule 5.13(a)

   Equity Interest

Schedule 5.13(b)

   Options and Warrants

Schedule 5.21

   Supply Agreements and Material Contracts

Schedule 7.01

   Existing Liens

Schedule 7.02

   Existing Investments

Schedule 7.03(d)

   Existing Indebtedness

Schedule 7.03(s)

   Outstanding Indebtedness under Senior Subordinated Notes

Schedule 7.08

   Agreements with Affiliates

Schedule 7.09(a)

   Restrictions on Subsidiary Distributions

Schedule 7.09(b)

   Negative Pledges

Schedule 10.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

Exhibit A

   Form of Note

Exhibit B

   Form of Interest Election Request

Exhibit C

   Form of Compliance Certificate

Exhibit D

   Form of Assignment and Assumption

Exhibit E

   Form of Borrowing Request

Exhibit F

   Form of Landlord Waiver and Access Agreement

Exhibit G

   Form of Borrowing Base Certificate

Exhibit H

   Form of Guarantee and Security Agreement

Exhibit I

   Form of LC Request

Exhibit J

   Form of Execution Date Certificate

Exhibit K

   Form of Intercreditor Agreement

Exhibit L

   Form of Interim Approval Order

Exhibit M

   Form of Subordination Agreement



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

This REVOLVING CREDIT AGREEMENT (this “Agreement”) is entered into as of
February 15, 2011 among KEYSTONE AUTOMOTIVE HOLDINGS, INC., a Delaware
corporation (“Holdings”), KEYSTONE AUTOMOTIVE OPERATIONS, INC., a Pennsylvania
corporation (the “Borrower”), each Lender and registered assigns from time to
time party hereto, and BANK OF AMERICA, N.A., (together with its successors,
“Bank of America”), as Administrative Agent, Issuing Bank and Swingline Lender.

WHEREAS, Holdings and the Borrower are parties to the Revolving Credit Agreement
dated as of January 12, 2007 (as amended, supplemented or otherwise modified
prior to the Funding Date, the “Existing Revolving Credit Agreement”), among
Holdings, the Borrower, Bank of America, as administrative agent, collateral
agent, issuing bank and swingline lender, Banc of America Securities LLC, as
Lead Arranger and Book Manager, and a syndicate of lenders;

WHEREAS, the Borrower intends to commence an exchange offer with respect to the
Senior Subordinated Notes in order to consummate a recapitalization of Holdings
and its Subsidiaries in accordance with the terms and subject to the conditions
set forth in the Exchange Offering Memorandum (the “Exchange Offer”);

WHEREAS, if the Borrower fails to obtain the requisite consent to consummate the
Exchange Offer, Holdings, the Borrower and certain of the Borrower’s
Subsidiaries (collectively, the “Debtors”) intend to commence bankruptcy cases
(each, a “Chapter 11 Case” and collectively, the “Chapter 11 Cases”), by filing
separate voluntary petitions for reorganization (the date of such filings, the
“Petition Date”) under the Bankruptcy Code with the United States Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”) and with
respect to the Debtors’ Canadian operations, ancillary insolvency recognition
proceedings, and the Debtors will continue to operate their businesses and
manage their properties as debtors and debtors-in-possession pursuant to
Sections 1107(a) and 1108 of the Bankruptcy Code during the pendency of the
Chapter 11 Cases;

WHEREAS, the Borrower has requested that, on the date on which the Exchange
Offer is consummated or the Plan Effective Date, as applicable, and the
conditions precedent set forth in Section 4.02 hereof have been satisfied
(either such date, the “Funding Date”), the Lenders provide a revolving credit
facility, consisting of credit in the form of Revolving Loans at any time and
from time to time on and after the Funding Date and prior to the Revolving
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $75,000,000;

WHEREAS, the Borrower has requested that the Swingline Lender make Swingline
Loans, at any time and from time to time on and after the Funding Date and prior
to the Revolving Maturity Date, in an aggregate principal amount at any time
outstanding not in excess of $7,000,000;

WHEREAS, the Borrower has requested that the Issuing Bank issue letters of
credit on and after the Funding Date and prior to the Revolving Maturity Date,
in an aggregate face amount at any time outstanding not in excess of
$25,000,000, to support payment obligations incurred in the ordinary course of
business by the Borrower and its Subsidiaries;



--------------------------------------------------------------------------------

WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 6.11;

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Administrative Agent, for the benefit of the Secured Parties, a first
priority Transaction Lien on the Revolver Priority Collateral and a second
priority Transaction Lien on the Replacement Term Loan Priority Collateral
(including a pledge of all of the Equity Interests of each of its direct
Domestic Subsidiaries and 65% of all the voting Equity Interests (and 100% of
the non-voting Equity Interests) of each of its direct Foreign Subsidiaries);
and

WHEREAS, the Guarantors have agreed to guarantee the obligations of the Borrower
hereunder and to secure their respective Obligations by granting to the
Administrative Agent, for the benefit of the Secured Parties, a first priority
Transaction Lien on the Revolver Priority Collateral and a second priority
Transaction Lien on the Replacement Term Loan Priority Collateral (including a
pledge of all of the Equity Interests of each of their respective direct
Domestic Subsidiaries (including the Borrower) and 65% of all the voting Equity
Interests (and 100% of the non-voting Equity Interests) of each of their
respective direct Foreign Subsidiaries).

NOW, THEREFORE, the Lenders and the Swingline Lender are willing to extend such
credit to the Borrower, to be initially available on the Funding Date, and the
Issuing Bank is willing to issue letters of credit for the account of the
Borrower on and after the Funding Date on the terms and subject to the
conditions set forth herein. Accordingly, in consideration of the mutual
covenants and agreements herein contained, the parties hereto covenant and agree
as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Accounts” means all “accounts,” as such term is defined in the UCC as in effect
on the date hereof in the State of New York, in which any Person now or
hereafter has rights.

“Account Debtor” means any Person who may become obligated to another Person
under, with respect to, or on account of, an Account.

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by Holdings or any of its Subsidiaries in
exchange for, or as part of, or in connection with, any Permitted Acquisition,
whether paid in cash or by exchange of Equity Interests or of properties or
otherwise and whether payable at or prior to the consummation of such Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and includes any
and all payments representing the purchase price and any assumptions of
Indebtedness; provided that (a) the amount of “earn-outs” and other agreements
to make any payment the amount of which is, or the terms of payment of which
are, in any respect subject to or contingent upon the

 

2



--------------------------------------------------------------------------------

revenues, income, cash flow or profits (or the like) of any person or business
that shall be included in the definition of Acquisition Consideration shall
equal the amount that the Borrower determines in good faith at the time of such
Permitted Acquisition is the Borrower’s anticipated liability in respect thereof
and (b) Acquisition Consideration shall exclude usual and customary working
capital adjustments (as determined in good faith by the Borrower).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

“Agent-Related Persons” means the Administrative Agent and its Affiliates, and
the officers, directors, employees, agents and attorneys-in-fact of the
Administrative Agent and such Affiliates.

“Aggregate Commitments” means, at any time, the aggregate amount of the
Revolving Commitments of all Lenders.

“Aggregate Exposures” means, at any time, the sum of (a) the aggregate
Outstanding Amount of all Loans plus (b) the LC Exposure, each determined at
such time.

“Agreement” means this Credit Agreement.

“Applicable Margin” means, for any day, with respect to any Revolving Loan or
Letter of Credit, as the case may be, the applicable percentage set forth in
Annex I under the appropriate caption.

“Approval Motion” has the meaning specified in Section 6.18.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person, in one transaction or a series of transactions, of all or any
part of Holdings’ or any of its Subsidiaries’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed,
including the Equity Interests of any of Holdings’ Subsidiaries, other than
(a) conveyances, assignments, sales, transfers, exchanges, disposals, leases or
licenses of rolling stock (in an aggregate amount not to exceed $3,000,000
during any fiscal year) and inventory (or other assets) in the ordinary course
of business (excluding any such sales, leases or licenses out by operations or
divisions discontinued or to be discontinued), (b) conveyances, assignments,
sales, transfers, exchanges, disposals, leases or licenses out of other assets
for aggregate consideration of less than $375,000 with respect to any
transaction or series of related transactions and less than $1,500,000 in the
aggregate during any fiscal year, (c) non-exclusive licenses of intellectual
property in the ordinary course of business consistent with past practice,
(d) the disposition of cash and Permitted Investments in the ordinary course of
business, (e) conveyances, assignments, sales, transfers, exchanges, disposals,
leases or licenses by a Subsidiary that is not a Guarantor to the Borrower or to
a wholly-owned Subsidiary that is not a Guarantor, and (f) the abandonment of
intellectual property that is no longer material to the conduct of the business
of Holdings and any of its Subsidiaries taken as a whole.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

“Attorney Costs” means and includes all fees, expenses and disbursements of one
outside counsel and, at the Administrative Agent’s discretion if it determines
in good faith that retention thereof is appropriate to protect its interests,
one specialty counsel and one local counsel in each material jurisdiction (in
each case, including, without limitation, with respect to third parties retained
by such law firm or other external counsel in connection with this Agreement)
and, without duplication, all expenses and disbursements of internal counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP as
if such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2009,
and the related

 

4



--------------------------------------------------------------------------------

consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Borrower and its Subsidiaries, including the
notes thereto, which financial statements shall not be subject to any “going
concern” or like qualifications or exceptions or any qualification or exception
as to the scope of the audit conducted to prepare such financial statements.

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent, from time to time determines in its
Permitted Discretion.

“Backstop Agreement” means the Backstop Stock Purchase Agreement, dated as of
January 10, 2011, among the Debtors (as defined therein) and the Back Stop
Parties.

“Backstop First Lien Indebtedness” means the Indebtedness under the Existing
Term Loan Agreement owing to the Backstop Parties, the approximate principal
amount of which is $21,000,000 as of the date hereof.

“Back Stop Parties” means Sphere Capital LLC – Series A and Cetus Capital, LLC.

“Bank of America” has the meaning specified in the preamble hereto.

“Bank Product” means any of the following products, services or facilities
extended to any Loan Party by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Swap Contracts; (c) commercial credit
card and merchant card services; and (d) other banking products or services as
may be requested by any Loan Party, other than Letters of Credit.

“Bank Product Debt” means Indebtedness and other obligations of a Loan Party
relating to Bank Products.

“Bank Product Reserve” means the aggregate amount of reserves established by the
Administrative Agent from time to time in its discretion in respect of Secured
Bank Product Obligations.

“Bankruptcy Code” means title 11 of the United States Code (11 U.S.C. §101 et
seq.), as amended from time to time, and any successor statute.

“Bankruptcy Court” has the meaning specified in the recitals hereto.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate for a one-month interest period as
determined on such day plus 1.00%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

 

5



--------------------------------------------------------------------------------

“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” means any Loan or Borrowing that bears interest based on the
Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Rate Loans, as to
which a single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Base” means at any time, subject to adjustment as provided in
Section 2.14, an amount equal to the sum of, without duplication:

(a) the book value of Eligible Accounts of the Loan Parties, net of Receivables
Reserves, multiplied by the advance rate of 85%, plus

(b) the lesser of (i) the Cost of Eligible Inventory of the Loan Parties net of
Inventory Reserves multiplied by the advance rate of 75% and (ii) the Net
Recovery Cost Percentage multiplied by the Cost of Eligible Inventory of the
Loan Parties net of Inventory Reserves multiplied by the advance rate of 85%,
minus

(c) any Availability Reserves established from time to time by the
Administrative Agent in accordance with Section 2.16.

The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Administrative
Agent.

“Borrowing Base Certificate” means an Officers’ Certificate from the Borrower,
substantially in the form of, and containing the information prescribed by,
Exhibit G (or such other form approved by the Administrative Agent) delivered to
the Administrative Agent setting forth the Borrower’s calculation of the
Borrowing Base.

“Borrowing Request” means a request by the Borrower in accordance with the terms
of Section 2.03 and substantially in the form of Exhibit E, or such other form
as shall be approved by the Administrative Agent.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of Holdings and its
Subsidiaries that are (or would be) set forth in a consolidated statement of
cash flows of Holdings and its Subsidiaries for such period prepared in
accordance with GAAP and (b) any Synthetic Lease Obligations incurred by
Holdings and its Subsidiaries during such period; provided that Capital
Expenditures for such period shall not include (i) a Permitted Acquisition
permitted by Section 7.02(f), (ii) a leasehold

 

6



--------------------------------------------------------------------------------

improvement paid for by a Loan Party on premises leased by such Loan Party, but
only to the extent such Loan Party has been reimbursed by the landlord under
such leasehold within 60 days of the incurrence of such expenditure, (iii) any
such additions to the extent financed with the Net Cash Proceeds of an Asset
Sale or with Insurance Proceeds within twelve months of the receipt thereof or
(iv) exchanges and trade-ins of equipment, in each case to the extent otherwise
included in “Capital Expenditures” for such period.

“Cash Dominion Event” shall have the meaning set forth in Section 2.04(f).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent for deposit into the LC Collateral Account, for the benefit
of the Administrative Agent, the Issuing Bank or the Swingline Lender (as
applicable) and the Lenders, as collateral for the LC Exposure, Obligations in
respect of Swingline Loans, or obligations of Lenders to fund participations in
respect of either thereof (as the context may require), cash in accordance with
Section 2.13(j). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Management Services” means any services provided from time to time by any
Lender or any of its Affiliates to any Loan Party in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services.

“Change of Control” means an event or series of events by which:

(a) after an Initial Public Offering is consummated, (i) any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time; “beneficially own” has the corresponding
meaning), directly or indirectly, of a greater percentage of the Voting
Securities of Holdings on a fully-diluted basis (and taking into account all
such Voting Securities that such person or group has the right to acquire
pursuant to any option right) than the percentage of such Voting Securities
beneficially owned by the Back Stop Parties and their respective Affiliates on a
fully diluted basis or (ii) the Back Stop Parties and their respective
Affiliates cease to beneficially own, directly or indirectly, at least 25% of
the Voting Securities of Holdings on a fully-diluted basis (and taking into
account all such Voting Securities that such person or group has the right to
acquire pursuant to any option right);

(b) before an Initial Public Offering is consummated, the Back Stop Parties and
their respective Affiliates cease, collectively, to be the “beneficial owners”,
directly or indirectly, of more than 50.1% of the Voting Securities of Holdings
on a fully-diluted basis (and taking into account all such Voting Securities
that the Back Stop Parties and their respective Affiliates have the right to
acquire pursuant to any option right);

 

7



--------------------------------------------------------------------------------

(c) at any time from or after the consummation of an Initial Public Offering,
during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Holdings or the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

(d) Holdings ceases to be the “beneficial owner”, directly or indirectly, of
100% of the Voting Securities of the Borrower; or

(e) a “Change of Control” as defined in the Replacement Term Loan Agreement (or
any similar event as described therein) shall have occurred.

For the avoidance of doubt, no Change of Control shall be deemed to have
occurred solely by virtue of the consummation of the transactions contemplated
by the Restructuring to occur on the Funding Date or any change of the
composition of the board of directors (or similar governing body) resulting from
the change in ownership contemplated by the Restructuring and any such directors
shall be deemed to have been directors on the Execution Date for purposes of
this definition.

“Chapter 11 Case” and “Chapter 11 Cases” have the respective meanings specified
in the recitals hereto.

“Chattel Paper” means all “chattel paper,” as such term is defined in the UCC as
in effect on the date hereof in the State of New York, in which any Person now
or hereafter has rights.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or Swingline Commitment.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any and all “Collateral” as defined in any Security Document.

 

8



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” means the requirement that:

(a) the Administrative Agent shall have received from each Loan Party either
(i) a counterpart of the Security Agreement duly executed and delivered on
behalf of such Loan Party or (ii) in the case of any Person that becomes a Loan
Party after the Funding Date, a supplement to the Security Agreement, in the
form specified therein, duly executed and delivered on behalf of such Loan
Party;

(b) all outstanding Equity Interests in the Borrower and its Subsidiaries
directly owned by or on behalf of any Loan Party shall have been pledged
pursuant to the Security Agreement (except that the Loan Parties shall not be
required to pledge more than 65% of the outstanding voting Equity Interests in
any Foreign Subsidiary) and the Administrative Agent shall have received all
certificates or other instruments in existence representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank;

(c) all documents and instruments, including UCC financing statements and
Mortgages, required by law or reasonably requested by the Administrative Agent
to be filed, registered, recorded or delivered to create the Liens intended to
be created by the Security Documents and perfect or record such Liens to the
extent, and with the priority, required by, and subject to the limitations set
forth in, the Security Agreement and in the Intercreditor Agreement, shall have
been filed, registered or recorded or delivered to the Administrative Agent for
filing, registration or recording; provided, however, (i) no filing or payment
or other steps shall be required to be completed with respect to any motor
vehicle during the 60-day period (as such period may be extended by the
Administrative Agent in its sole discretion) following the acquisition of such
vehicle by a Loan Party, (ii) subject to the terms of the Intercreditor
Agreement, the Borrower shall use commercially reasonable efforts to obtain and
deliver or cause to be delivered to the Administrative Agent (or any sub-agent
thereof) the originals of such certificates of title with the Transaction Liens
of the Administrative Agent recorded thereon within such 60-day period (as such
period may be extended by the Administrative Agent in its sole discretion),
(iii) vehicles not subject to perfected Liens under the Replacement Term Loan
Facility shall be exempt from any requirement to subject such vehicles to any
perfected Transaction Liens under the Loan Documents and (iv) up to $1,000,000
in aggregate fair market value of motor vehicles owned by the Loan Parties at
any time shall be exempt from any requirement to subject such vehicles to any
Transaction Liens under the Loan Documents; provided further that up to an
additional $500,000 in aggregate fair market value of motor vehicles owned by
the Loan Parties at any time shall be exempt from such requirement to the extent
it is not practicable under applicable law to perfect a second priority lien on
such motor vehicles;

(d) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each owned Real Estate Asset listed on Schedule 5.08, and after
the Funding Date, each other Material Real Estate Asset, duly executed and
delivered by the record owner of such Material Real Estate Asset, provided that
Mortgages with respect to such other Material Real Estate Assets shall be
required solely to the extent mortgages on such Material Real Estate Assets are
provided under the Replacement Term

 

9



--------------------------------------------------------------------------------

Loan Facility, (ii) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a valid Lien on the Real Estate Asset described therein, free of any
other Liens except as expressly permitted by Section 7.01, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent or the
Required Lenders may reasonably request and (iii) such surveys, abstracts,
appraisals, legal opinions and other documents as the Administrative Agent or
the Required Lenders may reasonably request with respect to any such Mortgage or
Real Estate Asset, to the extent and consistent with such items delivered in
respect of the mortgages delivered with respect to such Real Estate Assets under
the Replacement Term Loan Facility;

(e) each Loan Party shall have obtained all consents and approvals reasonably
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting of the Liens granted by it thereunder;

(f) each Loan Party shall have taken all other action reasonably required under
the Security Documents to perfect, register and/or record the Liens granted by
it thereunder; and

(g) to the extent required by the Security Agreement, any warehousemen, bailees
or other similar Persons holding Collateral (including inventory) owned by the
Loan Parties, shall have entered into agreements acknowledging the Transaction
Liens, waiving any Liens in their favor and acknowledging the rights of the
Administrative Agent under the Security Agreement.

“Commitment” means, with respect to any Lender, such Lender’s Revolving
Commitment, LC Commitment or Swingline Commitment.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Commitment Letter” means that certain letter agreement with the subject line
“Commitment for Senior Revolving Credit Facility”, dated December 15, 2010
between Bank of America and the Borrower.

“Committees” means collectively, (a) the Unsecured Creditors Committee and
(b) any other statutory committee appointed in the Chapter 11 Cases, and each of
such Committees shall be referred to herein as a “Committee”.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Confirmation Order” shall have the meaning assigned to such term in
Section 4.02(a)(i)(B).

“Consolidated Adjusted EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) without duplication, the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges for such period and, to the extent not

 

10



--------------------------------------------------------------------------------

reflected in Consolidated Interest Charges (A) interest, premium payments,
amortization and write off of debt discount and debt issuance costs and
commissions, discounts and other charges and related fees and expenses in
connection with the incurrence of Indebtedness during such period and (B) costs
and expenses under Swap Contracts for such period, (ii) the provision for
federal, state, local and foreign income or other similar taxes (including
franchise taxes) of the Borrower and its Subsidiaries for such period, (iii) the
amount of depreciation and amortization expense deducted in determining such
Consolidated Net Income, (iv) management fees and reimbursement of expenses
accrued or paid to the Back Stop Parties or their respective Affiliates in
accordance with Section 7.08(i), (v) any non-capitalized transactions costs,
fees and expenses incurred with respect to any Permitted Acquisition or other
permitted Investment (or with respect to any prospective Permitted Acquisition
or permitted Investment which is not consummated), and any one-time payments
made in connection with any Permitted Acquisition or other permitted Investment,
so long as such one-time payments are contemplated to be made at the time of
consummation of such Permitted Acquisition or permitted Investment and, in the
case of a Permitted Acquisition, to which the requirements of clause (ii) of the
definition of “Permitted Acquisition” are applicable, are set forth in the
Permitted Acquisition Certificate with respect to such Permitted Acquisition, in
the case of each such Permitted Acquisition or permitted Investment, in an
aggregate amount not to exceed $3,000,000, (vi) any transaction costs, fees and
expenses incurred with respect to the transactions contemplated by this
Agreement, the Replacement Term Loan Facility or the Restructuring and all
professional fees of the debtors and committees incurred prior to or during the
Chapter 11 Cases (including fees, costs, commissions, expenses and one-time
compensation charges of third party financial advisory, accounting, legal and
other similar advisors and consultants incurred in connection with the
transactions contemplated in this clause (vi)) in an aggregate amount not to
exceed $20,000,000, (vii) (A) any non-acquisition related expenses consisting of
professional fees and expenses, severance expenses, relocation expenses and/or
recruiting expenses in the aggregate for such period, (B) the aggregate
restructuring costs, fees and expenses for such period incurred after the
Funding Date (including costs, fees and expenses incurred in connection with the
Restructuring and/or the effectiveness of the Restructuring and/or the
financings expressly contemplated by the applicable Restructuring Documentation)
(solely to the extent incurred after the Funding Date), and (C) unusual or
non-recurring expenses and losses, in an aggregate amount for the foregoing
clauses (A), (B) and (C) not to exceed $2,500,000 for any four-fiscal quarter
period, (viii) any non-cash charges (including deferred financing fees, write
downs or write offs of assets, and impairment of goodwill) to the extent they
will not result in a cash charge in any future period and any interest payable
in kind, and (ix) any extraordinary items (including losses), minus (b) without
duplication, to the extent included in calculating such Consolidated Net Income,
any extraordinary items (including gains). Notwithstanding the foregoing, for
purposes of calculating Consolidated Adjusted EBITDA for any fiscal month that
ends prior to the Funding Date (before giving effect to any pro forma
adjustments for Permitted Acquisitions and Asset Sales pursuant to
Section 7.15), Consolidated Adjusted EBITDA for each such fiscal month set forth
below shall be deemed to be the amount set forth opposite such fiscal month:

 

Fiscal Month    Consolidated Adjusted EBITDA  

January, 2010

   ($ 500,000 ) 

February, 2010

   $ 700,000   

March, 2010

   $ 6,700,000   

 

11



--------------------------------------------------------------------------------

April, 2010

   $ 4,300,000   

May, 2010

   $ 3,200,000   

June, 2010

   $ 6,300,000   

July, 2010

   $ 2,500,000   

August, 2010

   $ 2,300,000   

September, 2010

   $ 4,200,000   

October, 2010

   $ 1,200,000   

November, 2010

   $ 800,000   

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA for the period of
the twelve prior fiscal months ending on such date minus Capital Expenditures
for such period to (b) Consolidated Fixed Charges for such period plus the
amount of cash payments made during such period by the Borrower and its
Subsidiaries in respect of federal, state, local and foreign income taxes.

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum, without duplication, of
(a) Consolidated Interest Charges for such period to the extent paid in cash (or
accrued and payable on a current basis in cash), (b) the aggregate amount of
scheduled amortization payments of principal made during such period in respect
of Long-Term Indebtedness of the Borrower and its Subsidiaries (except payments
made by the Borrower or any Subsidiary to the Borrower or any Subsidiary), which
payments, with respect to Indebtedness under the Replacement Term Loan Facility,
shall be those made pursuant to Section 2.12 of the Replacement Term Loan
Agreement (as such amounts shall have been reduced pursuant to Section 2.15
thereof), and (c) the aggregate amount of principal payments (except scheduled
amortization payments of principal) made during such period in respect of
Long-Term Indebtedness of the Borrower and its Subsidiaries (other than the
Loans and Indebtedness under the Replacement Term Loan Facility), to the extent
that such payment reduced any scheduled amortization payment of principal that
would have become due within one year after the date of such payment.
Notwithstanding the foregoing, for purposes of calculating Consolidated Fixed
Charges for any period that includes a fiscal quarter (or portion thereof) prior
to the Funding Date, Consolidated Fixed Charges shall be calculated from the
period from the Funding Date to the date of determination divided by the number
of days in such period and multiplied by 365.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum, without
duplication, of all Funded Indebtedness of the Borrower and its Subsidiaries on
such date.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all cash interest, premium
payments, debt discount, charges and related fees and expenses of the Borrower
and its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP. Notwithstanding the foregoing, for purposes of calculating Consolidated
Interest Charges for any period that includes a fiscal quarter (or portion
thereof) prior to the Funding Date (other than as a

 

12



--------------------------------------------------------------------------------

component of Consolidated Adjusted EBITDA), Consolidated Interest Charges shall
be calculated from the period from the Funding Date to the date of determination
divided by the number of days in such period and multiplied by 365.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries for such period determined in accordance with GAAP but excluding in
any event (a) after-tax extraordinary gains or extraordinary losses;
(b) after-tax gains or losses realized from (i) the acquisition of any
securities, or the extinguishment or conversion of any Indebtedness or Equity
Interest, of the Borrower or any of its Subsidiaries or (ii) any sales of assets
(other than inventory in the ordinary course of business); (c) net earnings or
loss of any other Person (other than a Subsidiary of the Borrower) in which the
Borrower or any of its Subsidiaries has an ownership interest, except (in the
case of any such net earnings) to the extent such net earnings shall have
actually been received by the Borrower or such Subsidiary (subject to the
limitation in clause (d) below) in the form of cash dividends or distributions;
(d) the net income of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of its net
income is not at the time of determination permitted without approval under
applicable Law or under such Subsidiary’s organizational documents or any
agreement or instrument applicable to such Subsidiary or its stockholders;
(e) gains or losses from the cumulative effect of any change in accounting
principles; (f) earnings resulting from any reappraisal, revaluation or write-up
or write-down of assets; and (g) the income (or loss) of any Person accrued
prior to the date it becomes a Subsidiary of the Borrower or any of its
Subsidiaries or is merged into or consolidated with the Borrower or any of its
Subsidiaries or such Person’s assets are acquired by the Borrower or such
Subsidiary. In addition, Consolidated Net Income shall be calculated without
giving effect to (i) any write-off of deferred financing costs incurred as a
result of the refinancing of Indebtedness, (ii) purchase accounting or similar
adjustments required or permitted by GAAP, in connection with the Restructuring
or any Permitted Acquisitions or other permitted Investments, and adjustments
resulting from the adoption of fresh-start accounting principles and other
non-cash adjustments arising out of the Restructuring and the effectiveness
thereof, (iii) any gain or loss recognized in determining consolidated net
income (or net loss) for such period in respect of pension and other
post-retirement benefits and (iv) any gain or loss recognized in determining
consolidated net income (or loss) for such period in respect of pension assets.

“Consolidated Total Debt” means, as at any date of determination, the sum,
without duplication, of all Funded Indebtedness of the Borrower and its
Subsidiaries determined on a consolidated basis; provided that for purposes of
this definition, the second parenthetical contained in clause (a) of the
definition of “Funded Indebtedness” shall be deemed to be as follows: (but in
any case excluding obligations in respect of undrawn letters of credit, trade
and other accounts payable not more than ninety (90) days past due and customer
deposits).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

 

13



--------------------------------------------------------------------------------

“Cost” means, as reasonably determined by the Administrative Agent in good
faith, with respect to Inventory, the lower of (a) cost computed on a specific
identification or first in first out basis or (b) market value, provided that
for purposes of the calculation of Borrowing Base, the Cost of Inventory shall
not include (A) the portion of the cost of Inventory equal to the profit earned
by any Affiliate on the sale thereof to any Loan Party, or (B) write ups or
write downs in cost with respect to currency exchange rates.

“Covenant Compliance Event” shall have the meaning assigned to such term in
Section 7.14(a).

“Credit Extension” means, as the context may require, (i) the making of a Loan
by a Lender or (ii) the issuance of any Letter of Credit by the Issuing Bank or
the amendment, extension or renewal of any Existing Letter of Credit; provided
that “Credit Extensions” shall not include conversions and continuations of
outstanding Loans.

“Debtors” has the meaning specified in the recitals hereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies Creditors Arrangement Act
(Canada), the Winding-up Act (Canada), and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of any applicable grace period,
or both, would be an Event of Default.

“Defaulting Lender” means any Lender that, as determined by the Administrative
Agent, (a) has failed to perform any funding obligations hereunder, and such
failure is not cured within three Business Days; (b) has notified the
Administrative Agent or the Borrower that such Lender does not intend to comply
with its funding obligations hereunder or has made a public statement to the
effect that it does not intend to comply with its funding obligations hereunder
or under any other credit facility; (c) has failed, within three Business Days
following request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an insolvency proceeding or taken any
action in furtherance thereof; provided, however, that a Lender shall not be a
Defaulting Lender solely by virtue of a Governmental Authority’s ownership of
any equity interest in such Lender or parent company.

“Default Rate” means an interest rate equal to (a) in the case of principal of
any Loan, 2% per annum in excess of the rate in effect from time to time, (b) in
the case of LC Participation Fees, 2% plus the otherwise applicable rate
thereof, or (c) in the case of any other amount, 2% plus the rate in effect from
time to time applicable to Base Rate Loans as provided in Section 2.06(a).

 

14



--------------------------------------------------------------------------------

“Delayed Draw Termination Date” means the date prior to the Funding Date that is
the earliest to occur of the following: (a) the six (6) month anniversary of the
Execution Date, (b) the date that the Borrower notifies the Administrative Agent
in writing that the conditions in Section 4.02 shall not be met or that it
otherwise elects to terminate this Agreement, (c) if the Chapter 11 Cases have
commenced, the date that is ten (10) days following the Petition Date if the
Bankruptcy Court has not entered the Interim Approval Order or prior to such
date, (d) if the Chapter 11 Cases have commenced, the date that is 45 days
following the Petition Date if the Bankruptcy Court has not entered the Final
Approval Order on or prior to such date, (e) if the Chapter 11 Cases have
commenced, the date on which the Bankruptcy Court denies entry of the Interim
Approval Order or the Final Approval Order (and for avoidance of doubt, for
purposes of this clause (e), any adjournment by the Bankruptcy Court of the
hearing on the Borrower’s motion for the entry of the Interim Approval Order or
the Final Approval Order to a subsequent date shall not in and of itself be
deemed to constitute a denial of the entry of the Interim Approval Order or
Final Approval Order), (f) if the Chapter 11 Cases have commenced, the date on
which the Interim Approval Order, once entered by the Bankruptcy Court (and
prior to entry of the Final Approval Order), shall cease to be in full force and
effect or shall have been (in a manner that is adverse to the Administrative
Agent or the Lenders as determined in good faith by the Administrative Agent)
reversed, modified, amended, stayed or vacated, in the case of any modification
or amendment that is adverse to the Lenders (as determined in good faith by the
Administrative Agent), without the prior written consent of the Administrative
Agent and the Required Lenders, (g) if the Chapter 11 Cases have commenced, the
date on which the Final Approval Order, once entered by the Bankruptcy Court,
shall cease to be in full force and effect or shall have been (in a manner that
is adverse to the Administrative Agent or the Lenders as determined in good
faith by the Administrative Agent) reversed, modified, amended, stayed or
vacated, in the case of any modification or amendment that is adverse to the
Lenders (as determined in good faith by the Administrative Agent), without the
prior written consent of the Administrative Agent and the Required Lenders,
(h) the date on which the Borrower notifies the Administrative Agent in writing
that both the transactions contemplated by the Exchange Offer Documentation and
the Reorganization Plan are abandoned or (i) the date on which the
Administrative Agent, at the direction of the Required Lenders, has, based upon
the occurrence of any Event of Default, declared all Obligations due and
immediately payable pursuant to Section 8.02 and delivered a notice of
termination of this Agreement.

“Determination Period” has the meaning specified in Section 7.15.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable or exercisable), or upon the
happening of any event or condition (a) matures (excluding any maturity as the
result of any optional redemption by the issuer thereof) or is mandatorily
redeemable (other than solely for Equity Interests which are not otherwise
Disqualified Equity Interests), pursuant to a sinking fund obligation or
otherwise, (b) is redeemable at the option of the holder thereof (other than
solely for Equity Interests which are

 

15



--------------------------------------------------------------------------------

not otherwise Disqualified Equity Interests), in whole or in part, (c) provides
for scheduled payments or dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the Revolving Maturity Date, except, in the case of clauses
(a) and (b), if as a result of a change of control or asset sale, so long as any
rights of the holders thereof upon the occurrence of such a change of control or
asset sale event are subject to the prior payment in full of all Obligations
(other than contingent indemnification obligations and expense reimbursement
obligations not yet due and payable) and the termination of the Commitments.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Eligible Accounts” shall have the meaning assigned to such term in
Section 2.14(a).

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless a Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed; provided that the Borrower shall be deemed to have approved unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof), each of which shall
have complied with Section 3.01, as applicable.

“Eligible Inventory” means, subject to adjustment as set forth in
Section 2.14(b), items of Inventory of any Loan Party, as applicable, held for
sale in the ordinary course (excluding packing or shipping materials or
maintenance supplies).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders and decrees,
and any and all restrictions, limits, terms or conditions contained in permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions, in each case relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and wastewater
discharges.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings, the Borrower, any other Loan Party or
any of their respective Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means (a) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (b) any warrants,
options or other rights to acquire such shares or interests.

 

16



--------------------------------------------------------------------------------

“Equity Investors” means the Back Stop Parties, their Affiliates, and members of
senior management of the Borrower and its Subsidiaries.

“Equity Proceeds” has the meaning specified in Section 4.02(v).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Holdings or the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Holdings, the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Holdings, the Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan or a Multiemployer Plan; (f) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (g) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Holdings, the Borrower or any ERISA Affiliate.

“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Rate Loans.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major

 

17



--------------------------------------------------------------------------------

banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate in accordance with the provisions of Article II.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Availability” means at any time on or after the Funding Date (a) the
lesser of (i) the Aggregate Commitments at such time and (ii) the Borrowing Base
minus (b) the Aggregate Exposures, in each case determined at such time.

“Excess Availability Requirement” means Excess Availability after the Funding
Date equals or exceeds the greater of (a) 12.5% of the then-applicable Borrowing
Base and (b) $7,000,000.

“Exchange Offer” has the meaning specified in the recitals hereto.

“Exchange Offer Documentation” means the Exchange Offering Memorandum and all
material documents, instruments, certificates or other agreements executed and
or delivered in connection with the Exchange Offer and the transactions
contemplated thereby (it being agreed that the Exchange Offering Memorandum and
the other Exchange Offer Documentation and the terms thereof in the forms
(whether or not in executed form) attached to the Execution Date Certificate and
approved by the Administrative Agent on the Execution Date shall be deemed
Exchange Offer Documentation that is satisfactory to and approved by the
Administrative Agent and the Lenders for all purposes hereunder).

“Exchange Offering Memorandum” means that certain Offering Memorandum and
Disclosure Statement soliciting the consent of the holders of the Senior
Subordinated Notes.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its

 

18



--------------------------------------------------------------------------------

applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 11.16), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (c).

“Execution Date” has the meaning specified in Section 4.01.

“Execution Date Certificate” means the Execution Date Certificate substantially
in the form of Exhibit J.

“Existing Indebtedness” means Indebtedness of the Loan Parties and their
Subsidiaries under (a) the Existing Revolving Credit Agreement, (b) the Existing
Term Loan Agreement, (c) the Senior Subordinated Notes and (d) the Reliable
Notes.

“Existing Letters of Credit” means those Letters of Credit issued under the
Existing Revolving Credit Agreement described on Schedule I hereto.

“Existing Revolving Credit Agreement” has the meaning specified in the recitals
hereto.

“Existing Revolving Credit Facility” means the revolving credit facility
provided under the Existing Revolving Credit Agreement.

“Existing Term Loan Agreement” means that certain Term Credit Agreement, dated
as of January 12, 2007, among the Borrower, Bank of America, as administrative
agent, the lenders from time to time party thereto, and the other agents party
thereto, as amended, supplemented or otherwise modified prior to the Funding
Date.

“Existing Term Loan Facility” means the term loan facility provided under the
Existing Term Loan Agreement.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if

 

19



--------------------------------------------------------------------------------

such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated December 15, 2010, between the
Borrower and the Administrative Agent, as amended by that certain letter dated
of even date herewith between the Borrower and the Administrative Agent.

“Final Approval Order” has the meaning specified in Section 4.02(a)(i)(A).

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the Issuing Bank). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that (i) is not organized under the
laws of the United States, any State or the District of Columbia or any
political subdivision thereof and (ii) is a “controlled foreign corporation”
under the Code.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means a Defaulting Lender’s Pro Rata Share of LC Exposure or
Swingline Loans, as applicable, except to the extent allocated to other Lenders
under Section 2.11.

“Fronting Fees” shall have the meaning assigned to such term in
Section 2.05(c)(ii).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” of any Person means (a) the outstanding principal amount
of all obligations of such Person, whether current or long-term, for borrowed
money (including Obligations hereunder) and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments (but in any case excluding obligations in respect of trade and other
accounts payable not more than ninety (90) days past due and customer deposits),
(b) all purchase money Indebtedness of such Person, (c) all direct obligations
of such Person consisting of owed and unpaid reimbursement obligations with
respect to letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (other than trade and other accounts payable, customer deposits and
other accrued liabilities, in each case, in the ordinary course of business),
(e) Attributable Indebtedness of such Person in respect of capital leases and
Synthetic Lease Obligations, (f) without

 

20



--------------------------------------------------------------------------------

duplication, all Guarantees of such Person with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than such Person or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person or any Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse (other than
recourse for usual and customary “bad boy” acts) to such Person or such
Subsidiary; provided that “Funded Indebtedness” shall not include any earnouts
or other amounts constituting the payment of deferred purchase price with
respect to any Permitted Acquisition permitted pursuant to Section 7.02(f) or
other acquisition constituting a permitted Investment and the amount of which is
based on, or calculated by reference to, bona fide financial or other operating
performance, unless and until such earnouts or other amounts would be reflected
as a liability on the balance sheet of such Person in accordance with GAAP if
such balance sheet were prepared at such time.

“Funding Date” has the meaning specified in the recitals hereto.

“Funding Date Mortgaged Property” has the meaning specified in
Section 4.02(x)(i).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or such
other obligation of any other Person, whether or not such Indebtedness or such
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable

 

21



--------------------------------------------------------------------------------

amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, Holdings and each Domestic Subsidiary of the
Borrower.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent on behalf of the Lenders pursuant to the Security
Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Historical Financial Statements” means as of the Execution Date, (a) the
audited financial statements (including the Audited Financial Statements) of the
Borrower and its Subsidiaries, for the three consecutive fiscal years ended at
least 90 days prior to the Execution Date, consisting of balance sheets and the
related consolidated statements of income, stockholders’ equity and cash flows
for such fiscal years, and (b) the unaudited financial statements of the
Borrower and its Subsidiaries as of the most recent fiscal quarter ended after
the date of the most recent audited financial statements described in clause
(a) and at least 45 days prior to the Execution Date, consisting of a balance
sheet and the related consolidated statements of income, stockholders’ equity
and cash flows for the three-, six- or nine-month period, as applicable, ending
on such date, and, in the case of clauses (a) and (b), accompanied by the
certificate of a Responsible Officer with respect thereto.

“Holdings” has the meaning specified in the introductory paragraph hereto.

“Holdings Administrative Advances” means any unsecured loans or advances made by
the Borrower to Holdings so long as the proceeds thereof are used for general
administrative costs and expenses incurred by Holdings to the extent
attributable to its capacity as a holding company of the Borrower.

“Holdings Merger” means the merger of Holdings contemplated by the Exchange
Offering Memorandum.

“Increased-Cost Lender” has the meaning specified in Section 11.16(a)(i).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person (whether or not representing obligations for borrowed money)
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments (but in any case excluding trade and other accounts payable in the
ordinary course of business and not more than 90 days past due and customer
deposits in the ordinary course of business);

 

22



--------------------------------------------------------------------------------

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade and other accounts payable in the
ordinary course of business and not more than 90 days past due and customer
deposits in the ordinary course of business and excluding any such obligations
incurred under ERISA), which purchase price is (i) due more than 90 days from
the date of incurrence of the obligation in respect thereof or (ii) evidenced by
a note or similar written instrument (but in any case excluding trade and other
accounts payable in the ordinary course of business and not more than 90 days
past due and customer deposits in the ordinary course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or its limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) Disqualified Equity Interests; and

(h) all Guaranties of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. In no event shall operating
leases (other than Attributable Indebtedness with respect to sale leaseback
transactions), customary obligations under employment agreements and deferred
compensation constitute Indebtedness.

“Indemnified Liabilities” has the meaning specified in Section 11.05.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.05.

“Information” has the meaning specified in Section 11.08.

 

23



--------------------------------------------------------------------------------

“Initial Public Offering” means an initial primary underwritten public offering
of the common stock of Holdings or SuperHoldings at any time after the Execution
Date, other than any public offering or sale pursuant to a registration
statement on Form S-4, S-8 or a comparable or successor form.

“Insurance Proceeds” means any proceeds received from insurance maintained by or
on behalf of Holdings or any Subsidiary (including the Borrower) and relating to
claims with respect to losses of Holdings or such Subsidiary (including the
Borrower), whether such proceeds are payable to Holdings, such Subsidiary
(including the Borrower) or to the Administrative Agent, net of amounts of the
type described in clauses (A), (B) and (C) of clause (ii) of the definition of
“Net Cash Proceeds” with respect to the loss giving rise to receipt of such
proceeds.

“Intercreditor Agreement” means an intercreditor agreement entered into by the
Administrative Agent and the Replacement Term Loan Facility Agent in connection
with the Replacement Term Loan Facility, substantially in the form attached
hereto as Exhibit K or otherwise in form and substance reasonably satisfactory
to the Administrative Agent, the applicable Loan Parties party to the
Replacement Term Loan Facility and the Replacement Term Loan Facility Agent, as
such agreement may be amended, supplemented, modified, restated, renewed or
replaced (whether upon or after termination or otherwise) in whole or in part
from time to time in accordance with the terms set forth therein.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08(b), substantially
in the form of Exhibit B or such other form approved by Administrative Agent.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Revolving
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; (b) as to any Base Rate Loan, the last Business Day of each month
and the Revolving Maturity Date; and (c) with respect to any Swingline Loan, the
day that such Loan is required to be repaid.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, or six months
thereafter (or if available to all Lenders nine or twelve months thereafter), as
the Borrower may elect; provided that

(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest

 

24



--------------------------------------------------------------------------------

Period. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing; and

(c) no Interest Period shall extend beyond the Revolving Maturity Date.

“Interim Approval Order” has the meaning specified in Section 6.18(a).

“Interim Period” shall have the meaning assigned to such term in
Section 7.14(b).

“Inventory” means all “inventory,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, wherever located, in which
any Person now or hereafter has rights.

“Inventory Appraisal” means (a) on the Funding Date, the inventory appraisal
referenced in Section 4.02(l)(ii) and (b) thereafter, the most recent inventory
appraisal conducted by an independent appraisal firm and delivered pursuant to
Section 6.15 hereof.

“Inventory Reserves” means such reserves against Inventory as may be established
from time to time by the Administrative Agent, in its Permitted Discretion.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IP Rights” has the meaning specified in Section 5.18.

“Issuing Bank” means, as the context may require, (a) Bank of America, with
respect to Letters of Credit issued by it; (b) any other Lender that may become
an Issuing Bank pursuant to Sections 2.13(i) and 2.13(k), with respect to
Letters of Credit issued by such Lender; (c) with respect to the Existing
Letters of Credit, the Lender which issued each such Letter of Credit, or
(d) collectively, all of the foregoing.

“Issuing Bank Indemnitees” means the Issuing Bank and its officers, directors,
employees, Affiliates, agents and attorneys.

“Landlord Lien Reserve” shall have the meaning assigned to such term in
Section 2.16(a)(i).

“Landlord Lien Waiver and Access Agreement” means a Landlord Lien Waiver and
Access Agreement, substantially in the form of Exhibit F or such other form
reasonably approved by the Administrative Agent.

 

25



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LC Collateral Account” means a collateral account in the form of a deposit
account established and maintained by the Administrative Agent for the benefit
of the Secured Parties, in accordance with the provisions of Section 10.01.

“LC Commitment” means the commitment of the Issuing Bank to issue Letters of
Credit pursuant to Section 2.13.

“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“LC Disbursement” means a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“LC Documents” means all documents, instruments and agreements delivered by the
Borrower or any other Person to the Issuing Bank or the Administrative Agent in
connection with any Letter of Credit.

“LC Exposure” means at any time the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate principal
amount of all LC Disbursements that have not yet been reimbursed at such time.
The LC Exposure of any Revolving Lender at any time shall mean its Pro Rata
Percentage of the aggregate LC Exposure at such time.

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c)(i).

“LC Request” means a request by the Borrower in accordance with the terms of
Section 2.13(b) and substantially in the form of Exhibit I, or such other form
as shall be approved by the Issuing Lender.

“Leasehold Property” means any leasehold interest of any Loan Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Administrative Agent in its sole discretion as
not being required to be included in the Collateral.

“Lenders” means (a) the financial institutions that are a party hereto on the
Execution Date (other than any such financial institution that has ceased to be
a party hereto pursuant to an Assignment and Acceptance) and (b) any financial
institution that has become a party hereto pursuant to an Assignment and
Acceptance. Unless the context clearly indicates otherwise, the term “Lenders”
shall include the Swingline Lender.

 

26



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letters of credit issued or to be issued by an
Issuing Bank for the account of the Borrower or any of its Subsidiaries pursuant
to Section 2.13, including each Existing Letter of Credit.

“Letter of Credit Expiration Date” means the date which is five (5) Business
Days prior to the Revolving Maturity Date.

“Leverage Ratio” means the ratio as of the last day of any fiscal quarter of
(a) Consolidated Total Debt as of such day to (b) Consolidated Adjusted EBITDA
for the four fiscal quarter period ending on such date.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing). For the avoidance of doubt, “Lien” shall not be deemed
to include any license of IP Rights.

“Loan Documents” means this Agreement, each Note, the Fee Letter, the
Intercreditor Agreement and the Security Documents.

“Loan Parties” means, collectively, the Borrower, Holdings and each other
Guarantor.

“Loans” means advances made to or at the instructions of the Borrower pursuant
to Article II hereof and may constitute Revolving Loans or Swingline Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Management Agreement” means the corporate advisory services agreement by and
among the Borrower and Platinum Equity Advisors, LLC, a Delaware limited
liability company (or any of its Affiliates), as such agreement may be amended
or modified from time to time; provided that such agreement, as amended from
time to time, shall be in form and substance reasonably satisfactory to the
Administrative Agent.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (a) the business, operations, properties,
assets or financial condition of Holdings and its Subsidiaries taken as a whole
(other than the Restructuring, those events, effects or developments typically
resulting from the Restructuring, the announcement of the filing of the Chapter
11 Cases, if the Chapter 11 Cases have commenced, those events, effects or
developments typically resulting from the emergence from the Chapter 11 Cases or
the

 

27



--------------------------------------------------------------------------------

effectiveness of the Exchange Offer, or any other events disclosed in Holdings’
filings with the SEC prior to or on the Execution Date); (b) the ability of the
Loan Parties, taken as a whole, to fully and timely perform their Obligations
(subject, if the Chapter 11 Cases have commenced, to the Interim Approval Order
or the Final Approval Order, whichever is then in effect); (c) the legality,
validity, binding effect or enforceability against a Loan Party of a Loan
Document to which it is a party (subject, if the Chapter 11 Cases have
commenced, to the Interim Approval Order or the Final Approval Order, whichever
is then in effect); or (d) the rights, remedies and benefits available to, or
conferred upon, any Agent and any Lender or any Secured Party under any Loan
Document (subject, if the Chapter 11 Cases have commenced, to the Interim
Approval Order or the Final Approval Order, whichever is then in effect).

“Material Contract” means any contract or other arrangement to which Holdings or
any of its Subsidiaries is a party (other than the Loan Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.

“Material Real Estate Asset” means (a) any fee-owned Real Estate Asset having a
fair market value in excess of $500,000 as of the date of the acquisition
thereof, (b) all Leasehold Properties other than those with respect to which the
aggregate base rental payments (exclusive of inflation adjustments and ignoring
possible renewals, all as determined in good faith by the Borrower) under the
term of the lease are less than $1,250,000 per annum and (c) any other Real
Estate Asset to the extent that a mortgage on such Real Estate Asset has been
granted under, or in respect of, the Replacement Term Loan Facility.

“Maximum Rate” has the meaning specified in Section 11.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Real Estate
Asset to secure the Secured Obligations. Each Mortgage must be reasonably
satisfactory in form and substance to the Administrative Agent or substantially
in the same form provided to the Replacement Term Loan Facility Agent.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Holdings, the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

“Net Cash Proceeds” means with respect to any Disposition, the excess, if any,
of (a) the sum of cash and cash equivalents received in connection with such
Disposition (including any cash received by way of deferred payment pursuant to,
or by monetization of or other cash realization upon, a note receivable or other
non-cash consideration, but only as and when so received) over (b) the sum of
(A) the principal, interest, premiums, penalties and other amounts due under any
Indebtedness that is secured by such asset and that is required to be repaid in
connection with such event (other than Indebtedness under the Loan Documents),
(B) the out-of-pocket expenses incurred by the Borrower or any Subsidiary in
connection with any Disposition, (C) taxes reasonably estimated to be actually
payable with respect to the taxable year in which

 

28



--------------------------------------------------------------------------------

such Disposition occurred as a result of any gain recognized in connection
therewith and (D) amounts reasonably expected to be payable prior to the
Revolving Maturity Date pursuant to customary escrow arrangements, purchase
price adjustments or indemnification agreements in connection with any Asset
Sale (as estimated in good faith by a Responsible Officer of the applicable Loan
Party and set forth in a certificate delivered to the Administrative Agent prior
to the consummation of such Disposition).

“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any cash
payments or proceeds received by Holdings or any of its Subsidiaries (i) under
any casualty, business interruption or “key man” insurance policies in respect
of any covered loss thereunder or (ii) as a result of the taking of any assets
of Holdings or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus
(b) (i) any actual and reasonable costs incurred by Holdings or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Holdings or such Subsidiary in respect thereof, and (ii) any bona fide direct
costs incurred in connection with any sale of such assets as referred to in
clause (a)(ii) of this definition, including income taxes payable as a result of
any gain recognized in connection therewith.

“Net Recovery Cost Percentage” means the fraction, expressed as a percentage,
(a) the numerator of which is the amount equal to the blended recovery on the
aggregate amount of the Eligible Inventory at such time on a “net orderly
liquidation value” basis as set forth in the most recent Inventory Appraisal
received by the Administrative Agent in accordance with Section 6.15, net of
operating expenses, liquidation expenses and commissions reasonably anticipated
in the disposition of such assets, and (b) the denominator of which is the
original Cost of the aggregate amount of the Eligible Inventory subject to
appraisal.

“Non-Consenting Lender” has the meaning specified in Section 11.16(a)(iii).

“Non-Core Disposition” means any Disposition of non-core assets (including real
estate) acquired pursuant to a Permitted Acquisition.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit A.

“Noticed Hedge” means any Secured Bank Product Obligations arising under a Swap
Contract.

“Obligations” means (i) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit and (ii) all Secured Bank
Product Obligations, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

29



--------------------------------------------------------------------------------

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred, and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; or (c) the monetary obligations under any sale
and leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Liabilities” means outstanding liabilities with respect to or arising
from any Bank Products.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.

“ownership interests” has the meaning specified in Section 4.02(e).

“Participant” has the meaning specified in Section 11.07(d).

“PATRIOT Act” has the meaning specified in Section 11.21.

“PBGC” means the Pension Benefit Guaranty Corporation.

 

30



--------------------------------------------------------------------------------

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan that is maintained or is
contributed to by the Borrower or any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code, but other than a Multiemployer Plan.

“Perfection Certificate” means a certificate in the form of Exhibit E to the
Security Agreement or any other form approved by the Administrative Agent.

“Permitted Acquisition” means the non-hostile purchase or acquisition by the
Borrower or any of its wholly owned Subsidiaries, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Equity
Interests of, or a business line or unit or a division of, any Person; provided,

(a) prior to and after giving effect to such purchase or acquisition, no Default
or Event of Default with respect to any obligation described in Section 8.01(a)
or any covenant or agreement described in Section 8.01(b), and no Event of
Default under any other clause of Section 8.01, in each case to the extent
applicable calculated on a pro-forma basis in accordance with Section 7.15 after
giving effect to such purchase or other acquisition, shall have occurred and be
continuing;

(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable governmental authorizations;

(c) in the case of the acquisition of Equity Interests, all of the Equity
Interests (except for any such securities in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed Subsidiary of the Borrower in connection with such
acquisition shall be owned 100% by the Borrower or a Subsidiary thereof that is
a Guarantor, and the Borrower shall have taken, or caused to be taken, as of the
date such Person becomes a Subsidiary of the Borrower, each of the actions set
forth in Sections 6.12 and/or 6.13(e), as applicable;

(d) the Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 7.02(f) on a pro forma basis after giving effect
to such acquisition as of the last day of the fiscal month most recently ended
(as determined in accordance with Section 7.15);

(e) solely in the case of any such purchase or acquisition in respect of which
the Acquisition Consideration exceeds $1,000,000 (or, with respect to any
acquisition after more

 

31



--------------------------------------------------------------------------------

than five (5) Permitted Acquisitions have been consummated), the Borrower shall
have delivered to the Administrative Agent: (i) at least fifteen (15) Business
Days prior to such proposed acquisition, (x) a Permitted Acquisition Certificate
and (y) all other financial information with respect to such acquired assets
relevant to calculate the aggregate consideration for such acquired assets and
any other information required to demonstrate compliance with Section 7.02(f)
and (ii) promptly upon request by Administrative Agent, (A) a copy of the
purchase agreement related to the proposed Permitted Acquisition (and any
related documents reasonably requested by the Administrative Agent), in each
case in substantially final form, and (B) to the extent provided to the Borrower
or such Subsidiary, financial statements of the Person whose Equity Interests or
assets are being acquired for the twelve (12) month period most recently ended
at least 45 days prior to such proposed Permitted Acquisition, including any
audited financial statements that have been delivered to the Borrower or such
Subsidiary;

(f) the acquisition shall have been approved by the board of directors or other
governing body or controlling Person of such Person acquired or the Person from
whom such assets or division are acquired;

(g) any Person or assets or division as acquired in accordance herewith shall be
in a business or lines of business permitted pursuant to Section 7.07; and

(h) the aggregate Acquisition Consideration paid in connection with all such
acquisitions shall not exceed $100,000,000.

“Permitted Acquisition Certificate” means, with respect to any Permitted
Acquisition, a certificate of a Responsible Officer certifying compliance with
the conditions set forth in clause (a) of the definition thereof with respect to
such Permitted Acquisition, and setting forth (a) a calculation in reasonable
detail of compliance with Section 7.02(f), (b) at the Borrower’s option, any
one-time payments contemplated to be made at the time of the consummation of
such Permitted Acquisition, and (c) at the Borrower’s option, synergies or cost
reductions as reasonably estimated by the Borrower in good faith and on the
basis of reasonable assumptions to be realized within 12 months of the date of
consummation of such Permitted Acquisition.

“Permitted Acquisition Consideration” means, in respect of any Permitted
Acquisition at any time, the aggregate amount of (a) Permitted Additional Equity
that is contributed into Holdings (and that Holdings substantially
contemporaneously contributes to Borrower) and is contributed in contemplation
of funding such Permitted Acquisition and has not previously been utilized to
fund a Permitted Acquisition or an Investment permitted pursuant to
Section 7.02, (b) Equity Interests (other than Disqualified Equity Interests)
that are issued to the seller of the assets or Equity Interests subject to such
Permitted Acquisition, (c) net cash proceeds from Retail Facilities Dispositions
and Non-Core Dispositions and proceeds from Asset Sales and condemnation or
eminent domain proceedings that have not been applied to prepay the Term Loans
pursuant to Section 2.14(a) of the Replacement Term Loan Agreement and have not
previously been utilized to fund a Permitted Acquisition or an Investment
permitted pursuant to Section 7.02, (d) proceeds of Indebtedness incurred
pursuant to Section 7.03(j)(y), Section 7.03(h)(x), Section 7.03(a),
Section 7.03(r) or Section 7.03(v) that have not previously been utilized to
fund a Permitted Acquisition or an Investment permitted pursuant to
Section 7.02, and (e) Consolidated Excess Cash Flow (as defined in the
Replacement Term Loan Agreement as in

 

32



--------------------------------------------------------------------------------

effect on the date hereof, determined without giving effect to clause (ii)(e) of
the definition thereof) that has not been (A) applied pursuant to
Section 2.14(e) of the Replacement Term Loan Agreement to prepay the Term Loans
(provided that, (x) with respect to Consolidated Excess Cash Flow for the
immediately preceding fiscal year, the amount of Consolidated Excess Cash Flow
for such immediately preceding fiscal year shall only be included in such
calculation after any prepayment required pursuant to Section 2.14(e) of the
Replacement Term Loan Agreement with respect to such Consolidated Excess Cash
Flow for such immediately preceding fiscal year has been made and (y) the
aggregate amount of Consolidated Excess Cash Flow for purposes of this clause
(e) shall be reduced by an amount equal to the aggregate principal amount of
voluntary prepayments of the Term Loans to the extent that, in determining the
principal amount of the Term Loans required to be prepaid pursuant to
Section 2.14(e) of the Replacement Term Loan Agreement, such prepayments were
applied to reduce such amount in accordance with such Section) or (B) used to
fund a Term Loan repurchase pursuant to Section 2.13(b) of the Replacement Term
Loan Agreement and permitted hereunder; provided that, in the case of a
Permitted Acquisition funded by amounts described in clause (c) or clause (d),
after giving effect to the funding and payment of the Acquisition Consideration
(and, for purposes of clause (A) below, the cash portion paid of such
Acquisition Consideration) for such Permitted Acquisition on the date of
consummation thereof, on a pro-forma basis, (A) Minimum Liquidity (as defined in
the Replacement Term Loan Agreement as in effect on the date hereof) equals or
exceeds $25,000,000 and (B) Holdings’ Leverage Ratio as of the end of the most
recently ended four fiscal quarter period for which financial statements are
required to have been delivered pursuant to Section 6.01 does not exceed
3.75:1.00.

“Permitted Acquisition Date” has the meaning specified in Section 7.02(f).

“Permitted Additional Equity” means the cash proceeds received by Holdings from
capital contributions to, or issuances of Equity Interests (other than
Disqualified Equity Interests) by, Holdings following the Funding Date, net of
income taxes payable as a result of any gain recognized in connection therewith,
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses.

“Permitted Discretion” means the Administrative Agent’s reasonable judgment
exercised in good faith based upon (i) its consideration of any factor which the
Administrative Agent believes in good faith: (a) will or could adversely affect
the value of any Collateral, the enforceability or priority of the
Administrative Agent’s Liens thereon or the amount which the Administrative
Agent and the Lenders would be likely to receive (after giving consideration to
delays in payment, costs of enforcement and claims that the Administrative Agent
determines in its reasonable judgment will need to be satisfied in connection
with the realization upon any Collateral) in the liquidation of such Collateral;
(b) suggests that any collateral report or financial information delivered to
the Administrative Agent, by or on behalf of, the Borrower is incomplete,
inaccurate or misleading in any material respect; or (c) materially increases
the likelihood of a bankruptcy, reorganization or other insolvency proceeding
involving the Borrower or any of its Subsidiaries or any of the Collateral; and
(ii) its consideration of the Loan Parties’ obligations with respect to Bank
Products. The parties agree that there is a rebuttable presumption that the
Administrative Agent has acted in good faith in its determination of Permitted
Discretion.

 

33



--------------------------------------------------------------------------------

“Permitted Investments” means investments in:

(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (ii) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date;

(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s;

(c) commercial paper maturing no more than six months from the date of creation
thereof and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s;

(d) certificates of deposit or bankers’ acceptances (or, in the case of Foreign
Subsidiaries, the foreign equivalent thereof) maturing within six months after
such date and issued or accepted by any Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia that (i) is at least “adequately capitalized” (as
defined in the regulations of its primary Federal banking regulator) and
(ii) has Tier 1 capital (as defined in such regulations) of not less than
$500,000,000; and

(e) shares of any money market mutual fund that (i) has substantially all of its
assets invested continuously in the types of investments referred to in clauses
(a) and (b) above, (ii) has net assets of not less than $2,500,000,000, and
(iii) has the highest rating obtainable from either S&P or Moody’s.

“Permitted Refinancing” has the meaning set forth in Section 7.03(q).

“Permitted Waiver” has the meaning set forth in Section 4.02(a)(ii)(A).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petition Date” has the meaning specified in the recitals hereto.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (other than a Multiemployer Plan), maintained for employees of Holdings or
any Subsidiary or any such plan to which Holdings or any Subsidiary is required
to contribute on behalf of any of its employees.

“Plan Documents” has the meaning specified in Section 4.02(a)(i)(B).

“Plan Effective Date” means the date on which the Reorganization Plan becomes
effective and has been substantially consummated.

 

34



--------------------------------------------------------------------------------

“Post Petition” means the time period beginning immediately upon the
commencement of the Chapter 11 Cases.

“Pre-Commitment Information” means all information (including financial
projections) that was provided to the Administrative Agent or any of the Lenders
by the Back Stop Parties, Holdings, the Borrower, the Subsidiaries or any of
their respective representatives (or on their behalf) prior to the date of the
Commitment Letter in connection with any aspect of the Transaction.

“Pre-Petition Indebtedness” means Indebtedness otherwise permitted under
Section 7.03 hereof existing immediately prior to the commencement of the
Chapter 11 Cases.

“Pre-Petition Liens” means Liens otherwise permitted under Section 7.01 hereof
existing immediately prior to the commencement of the Chapter 11 Cases.

“Pro-Forma Adjustments” has the meaning specified in Section 7.15.

“Pro Rata Percentage” of any Revolving Lender at any time means the percentage
of the total Revolving Commitment represented by such Lender’s Revolving
Commitment.

“Pro Rata Share” means with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Exposure of such Lender at such time and
the denominator of which is the amount of the Exposures at such time. The
initial Pro Rata Shares of each Lender are set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party in any real property.

“Receivables Reserves” means such reserves as may be established with respect to
Accounts from time to time by the Administrative Agent, in its Permitted
Discretion.

“Register” has the meaning specified in Section 11.07(c).

“Related Agreements” means, collectively, the Replacement Term Loan Facility
Documents, the definitive principal agreements and instruments executed and
delivered or issued pursuant to or in connection with the Rights Offering and
the Exchange Offer Documentation (including all definitive principal agreements
and instruments necessary to effect the Restructuring).

“Reliable Notes” means each of the promissory notes dated December 23, 2005
between Holdings and the holders thereof, as amended.

“Reorganization Plan” means the Chapter 11 plan of reorganization, including any
exhibits, supplements, appendices and schedules thereto, in the form attached to
the Execution Date Certificate, as such plan of reorganization may be amended,
modified or supplemented from time to time or any of the terms or conditions
thereof waived (with the prior written consent

 

35



--------------------------------------------------------------------------------

of the Administrative Agent and the Required Lenders, solely with respect to any
amendment, modification, supplement or waiver that is materially adverse to the
rights and interests of the Administrative Agent and the Lenders, as determined
in good faith by the Administrative Agent).

“Replacement Lender” has the meaning specified in Section 11.16(b)(ii).

“Replacement Term Loan Agreement” means the Credit and Guaranty Agreement, dated
of even date herewith, by and among the Borrower, Holdings, the Guarantors, the
lenders party thereto from time to time and Goldman Sachs Lending Partners LLC,
as Administrative Agent and Collateral Agent, or any other definitive credit
agreement entered into in connection with the Replacement Term Loan Facility.

“Replacement Term Loan Facility Agent” means Goldman Sachs Lending Partners LLC,
in its capacity as Administrative Agent and Collateral Agent, its successors and
assigns in such capacity or any other collateral agent or similar representative
of the secured parties under any Replacement Term Loan Facility.

“Replacement Term Loan Facility” means a Term Loan facility entered by the
Borrower or any Guarantor secured by Replacement Term Loan Facility Liens that
are permitted to be incurred hereunder; provided, that on or before the date on
which such Indebtedness is incurred:

(a) such Indebtedness is designated by the Borrower, in a certificate of a
Responsible Officer delivered to the Administrative Agent, as a “Replacement
Term Loan Facility”; and

(b) the collateral agent or other representative with respect to such
Indebtedness, the Borrower and each applicable Guarantor, has duly executed and
delivered the Intercreditor Agreement.

“Replacement Term Loan Facility Documents” means the definitive loan
documentation governing the Replacement Term Loan Facility.

“Replacement Term Loan Facility Liens” means Transaction Liens granted to the
Replacement Term Loan Facility Agent under the Replacement Term Loan Facility
Documents, at any time, upon (a) Replacement Term Loan Priority Collateral of
the Borrower or any Guarantor and (b) Collateral other than Replacement Term
Loan Priority Collateral, which Liens in the case of this clause (b) are junior
in priority to the Liens on such Collateral purported to be granted pursuant to
the Security Documents to the Administrative Agent.

“Replacement Term Loan Priority Collateral” means all “Term Priority Collateral”
as defined in the Intercreditor Agreement.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, at any time, Lenders having Revolving Commitments
aggregating more than 50% of the aggregate Revolving Commitments, or if the
Revolving

 

36



--------------------------------------------------------------------------------

Commitments have been terminated, Lenders whose percentage of Revolving Exposure
represents at least a majority of the sum of all Revolving Exposure; provided
that Revolving Exposures or Revolving Commitments held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Reserves” means all (if any) Receivables Reserves, Inventory Reserves, Bank
Product Reserves and Availability Reserves.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, chief financial officer, executive vice president and
compliance officer, or vice president and treasurer of such Person and, solely
for purposes of completing and signing any notice or certificate described in
Sections 2.03, 4.01, 4.02 or 4.03, the treasurer, director of financial planning
or controller of such Person. Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest in
Holdings, the Borrower or any Subsidiary (or any direct or indirect parent of
the Borrower or Holdings), or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest, (b) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of Holdings, the Borrower or any of their
respective Subsidiaries (or any direct or indirect parent of the Borrower or
Holdings) now or hereafter outstanding, (c) expense reimbursements and
management or similar fees payable to the Back Stop Parties or any of their
respective Affiliates; (d) any voluntary or optional payment of principal in
respect of Indebtedness (other than (i) any such prepayment of Indebtedness
under the Loan Documents and (ii) any such prepayment in connection with a
refinancing or replacement of such Indebtedness otherwise permitted hereunder),
(e) any payment or prepayment of principal of or premium, if any, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, the Indebtedness under the
Existing Term Loan Facility or the Existing Revolving Credit Facility, (f) any
payment or prepayment of principal of, premium, if any, or interest or, or
redemption, purchase, retirement, defeasance (including in substance or legal
defeasance), sinking fund or similar payment with respect to, the Senior
Subordinated Notes; or (g) so long as any Event of Default exists or would
result therefrom, any mandatory payment of principal, or offer of payment, in
respect of Indebtedness subordinated in right of payment to the Obligations.

“Restructuring” means the transactions contemplated by the Exchange Offer
Documentation or the Reorganization Plan, as applicable.

“Restructuring Documentation” means the Reorganization Plan or the Exchange
Offer Documentation, as applicable, and the Related Agreements.

 

37



--------------------------------------------------------------------------------

“Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated as of January 10, 2011, by and among the Borrower, certain of
the Guarantors, and the Back Stop Parties, as amended by (a) that certain First
Amendment dated as of January 31, 2011, by and among the Borrower, certain of
the Guarantors, and the Back Stop Parties, (b) that certain Second Amendment
dated as of February 8, 2011, by and among the Borrower, certain of the
Guarantors, and the Back Stop Parties and (c) that certain Third Amendment and
Joinder dated as of February 15, 2011, by and among the Borrower, certain of the
Guarantors, the Back Stop Parties, the Management Holders (as defined therein)
and certain other parties thereto.

“Retail Facilities Disposition” means a Disposition of the retail operations of
the Borrower and its Subsidiaries.

“Revolver Priority Collateral” means the Collateral other than the Replacement
Term Loan Priority Collateral.

“Revolving Availability Period” means the period from and including the Funding
Date to but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans hereunder up to the amount set forth
on Schedule 2.01, or in the Assignment and Acceptance pursuant to which such
Lender assumed its Revolving Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 11.07. The aggregate amount of the Lenders’ Revolving
Commitments on the Execution Date is $75,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such of such Lender’s Swingline Exposure.

“Revolving Lender” means a Lender with a Revolving Commitment.

“Revolving Loans” means a Loan made by the Lenders to the Borrower pursuant to
Section 2.01(a).

“Revolving Maturity Date” means the earliest to occur of (a) the date that is
four years and six months after the Funding Date, (b) the Term Loan Early
Maturity Date and (c) the Delayed Draw Termination Date.

“Rights Offering” means a rights offering to purchase $60,000,000 of common
Equity Interests of Holdings (or SuperHoldings, if applicable) in accordance
with the Restructuring, the terms and conditions of which Rights Offering shall
otherwise be reasonably acceptable to the Administrative Agent.

 

38



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Bank Product Obligations” means Bank Product Debt owing to a Secured
Bank Product Provider, up to the maximum amount (in the case of any Secured Bank
Product Provider other than Bank of America and its Affiliates) specified by
such provider in writing to the Administrative Agent, which amount may be
established or increased (by further written notice by the Borrower to the
Administrative Agent from time to time) as long as no Default or Event of
Default then exists.

“Secured Bank Product Provider” means (a) Bank of America or any of its
Affiliates; and (b) any other Lender or Affiliate of a Lender that is providing
a Bank Product, provided such provider delivers written notice to the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, by the later of the Funding Date or ten (10) days following creation of
the Bank Product, (i) describing the Bank Product and setting forth the maximum
amount to be secured by the Collateral and the methodology to be used in
calculating such amount, and (ii) agreeing to be bound by Section 9.12.

“Secured Obligations” has the meaning specified in Section 1 of the Security
Agreement.

“Secured Parties” has the meaning specified in Section 1 of the Security
Agreement.

“Security Agreement” means the Guarantee and Security Agreement among the Loan
Parties and the Administrative Agent, substantially in the form of Exhibit H.

“Security Documents” means the Security Agreement, the Intercreditor Agreement,
the Mortgages and each other security agreement, instrument or document executed
and delivered pursuant to Section 6.12 or 6.13 to secure any of the Secured
Obligations.

“Senior Subordinated Notes” means senior subordinated unsecured notes of the
Borrower issued under the Indenture dated as of October 30, 2003, among the
Borrower, as issuer, and the Bank of New York, as trustee, among other parties,
in an aggregate principal amount of up to $175,000,000, as amended.

A Person is “Solvent” if (a) the fair value of the assets of such Person, at a
fair valuation, exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of such Person
exceed the amount that will be required to pay the probable liability of its
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) such Person is able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) such Person does not
have unreasonably small capital with which to conduct the business in which it
is engaged as such business is now conducted and proposed to be conducted.

 

39



--------------------------------------------------------------------------------

“Special Agent Advance” shall have the meaning assigned to such term in
Section 9.11(b).

“Special Joint Venture” shall have the meaning assigned to such term in
Section 7.02(p).

“Specified Default” means the occurrence after the Funding Date of any Event of
Default specified in Article 8, clauses (a), (b) (but only with respect to
Section 6.10(a), 6.11, 6.14 or 7.14), (c) (but only with respect to
Section 2.04(f) or 6.07) or (d) (but only with respect to any representation
made or deemed to be made by or on behalf of any Loan Party in any Borrowing
Base Certificate or any certificate of a Financial Officer accompanying any
financial statement).

“Specified Equity Contribution” shall have the meaning assigned to such term in
Section 7.14(b).

“Specified Transaction” means (a) any disposition of all or substantially all
the assets of or all the Equity Interests of any Subsidiary or of any division
or product line of a Borrower or any of its Subsidiaries, (b) any Permitted
Acquisition, (c) any proposed incurrence of Indebtedness or (d) the proposed
making of a dividend permitted hereunder.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“SuperHoldings” means the direct owner of all of the Equity Interests of
Holdings.

“SuperHoldings Formation Transaction” means a transaction, including a merger
and share exchange, through which Holdings becomes a direct wholly owned
subsidiary of SuperHoldings without the payment of any cash consideration to the
holders of Equity Interests of Holdings.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement,

 

40



--------------------------------------------------------------------------------

or any other master agreement (any such master agreement, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Commitment” means the commitment of the Swingline Lender to make
loans pursuant to Section 2.12, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.12.

“Swingline Exposure” means at any time the aggregate principal amount at such
time of all outstanding Swingline Loans. The Swingline Exposure of any Revolving
Lender at any time shall equal its Pro Rata Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender” means Bank of America.

“Swingline Loan” means any Loan made by the Swingline Lender pursuant to
Section 2.12.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means each loan made to the Borrower pursuant to the Replacement
Term Loan Facility.

“Term Loan Early Maturity Date” means the earliest of the following dates:
(a) the date that is six months prior to the earliest date that any Term Loan
finally matures or is otherwise payable in full, (b) the Delayed Draw
Termination Date (as defined in the Replacement Term Loan Agreement), and (c) if
any Replacement Term Loan Document is amended to provide for a principal payment
on any Term Loan to become payable on a date (the “Early Payment Date”) that is
earlier than the date that is six months after the Revolving Maturity Date (and
earlier than the date that such payment is payable pursuant to the Replacement
Term Loan Documents as in effect on the Execution Date), the date that is six
months prior to such Early Payment Date.

 

41



--------------------------------------------------------------------------------

“Terminated Lender” has the meaning specified in Section 11.16(a).

“Test Period” shall have the meaning assigned to such term in Section 7.14(a).

“Title Policy” has the meaning specified in Section 4.02(x)(iii).

“Transaction” means, collectively, (a) the entering into of this Agreement and
the funding of the Loans, (b) the entering into of the Replacement Term Loan
Facility and the funding of loans in connection therewith, (c) the
Restructuring, and (d) all transactions related hereto or thereto occurring on
or before the Funding Date.

“Transaction Liens” means the Liens on Collateral granted by the Loan Parties
under the Security Documents.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.

“UCC” has the meaning specified in Section 1 of the Security Agreement.

“United States” and “U.S.” mean the United States of America.

“Unsecured Creditors Committee” means the official committee of unsecured
creditors that is appointed in the Chapter 11 Cases.

“Unused Amount” means, for any period, the average daily unused amount of the
Commitments of the Lenders during such period.

“Voting Securities” means, with respect to any Person, Equity Interests of such
Person entitled to vote for members of the board of directors or equivalent
governing body of such Person.

Section 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)(i) The words “herein,” “hereto,” “hereof’ and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

 

42



--------------------------------------------------------------------------------

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03. Accounting Terms. (a) Except as otherwise expressly provided
herein, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP. Financial statements and
other information required to be delivered by the Borrower to the Administrative
Agent and the Lenders pursuant to Section 6.01(a), 6.01(b) and 6.01(c) shall be
prepared in accordance with GAAP as in effect at the time of such preparation
(and delivered together with the reconciliation statements provided for in
Section 6.02(h), if applicable). Notwithstanding the foregoing, calculations in
connection with the definitions, covenants and other provisions hereof shall
utilize accounting principles and policies in conformity with GAAP as in effect
on the date hereof and all accounting terms shall have the meanings assigned to
them in conformity with GAAP as in effect on the date hereof. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b) If at any time any change in GAAP or in the application thereof would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP as applied prior to such change and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c) Notwithstanding anything to the contrary contained herein, financial ratios
and other financial calculations pursuant to this Agreement shall, following any
Specified Transaction, be calculated on a pro forma basis with Pro-Forma
Adjustments in accordance with Section 7.15.

Section 1.04. Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component,

 

43



--------------------------------------------------------------------------------

carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

Section 1.05. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07. Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit (including any
amendments thereto) after giving effect to all increases thereof contemplated by
such Letter of Credit, whether or not such maximum face amount is in effect at
such time.

ARTICLE 2

THE CREDITS

Section 2.01. Commitments and Borrowing Base Determination.

(a) Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly, to
make Revolving Loans to the Borrower, at any time and from time to time on and
after the Funding Date until the earlier of one Business Day prior to the
Revolving Maturity Date and the termination of the Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Revolving Exposure exceeding
the lesser of (A) such Lender’s Revolving Commitment, and (B) such Lender’s Pro
Rata Percentage multiplied by the Borrowing Base then in effect. Within the
limits set forth above and subject to the terms, conditions and limitations set
forth herein, the Borrower may borrow, pay or prepay and reborrow Revolving
Loans.

(b) The Administrative Agent shall (i) promptly notify the Borrower in writing
(including via e-mail) whenever it determines that the Borrowing Base set forth
on a Borrowing Base Certificate differs from the Borrowing Base, (ii) discuss
the basis for any such deviation and any changes proposed by the Borrower,
including the reasons for any impositions of or changes in Reserves or any
change in advance rates with respect to Eligible Accounts (in the Administrative
Agent’s Permitted Discretion and subject to Section 2.14(a)) or eligibility
criteria, with the Borrower, (iii) consider, in the exercise of its Permitted
Discretion, any additional factual information provided by the Borrower relating
to the determination of the Borrowing Base and (iv) promptly notify the Borrower
of its decision with respect to any

 

44



--------------------------------------------------------------------------------

changes proposed by the Borrower. Pending a decision by the Administrative Agent
to make any requested change, the initial determination of the Borrowing Base by
the Administrative Agent shall continue to constitute the Borrowing Base.

Section 2.02. Loans.

(a) Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided that the failure of any Lender to make any Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender). Except for Loans deemed made pursuant to Section 2.02(f), Loans (other
than Swingline Loans) comprising any Borrowing shall be in an aggregate
principal amount that is (i) (A) in the case of Base Rate Loans, not less than
$500,000 and (B) in the case of Eurodollar Rate Loans, an integral multiple of
$250,000 and not less than $1,000,000, or (ii) equal to the remaining available
balance of the applicable Revolving Commitments.

(b) Subject to Section 3.02, each Borrowing shall be comprised entirely of Base
Rate Loans or Eurodollar Rate Loans as the Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any Eurodollar Rate Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement or cause the Borrower to pay additional amounts pursuant to
Section 3.01. Borrowings of more than one Type may be outstanding at the same
time; provided further that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than six Eurodollar Borrowings
outstanding hereunder at any one time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan (other than Swingline Loans) to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds to
such account in New York City as the Administrative Agent may designate not
later than 3:00 p.m., New York City time, and the Administrative Agent shall
promptly credit the amounts so received to an account as directed by the
Borrower in the applicable Borrowing Request maintained with the Administrative
Agent or, if a Borrowing shall not occur on such date because any condition
precedent herein specified shall not have been met or waived, return the amounts
so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on

 

45



--------------------------------------------------------------------------------

demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
the interest rate applicable at the time to the Loans comprising such Borrowing
and (ii) in the case of such Lender, a rate determined by the Administrative
Agent to represent its cost of overnight or short-term funds (which
determination shall be conclusive absent manifest error). If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount shall
constitute such Lender’s Loan as part of such Borrowing for purposes of this
Agreement.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date.

(f) If the Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.13(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
LC Disbursement and the Administrative Agent will promptly notify each Revolving
Lender of such LC Disbursement and its Pro Rata Percentage thereof. Each
Revolving Lender shall pay by wire transfer of immediately available funds to
the Administrative Agent on such date (or, if such Revolving Lender shall have
received such notice later than 12:00 (noon), New York City time, on any day,
not later than 11:00 a.m., New York City time, on the immediately following
Business Day), an amount equal to such Lender’s Pro Rata Percentage of such LC
Disbursement (it being understood that such amount shall be deemed to constitute
a Base Rate Loan of such Lender, and such payment shall be deemed to have
reduced the LC Exposure), and the Administrative Agent will promptly pay to the
Issuing Bank amounts so received by it from the Revolving Lenders. The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from the Borrower pursuant to Section 2.13(e) prior to the time that any
Revolving Lender makes any payment pursuant to this paragraph (f); any such
amounts received by the Administrative Agent thereafter will be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made such payments and to the Issuing Bank, as their interests may appear. If
any Revolving Lender shall not have made its Pro Rata Percentage of such LC
Disbursement available to the Administrative Agent as provided above, such
Lender and the Borrower severally agree to pay interest on such amount, for each
day from and including the date such amount is required to be paid in accordance
with this paragraph (f) to but excluding the date such amount is paid, to the
Administrative Agent for the account of the Issuing Bank at (i) in the case of
the Borrower, a rate per annum equal to the interest rate applicable to
Revolving Loans pursuant to Section 2.06(a), and (ii) in the case of such
Lender, for the first such day, the Federal Funds Rate, and for each day
thereafter, the Base Rate.

Section 2.03. Borrowing Procedure. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by telecopy or
electronic transmission (if arrangements for doing so have been approved by the
Administrative Agent, which approval shall not be unreasonably withheld,
conditioned or delayed) or telephone (promptly confirmed by telecopy) (i) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three Business Days before the date of the proposed Borrowing or (ii) in the
case of a Base Rate Borrowing (other than Swingline Loans), not later than 1:00
p.m., New York City time, on the Business Day of the proposed Borrowing. Each
such telephonic Borrowing Request shall be

 

46



--------------------------------------------------------------------------------

irrevocable, subject to Sections 2.09, 3.02 and 3.03, and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(a) the aggregate amount of such Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(e) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.02; and

(f) that the conditions set forth in Section 4.03(b) and (c) are satisfied or
waived as of the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration (subject to
the proviso in clause (d) above). Promptly following receipt of a Borrowing
Request in accordance with this Section 2.03, the Administrative Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

Section 2.04. Evidence of Debt; Repayment of Loans.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender, the then unpaid
principal amount of each Revolving Loan of such Lender on the Revolving Maturity
Date and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the Revolving Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement. The Borrower shall be entitled to review records of such
accounts with prior reasonable notice during normal business hours.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type and Class thereof and the
Interest Period applicable thereto; (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder; and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each

 

47



--------------------------------------------------------------------------------

Lender’s share thereof. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender. The Borrower shall be entitled to review records of such accounts
with prior reasonable notice during normal business hours.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded absent manifest error; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall promptly prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns)
substantially in the form of Exhibit A. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 11.07) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered permitted
assigns).

(f) On and after the Funding Date, all funds held by the Borrower or any other
Loan Party (other than petty cash accounts funded in the ordinary course of
business, the deposits in which shall not aggregate more than $2,000,000 or
exceed $100,000 with respect to any one account (or in each case, such greater
amounts to which the Administrative Agent may agree), and payroll, trust and tax
withholding accounts funded in the ordinary course of business and required by
Applicable Law) shall be deposited in one or more bank or investment accounts,
subject to account control agreements in form and substance reasonably
satisfactory to the Administrative Agent, and all proceeds of Accounts of
Borrower and each other Loan Party shall be immediately deposited in a lockbox
with Bank of America or such other lockbox provider that is reasonably
acceptable to the Administrative Agent (it being agreed that the lockbox
provider under the Existing Revolving Credit Agreement is acceptable to the
Administrative Agent); provided, that, in the event that after the use of
commercially reasonable efforts the Loan Parties are unable to obtain account
control agreements and/or establish a lockbox with Bank of America or another
lockbox provider on or prior to the Funding Date, all funds may be deposited by
the Borrower or any other Loan Party in an account not subject to an account
control agreement and/or any proceeds of Accounts shall not be required to be
deposited into a lockbox, in each case for a period not exceeding 45 days
following the Funding Date, so long as such account control agreements and
lockbox accounts shall be entered into and delivered to the Administrative Agent
and/or established within a reasonable period of time (and in any event prior to
the expiration of such 45-day period) after the Funding Date. Following the
occurrence and during the continuance of a Specified Default or if, for five
consecutive Business Days after the Funding Date, the Excess Availability
Requirement is not met (each, a “Cash Dominion Event”), all such funds shall be
applied on a daily basis to the repayment of the Swingline Loans and,
thereafter, to any Revolving Loans which become due, without a reduction in the
Aggregate Commitments until (i) such Specified Default is cured or waived and/or
(ii) Excess Availability has exceeded the Excess Availability Requirement for 30
consecutive days; provided, that a Cash Dominion Event may not be so cured on
more than two (2) occasions in any period of 365 consecutive days.

 

48



--------------------------------------------------------------------------------

Section 2.05. Fees.

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender (except as otherwise provided in Section 2.11(b)) a
commitment fee (a “Commitment Fee”) during the period from and including the
Funding Date to but excluding the date on which the Aggregate Commitments
terminate, equal to (i) 0.375% per annum on the Unused Amount, to the extent the
Unused Amount is less than 50% of the Aggregate Commitments and (ii) 0.50% per
annum on the Unused Amount, to the extent the Unused Amount is equal to or
greater than 50% of the Aggregate Commitments. Accrued Commitment Fees shall be
payable monthly in arrears in the case of Commitment Fees in respect of the
Revolving Commitments and on the date on which the Revolving Commitments
terminate; provided, however, the amount earned, due and payable on the first
such date shall be pro-rated for the number of days from the Funding Date to and
including the first payment date. All Commitment Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
computing Commitment Fees with respect to Revolving Commitments, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).

(b) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, the fees set forth in the Fee Letter or such other
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent (the “Administrative Agent Fees”).

(c) LC and Fronting Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Revolving Lender a participation fee (“LC
Participation Fee”) with respect to its participations in Letters of Credit,
which shall accrue at a rate equal to the Applicable Margin from time to time
used to determine the interest rate on Eurodollar Rate Loans pursuant to
Section 2.06, as described on Annex I attached hereto, on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Funding Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to the Issuing Bank a fronting fee (“Fronting Fee”),
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Funding Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard and reasonable fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder as agreed among the Borrower and the Issuing Lender from time to
time. LC Participation Fees and Fronting Fees accrued through and including the
last day of March, June, September and December of each year shall be payable on
the third Business Day following such last day, commencing on the first such
date to occur after the Funding Date;

 

49



--------------------------------------------------------------------------------

provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand (including
documentation reasonably supporting such request). Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
written demand (together with backup documentation supporting such reimbursement
request). All LC Participation Fees and Fronting Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(d) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders (other than Defaulting Lenders), except that the Fronting Fees shall be
paid directly to the Issuing Bank. Once paid, none of the fees shall be
refundable under any circumstances.

Section 2.06. Interest on Loans.

(a) Subject to the provisions of Section 2.06(c), the Loans comprising each Base
Rate Borrowing, including each Swingline Loan, shall bear interest at a rate per
annum equal to the Base Rate plus the Applicable Margin in effect from time to
time.

(b) Subject to the provisions of Section 2.06(c), the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.

(c) Notwithstanding the foregoing, effective upon written notice from the
Administrative Agent (at the direction of the Required Lenders) while any Event
of Default exists under Section 8.01(a), (f) or (g), all Obligations shall bear
interest, after as well as before judgment, at a per annum rate equal to the
Default Rate.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section 2.06 shall be payable on demand and, absent
demand, on each Interest Payment Date and upon termination of the Revolving
Commitments, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of a Base Rate Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Rate Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 365/366
days, except that interest computed by reference to the Eurodollar Rate (other
than Base Rate Loans determined by reference to the Eurodollar Rate) and all
fees shall be computed on the basis of a year of 360 days, and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Base Rate or Eurodollar Rate shall
be determined by the Administrative Agent in accordance with the provisions of
this Agreement and such determination shall be conclusive absent manifest error.

 

50



--------------------------------------------------------------------------------

Section 2.07. Termination and Reduction of Commitments.

(a) The Revolving Commitments, the Swingline Commitment, and the LC Commitment
shall automatically terminate on the Revolving Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) any such reduction shall be in an
amount that is an integral multiple of $1,000,000 and (ii) the Revolving
Commitments shall not be terminated or reduced if after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.09,
the Aggregate Exposures would exceed the Aggregate Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitments under paragraph (b) of this
Section 2.07 at least two Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.07 shall be irrevocable except that, to the
extent delivered in connection with a refinancing of the Obligations, such
notice shall not be irrevocable until such refinancing is closed and funded. Any
effectuated termination or reduction of the Aggregate Commitments shall be
permanent. Each reduction of the Aggregate Commitments shall be made ratably
among the Lenders in accordance with their respective Revolving Commitments.

Section 2.08. Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section 2.08. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.
Notwithstanding anything to the contrary, the Borrower shall not be entitled to
request any conversion or continuation that, if made, would result in more than
six Eurodollar Borrowings outstanding hereunder at any one time. This
Section 2.08 shall not apply to Swingline Borrowings, which may not be converted
or continued.

(b) To make an election pursuant to this Section 2.08, the Borrower shall notify
the Administrative Agent of such election by telephone or electronic
transmission (if arrangements for doing so have been approved by the
Administrative Agent, which approval shall not be unreasonably withheld, delayed
or conditioned) by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower was requesting a Revolving Borrowing of the Type

 

51



--------------------------------------------------------------------------------

resulting from such election to be made on the effective date of such election,
subject to Section 3.03. Each such telephonic Interest Election Request shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request substantially in the form of Exhibit B, unless
otherwise agreed to by the Administrative Agent and the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If an Interest Election Request with respect to a Eurodollar Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to a Base Rate Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, after the occurrence and
during the continuance of such Event of Default (i) no outstanding Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Borrowing shall be converted to a Base Rate Borrowing at the end
of the Interest Period applicable thereto.

Section 2.09. Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay, without premium or penalty, any Borrowing, in whole or
in part, subject to the requirements of this Section 2.09; provided that each
partial prepayment shall be in an amount that is an integral multiple of
$100,000.

 

52



--------------------------------------------------------------------------------

(b) Revolving Loan Prepayments.

(i) In the event of the termination of all the Revolving Commitments, the
Borrower shall, on the date of such termination, repay or prepay all the
outstanding Revolving Borrowings and all outstanding Swingline Loans and Cash
Collateralize or backstop on terms reasonably satisfactory to the Administrative
Agent the LC Exposure in accordance with Section 2.13(j).

(ii) In the event of any partial reduction of the Revolving Commitments, then
(A) at or prior to the effective date of such reduction, the Administrative
Agent shall notify the Borrower and the Revolving Lenders of the Aggregate
Exposures after giving effect thereto and (B) if the Aggregate Exposures would
exceed the lesser of (x) the Aggregate Commitments and (y) the Borrowing Base
then in effect, after giving effect to such reduction, then the Borrower shall,
on the date of such reduction (or, if such reduction is due to the imposition of
a new Reserve or a change in the methodology of calculating an existing Reserve,
within six Business Days following such notice), first, repay or prepay all
Swingline Loans, second, repay or prepay Revolving Borrowings and third, replace
or Cash Collateralize outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.13(j), in an amount sufficient to eliminate
such excess.

(iii) In the event that the Aggregate Exposures at any time exceeds the lesser
of (i) the Aggregate Commitments or (ii) the Borrowing Base then in effect, the
Borrower shall, immediately after demand (or, if such overadvance is due to the
imposition of a new Reserve or a change in the methodology of calculating an
existing Reserve, or change in eligibility standards, within six Business Days
following notice), apply an amount equal to such excess to prepay the Loans and
any interest accrued thereon, in accordance with this Section 2.09(b)(iii). The
Borrower shall, first, repay or prepay all Swingline Loans, second, repay or
prepay Revolving Borrowings, and third, replace or Cash Collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.13(j), in an amount sufficient to eliminate such excess.

(iv) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, the Borrower shall, without notice or demand, immediately replace or
Cash Collateralize outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.13(j), in an amount sufficient to eliminate
such excess.

(v) No later than the third Business Day following the date of receipt by
Holdings or any of its Subsidiaries, or the Administrative Agent as loss payee,
of any Net Insurance/Condemnation Proceeds after the Funding Date, the Borrower
shall, subject to Section 3.4 of the Intercreditor Agreement, prepay the
outstanding Loans at such time in an aggregate amount equal to the Net
Insurance/Condemnation Proceeds in respect of Revolver Priority Collateral;
provided, (A) so long as no Default or Event of Default shall have occurred and
be continuing, and (B) to the extent that aggregate Net Insurance/Condemnation
Proceeds from the Funding Date through the applicable date of

 

53



--------------------------------------------------------------------------------

determination do not exceed $10,000,000, the Borrower shall have the option,
directly or through one or more of its Subsidiaries, to invest such Net
Insurance/Condemnation Proceeds in long term assets used or useful in the
business of the Borrower and its Subsidiaries (including but not limited to
Permitted Acquisitions or Investments permitted pursuant to Section 7.02(f) and
Section 7.02(q)) within 180 days of receipt thereof (or to the extent
commitments to invest such amounts have been entered into by such date, within
90 days thereafter).

(vi) No later than the third Business Day following the date of receipt by
Holdings or any of its Subsidiaries of any Net Cash Proceeds from the Retail
Facilities Disposition in respect of Revolver Priority Collateral, prepay the
outstanding Loans and interest thereon at such time in an aggregate amount equal
to such Net Cash Proceeds.

(vii) For the avoidance of doubt, no prepayment made pursuant to clause (v) or
(vi) above shall result in a reduction of the Aggregate Commitments.

(c) Application of Prepayments.

(i) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(i) of this Section 2.09(c). Unless a Cash Dominion Event then exists and is
continuing, except as provided in Section 2.09(b)(iii) hereof, all mandatory
prepayments shall be applied as follows: first, to fees and reimbursable
expenses of the Administrative Agent then due and payable pursuant to the Loan
Documents; second, to interest then due and payable on the Borrower’s Swingline
Loan; third, to the principal balance of the Swingline Loan outstanding until
the same has been prepaid in full; fourth, to interest then due and payable on
the Revolving Loans and other amounts due pursuant to Sections 2.10, 3.01 and
3.05; fifth, to the principal balance of the Revolving Loans until the same have
been prepaid in full; sixth, to Cash Collateralize all LC Exposure plus any
accrued and unpaid interest thereon (to be held and applied in accordance with
Section 2.13(j) hereof); seventh, to all other Obligations pro rata in
accordance with the amounts that such Lender certifies is outstanding; and
eighth, as required by the Intercreditor Agreement or, in the absence of any
such requirement, returned to the Borrower or to such party as otherwise
required by law.

(ii) Amounts to be applied pursuant to this Section 2.09 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding
Base Rate Loans. Any amounts remaining after each such application shall be
applied to prepay Eurodollar Rate Loans. Notwithstanding the foregoing, if the
amount of any prepayment of Loans required under this Section 2.09 shall be in
excess of the amount of the Base Rate Loans at the time outstanding, only the
portion of the amount of such prepayment that is equal to the amount of such
outstanding Base Rate Loans shall be immediately prepaid and, at the election of
the Borrower, the balance of such required prepayment shall be either
(A) deposited in the LC Collateral Account and applied to the prepayment of
Eurodollar Rate Loans on the last day of the then next-expiring Interest Period
for Eurodollar Rate Loans (with all interest accruing thereon for the account of
the

 

54



--------------------------------------------------------------------------------

Borrower) or (B) prepaid immediately, together with any amounts owing to the
Lenders under Section 2.10. Notwithstanding any such deposit in the LC
Collateral Account, interest shall continue to accrue on such Loans until
prepayment.

(d) Notice of Prepayment. The Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of a Base Rate Borrowing, not later than 4:00 p.m., New York City
time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 1:00 p.m., New York City time, on the date of
prepayment. Each such notice shall specify the prepayment date, the principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment. Each notice of prepayment pursuant to this Section shall be
irrevocable, except that the Borrower may, by subsequent notice to the
Administrative Agent, revoke any such notice of prepayment if such notice of
revocation is received not later than 10:00 a.m. (New York City time) on the day
on which such prepayment is scheduled to occur and, provided that (i) the
Borrower reimburses each Lender pursuant to Section 3.05 for any funding losses
within five Business Days after receiving written demand therefor and (ii) the
amount of Loans as to which such revocation applies shall be deemed converted to
(or continued as, as applicable) Base Rate Loans in accordance with the
provisions of Section 2.08 as of the date of notice of revocation (subject to
subsequent conversion in accordance with the provisions of this Agreement).
Promptly following receipt of any such notice (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.06.

Section 2.10. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 3.01,
3.04 and 3.05, or otherwise) at or before the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the reasonable discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Office,
except payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 3.01,
3.04, 3.05 and 11.04 shall be made to the Administrative Agent for the benefit
of to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Administrative Agent for the benefit of the Persons
specified therein. The Administrative Agent

 

55



--------------------------------------------------------------------------------

shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments under each Loan Document
shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
in the manner as provided in Section 2.09(c) or 10.02 hereof, as applicable,
ratably among the parties entitled thereto.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under Applicable Law that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Loan Parties rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of a Loan Party
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

56



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.02(f), 2.10(d), 2.12(d) or 2.13(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.11. Defaulting Lenders.

(a) Reallocation of Pro Rata Share; Amendments. For purposes of determining the
Lenders’ obligations to fund or acquire participations in Loans or Letters of
Credit, the Administrative Agent may exclude the Commitments and Loans of any
Defaulting Lender(s) from the calculation of Pro Rata Shares. A Defaulting
Lender shall have no right to vote on any amendment, waiver or other
modification of a Loan Document, except as provided in Section 11.01.

(b) Payments; Fees. The Administrative Agent may, in its discretion, receive and
retain any amounts payable to a Defaulting Lender under the Loan Documents, and
a Defaulting Lender shall be deemed to have assigned to the Administrative Agent
such amounts until all Obligations owing to the Administrative Agent,
non-Defaulting Lenders and other Secured Parties have been paid in full. The
Administrative Agent may apply such amounts to the Defaulting Lender’s defaulted
obligations, use the funds to Cash Collateralize such Lender’s Fronting
Exposure, or readvance the amounts to the Borrower hereunder. A Lender shall not
be entitled to receive any fees accruing hereunder during the period in which it
is a Defaulting Lender, and the unfunded portion of its Commitment shall be
disregarded for purposes of calculating the Commitment Fee under
Section 2.05(a). To the extent any LC Obligations owing to a Defaulted Lender
are reallocated to other Lenders, LC Participation Fees attributable to such LC
Obligations under Section 2.05(c) shall be paid to such other Lenders. The
Administrative Agent shall be paid all LC Participation Fees attributable to LC
Obligations that are not so reallocated.

(c) Cure. The Borrower, Administrative Agent and Issuing Bank may agree in
writing that a Lender is no longer a Defaulting Lender. At such time, Pro Rata
Shares shall be reallocated without exclusion of such Lender’s Commitments and
Loans, and all outstanding Loans, LC Obligations and other exposures under the
Commitments shall be reallocated among Lenders and settled by the Administrative
Agent (with appropriate payments by the reinstated Lender) in accordance with
the readjusted Pro Rata Shares. Unless expressly agreed by the Borrower,
Administrative Agent and Issuing Bank, no reinstatement of a Defaulting Lender
shall constitute a waiver or release of claims against such Lender. The failure
of any Lender to fund a Loan, to make a payment in respect of LC Obligations or
otherwise to perform its obligations hereunder shall not relieve any other
Lender of its obligations, and no Lender shall be responsible for default by
another Lender.

 

57



--------------------------------------------------------------------------------

Section 2.12. Swingline Loans.

(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender may, but shall not be obligated to, make Swingline Loans to
the Borrower from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$7,000,000 or (ii) the Aggregate Exposures exceeding the lesser of (A) the
Aggregate Commitments and (B) the Borrowing Base then in effect; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, repay and
reborrow Swingline Loans.

(b) Swingline Loans. To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 4:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.13(e), by remittance to the Issuing Bank) by 5:00 p.m.,
New York City time, on the requested date of such Swingline Loan. The Borrower
shall not request a Swingline Loan if at the time of and immediately after
giving effect to such request a Default has occurred and is continuing.
Swingline Loans shall be made in minimum amounts of $100,000.

(c) Prepayment. The Borrower shall have the right at any time and from time to
time to repay, without premium or penalty, any Swingline Loan, in whole or in
part, upon giving written or telecopy notice (or telephone notice promptly
confirmed by written, or telecopy notice) to the Swingline Lender and to the
Administrative Agent before 4:00 p.m., New York City time on the date of
repayment at the Swingline Lender’s address for notices specified in the
Swingline Lender’s Administrative Questionnaire. All principal payments of
Swingline Loans shall be accompanied by accrued interest on the principal amount
being repaid to the date of payment.

(d) Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 4:00 p.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Revolving Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Pro Rata Percentage of such Swingline Loan
or Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,

 

58



--------------------------------------------------------------------------------

including the occurrence and continuance of a Default or reduction or
termination of the Aggregate Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever
(provided that such payment shall not cause such Lender’s Revolving Exposure to
exceed such Lender’s Revolving Commitment). Each Revolving Lender shall comply
with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.02(f) with respect
to Loans made by such Lender (and Section 2.02 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Revolving Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

Section 2.13. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for the Borrower’s account or the
account of a Subsidiary of the Borrower in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Availability Period (provided that the Borrower shall be a
co-applicant with respect to each Letter of Credit issued for the account of or
in favor of a Subsidiary). All Existing Letters of Credit shall be deemed,
without further action by any party hereto, to have been issued on the Funding
Date pursuant to this Agreement, and the Lenders shall thereupon acquire
participations in the Existing Letters of Credit as if so issued without further
action by any party hereto, to be acquired by the Lenders hereto. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) a LC Request to the Issuing Bank and the
Administrative Agent not later than 1:00 p.m. on the second Business Day
preceding the requested date of issuance, amendment, renewal or extension (or
such later date and time as is reasonably acceptable to the Issuing Bank). A
request for an initial issuance of a Letter of Credit shall specify in form and
detail reasonably satisfactory to the Issuing Bank: (i) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (ii) the
amount thereof; (iii) the expiry date thereof; (iv) the name and address of the
beneficiary thereof; (v) the documents to be presented by such beneficiary in
case

 

59



--------------------------------------------------------------------------------

of any drawing thereunder; (vi) the full text of any certificate to be presented
by such beneficiary in case of any drawing thereunder, and (vii) such other
matters as the Issuing Bank may reasonably require. A request for an amendment,
renewal or extension of any outstanding Letter of Credit shall specify in form
and detail reasonably satisfactory to the Issuing Bank (w) the Letter of Credit
to be amended, renewed or extended; (x) the proposed date of amendment, renewal
or extension thereof (which shall be a Business Day), (y) the nature of the
proposed amendment, renewal or extension, and (z) such other matters as the
Issuing Bank may reasonably require. If requested by the Issuing Bank, the
Borrower also shall submit a letter of credit application substantially on the
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant (solely in the case of (w) and
(x)) that, after giving effect to such issuance, amendment, renewal or extension
(A) the LC Exposure shall not exceed $25,000,000, (B) the total Revolving
Exposures shall not exceed the lesser of (1) the total Revolving Commitments and
(2) the Borrowing Base then in effect and (C) if a Defaulting Lender exists,
either such Lender or the Borrower has entered into arrangements satisfactory to
the Administrative Agent and Issuing Bank to eliminate any Fronting Exposure
associated with such Lender. Unless the Issuing Bank shall otherwise agree, no
Letter of Credit shall be denominated in a currency other than Dollars.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of the date which is one year after the date of the
issuance of such Letter of Credit (or such other longer period of time as the
Administrative Agent and the applicable Issuing Bank may agree and, in the case
of any renewal or extension thereof, one (1) year after such renewal or
extension) and, unless Cash Collateralized or otherwise credit supported to the
reasonable satisfaction of the Administrative Agent and the applicable Issuing
Bank (in which case the expiry may extend no longer than twelve months after the
Letter of Credit Expiration Date) the Letter of Credit Expiration Date. Each
Standby Letter of Credit may, upon the request of the Borrower, include a
provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of twelve (12) months or less (but, subject to
the foregoing, not beyond the date that is after the Letter of Credit Expiration
Date) unless the applicable Issuing Bank notifies the beneficiary thereof at
least thirty (30) days prior to the then-applicable expiration date that such
Letter of Credit will not be renewed.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Pro Rata Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section 2.13, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any

 

60



--------------------------------------------------------------------------------

amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Aggregate
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Issuing Bank an amount equal to such LC Disbursement not later
than 2:00 p.m., New York City time, on the Business Day after receiving notice
from the Issuing Lender of such LC Disbursement; provided that, whether or not
the Borrower submits a Borrowing Request, the Borrower shall be deemed to have
requested (except to the extent the Borrower makes payment to reimburse such LC
Disbursement when due) a Base Rate Borrowing in an amount necessary to reimburse
such LC Disbursement. If the Borrower fails to make such payment when due, the
Issuing Bank shall notify the Administrative Agent and the Administrative Agent
shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s Pro Rata
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Pro Rata Percentage of the
unreimbursed LC Disbursement in the same manner as provided in Section 2.02(f)
with respect to Loans made by such Lender, and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall, to the extent that Revolving Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, distribute such payment to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of Base Rate Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute.

(i) Subject to the limitations set forth below, the obligation of the Borrower
to reimburse LC Disbursements as provided in paragraph (e) of this Section 2.13
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not strictly comply with the terms of such Letter of
Credit, (iv) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against a beneficiary of any Letter of Credit,
or (v) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.13,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the obligations of the Borrower hereunder; provided that the Borrower
shall have no obligation to reimburse the Issuing Bank to the extent that such
payment was made in error due to the gross negligence, bad faith, or willful
misconduct of the Issuing Bank (as

 

61



--------------------------------------------------------------------------------

determined by a court of competent jurisdiction or another independent tribunal
having jurisdiction). Neither the Administrative Agent, the Lenders nor the
Issuing Bank, nor any of their Affiliates, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
Applicable Law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence, willful
misconduct, or bad faith on the part of the Issuing Bank (as determined by a
court of competent jurisdiction or another independent tribunal having
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(ii) The Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by the Borrower or other Person of any
obligations under any LC Document. The Issuing Bank does not make to the Lenders
any express or implied warranty, representation or guaranty with respect to the
Collateral, such documents or any Loan Party. The Issuing Bank shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Document; the validity,
genuineness, enforceability, collectibility, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Loan Party.

(iii) No Issuing Bank Indemnitee shall be liable to any Lender or other Person
for any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful misconduct. The
Issuing Bank shall not have any liability to any Lender if the Issuing Bank
refrains from any action under any Letter of Credit or such LC Documents until
it receives written instructions from the Required Lenders.

 

62



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
(other than with respect to the timing of such reimbursement obligation set
forth in Section 2.13(e)).

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Base Rate Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section 2.13, then Section 2.06(c) shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section 2.13 to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior written notice
to the Lenders, the Administrative Agent and the Borrower. The Issuing Bank may
be replaced at any time by agreement between the Borrower and the Administrative
Agent, provided that so long as no Default or Event of Default exists, such
successor Issuing Bank shall be reasonably acceptable to the Borrower. One or
more Lenders may be appointed as additional Issuing Banks in accordance with
subsection (k) below. The Administrative Agent shall notify the Lenders of any
such replacement of the Issuing Bank or any such additional Issuing Bank. At the
time any such resignation or replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.05(c). From and after the effective date of any such
resignation or replacement or addition, as applicable, (i) the successor or
additional Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or such addition or to any previous Issuing Bank, or
to such successor or such additional Issuing Bank and all previous Issuing
Banks, as the context shall require. After the resignation or replacement of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such resignation or replacement, but shall not be required to issue additional
Letters of Credit. If at any time there is more than one Issuing Bank hereunder,
the Borrower may, in its discretion, select which Issuing Bank is to issue any
particular Letter of Credit.

 

63



--------------------------------------------------------------------------------

(j) Cash Collateralization.

(i) If any Specified Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent (acting at the
request of the Required Lenders) demanding the deposit of Cash Collateral
pursuant to this paragraph, the Borrower shall deposit in the LC Collateral
Account, in the name of the Administrative Agent and for the benefit of the
Secured Parties, an amount in cash equal to 101.5% of the LC Exposure as of such
date. Each such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the obligations of the Borrower under this
Agreement, but shall be immediately released and returned to the Borrower (in no
event later than two (2) Business Days) once all Specified Defaults are cured or
waived. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made only in Cash Equivalents and at the direction of the Borrower and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations of the Borrower.

(ii) The Borrower shall, on demand by the Issuing Bank or the Administrative
Agent from time to time, Cash Collateralize the Fronting Exposure associated
with any Defaulting Lender.

(k) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned) and such Lender, designate one or
more additional Lenders to act as an issuing bank under the terms of this
Agreement. Any Lender designated as an issuing bank pursuant to this paragraph
(k) shall be deemed (in addition to being a Lender) to be the Issuing Bank with
respect to Letters of Credit issued or to be issued by such Lender, and all
references herein and in the other Loan Documents to the term “Issuing Bank”
shall, with respect to such Letters of Credit, be deemed to refer to such Lender
in its capacity as Issuing Bank, as the context shall require.

(l) The Issuing Bank shall be under no obligation to issue any Letter of Credit
if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital

 

64



--------------------------------------------------------------------------------

requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Funding Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Funding Date
and which the Issuing Bank in good faith deems material to it; or

(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank.

(m) The Issuing Bank shall be under no obligation to amend any Letter of Credit
if (i) the Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

Section 2.14. Determination of Borrowing Base.

(a) Eligible Accounts. On any date of determination of the Borrowing Base, all
of the Accounts owned by all Loan Parties (other than Holdings) and reflected in
the most recent Borrowing Base Certificate delivered by the Borrower to the
Administrative Agent shall be “Eligible Accounts” for the purposes of this
Agreement, except any Account to which any of the exclusionary criteria set
forth below applies. In addition, the Administrative Agent reserves the right,
at any time and from time to time after the Funding Date, to adjust any of the
criteria set forth below, to establish new criteria with respect to Eligible
Accounts and to adjust the advance rates, in each case, in its Permitted
Discretion, subject to the approval of all Lenders in the case of adjustments,
new criteria or increases in advance rates which have the effect of making more
credit available than would have been available if the standards in effect on
the Funding Date had continued to be in effect. Eligible Accounts shall not
include any of the following Accounts:

(i) any Account in which the Administrative Agent, on behalf of the Secured
Parties, does not have a first priority (except to the extent of Liens permitted
under Section 7.01(c) hereof) perfected Lien;

(ii) any Account that is not owned by a Loan Party;

(iii) any Account due from an Account Debtor that is not domiciled in the United
States or Canada and (if not a natural person) organized under the laws of the
United States or Canada or any political subdivision thereof to the extent all
such Accounts exceed $2,000,000 (or its equivalent in Canadian Dollars) in the
aggregate;

(iv) any Account that is payable in any currency other than Dollars or Canadian
Dollars;

(v) any Account that does not arise from the sale of goods or the performance of
services by such Loan Party in the ordinary course of its business;

(vi) any Account that does not comply in all material respects with all
applicable legal requirements, including, without limitation, all laws, rules,
regulations and orders of any Governmental Authority;

 

65



--------------------------------------------------------------------------------

(vii) any Account (A) as to which a Loan Party’s right to receive payment is
contingent upon the fulfillment of any condition whatsoever unless such
condition is satisfied, (B) as to which a Loan Party is not able to bring suit
or otherwise enforce its remedies against the Account Debtor through judicial or
administrative process, (C) that represents a progress billing consisting of an
invoice for goods sold or used or services rendered pursuant to a contract under
which the Account Debtor’s obligation to pay that invoice is subject to a Loan
Party’s completion of further performance under such contract or is subject to
the equitable lien of a surety bond issuer, or (D) that arises with respect to
goods that are delivered on a bill-and-hold, cash-on-delivery basis or placed on
consignment, guaranteed sale or other terms by reason of which the payment by
the Account Debtor is or may be conditional except that Accounts arising from
sales which are on a cash-on-delivery basis (to the extent such cash-on-delivery
is in the ordinary course of business) shall not be deemed ineligible pursuant
to this Section 2.14(a)(vii) until 14 days after the shipment of the goods
relating thereto;

(viii) to the extent that any defense, counterclaim or dispute arises, or the
Account is, or is reasonably likely to become, subject to any right of set-off
by the Account Debtor, to the extent of the amount of such set-off, it being
understood that the remaining balance of the Account shall be eligible;

(ix) any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

(x) any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, reasonably acceptable to the
Administrative Agent in form and substance, has not been sent on a timely basis
to the applicable Account Debtor according to the normal invoicing and timing
procedures of the Loan Parties;

(xi) any Account that arises from a sale to any director, officer, other
employee or Affiliate of a Loan Party, or to any entity (other than portfolio
companies owned by any Back Stop Party to the extent such underlying sale is at
arms-length) that has any common officer or director with a Loan Party;

(xii) any Account that is in default; provided that, without limiting the
generality of the foregoing, an Account shall be deemed in default at any time
upon the occurrence of any of the following:

(A) such Account is not paid and is more than 60 days past due according to its
original terms of sale; or

(B) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors, fails to pay its debts
generally as they come due, or is classified by the Borrower and its
Subsidiaries as “cash only, bad check,” as determined by the Borrower and its
Subsidiaries in the ordinary course of business consistent with past-practice;

 

66



--------------------------------------------------------------------------------

(C) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors; provided that so long as an order exists permitting
payment of trade creditors specifically with respect to such Account Debtor and
such Account Debtor has obtained adequate post-petition financing to pay such
Accounts, the Accounts of such Account Debtor shall not be deemed ineligible
under the provisions of this clause (C) to the extent the order permitting such
financing allows the payment of the applicable Account;

(D) the Borrower or its Subsidiaries grant extended payment terms to the Account
Debtor for such Account to the extent all such Accounts exceed $7,000,000 in the
aggregate; or

(E) the Account is classified by the Borrower or its Subsidiaries as “high risk”
as determined by the Borrower and its Subsidiaries in the ordinary course of
business consistent with past practice;

(xiii) any Account that is the obligation of an Account Debtor (other than an
individual) if 50% or more of the dollar amount of all Accounts owing by such
Account Debtor are ineligible under the criteria set forth in clause
(xii) above;

(xiv) any Account as to which any of the representations or warranties in the
Loan Documents are untrue in any material respect (to the extent such
materiality relates to the amount owing on such Account);

(xv) any Account which is evidenced by a judgment, Instrument or Chattel Paper
and such Instrument or Chattel Paper is not pledged and delivered to the
Administrative Agent under the Security Documents;

(xvi) any Account on which the Account Debtor is a Governmental Authority,
unless the applicable Loan Party has assigned its rights to payment of such
Account to the Administrative Agent pursuant to the Assignment of Claims Act of
1940, as amended, in the case of a federal Governmental Authority, and pursuant
to Applicable Law, if any, in the case of any other Governmental Authority, and
such assignment has been accepted and acknowledged by the appropriate government
officers; and

(xvii) any Account arising on account of a supplier rebate, unless the Borrower
has received a waiver of offset from the supplier in form and substance
reasonably satisfactory to the Administrative Agent.

(b) Eligible Inventory. For purposes of this Agreement, Eligible Inventory shall
exclude any Inventory to which any of the exclusionary criteria set forth below
applies. The Administrative Agent shall have the right to establish, modify or
eliminate Reserves against Eligible Inventory from time to time in its Permitted
Discretion. In addition, the Administrative Agent reserves the right, at any
time and from time to time after the Funding Date, to adjust any of the criteria
set forth below, to establish new criteria with respect to Eligible Inventory
and to adjust advance rates, in each case, in its Permitted Discretion, subject
to the approval of all

 

67



--------------------------------------------------------------------------------

Lenders in the case of adjustments, new criteria or increases in the advance
rates which have the effect of making more credit available than would have been
available if the standards in effect on the Funding Date had continued to be in
effect. Eligible Inventory shall not include any Inventory of the Loan Parties
that:

(i) is not solely owned by a Loan Party, or is leased by or is on consignment to
a Loan Party, or the Loan Parties do not have title thereto;

(ii) the Administrative Agent, on behalf of the Secured Parties, does not have a
first priority (except such Liens as permitted by Section 7.01(c) hereof)
perfected Lien upon;

(iii)(A) is stored at a location not owned by a Loan Party unless (x) the
Administrative Agent has given its prior consent thereto, (y) a reasonably
satisfactory Landlord Lien Waiver and Access Agreement has been delivered to the
Administrative Agent, or (z) Landlord Lien Reserves reasonably satisfactory to
the Administrative Agent have been established with respect thereto, or (B) is
stored with a bailee or warehouseman unless either (x) a reasonably satisfactory
acknowledged bailee waiver letter has been received by the Administrative Agent,
or (y) Landlord Lien Reserves reasonably satisfactory to the Administrative
Agent have been established with respect thereto; but only to the extent the
aggregate amount of Inventory otherwise excluded pursuant to this paragraph
(iii) exceeds $1,000,000;

(iv)(A) is placed on consignment, unless a valid consignment agreement which is
reasonably satisfactory to Administrative Agent is in place with respect to such
Inventory or (B) is in transit (except to the extent such Inventory (x) is
purchased under documentary Letters of Credit and is in transit (1) from any
location in the United States for receipt by a Loan Party within fifteen
(15) days of the date of determination or (2) any location outside of the United
States for receipt by a Loan Party within 60 days of the date of determination),
for which the document of title, to the extent applicable, reflects a Loan Party
as consignee (along with delivery to such Loan Party of the documents of title,
to the extent applicable, with respect thereto), and as to which the
Administrative Agent has control over the documents of title, to the extent
applicable, which evidence ownership of the subject Inventory, or (y) is in
transit between locations leased, owned or occupied by a Loan Party);

(v) is covered by a negotiable document of title, unless such document has been
delivered to the Administrative Agent with all necessary endorsements, free and
clear of all Liens except Liens in favor of landlords, carriers, bailees and
warehousemen if clause (ii) has been complied with;

(vi) is unsalable, shopworn, seconds, damaged or unfit for sale, in each case,
as determined in the ordinary course of business by the Loan Parties;

(vii) consists of display items or packing or shipping materials, manufacturing
supplies, work-in-process Inventory or replacement parts;

 

68



--------------------------------------------------------------------------------

(viii) is not of a type held for sale in the ordinary course of the Loan
Parties’, as applicable, business;

(ix) except as otherwise agreed by the Administrative Agent, does not conform in
all material respects to the representations or warranties pertaining to
Inventory set forth in the Loan Documents;

(x) is subject to any licensing arrangement or any other trademark or other
proprietary rights of any Person, the effect of which would be to limit the
ability of the Administrative Agent, or any Person selling the Inventory on
behalf of the Administrative Agent, to sell such Inventory in enforcement of the
Administrative Agent’s Liens without further consent or payment to the licensor
or such other Person (unless such consent has then been obtained);

(xi) is not covered by casualty insurance maintained as required by
Section 6.07; or

(xii) is acquired in a Permitted Acquisition, unless the Administrative Agent
shall have received or conducted (1) within 45 days after the consummation of
such Permitted Acquisition, appraisals, from appraisers reasonably satisfactory
to the Administrative Agent, of such Inventory to be acquired in such Permitted
Acquisition and (2) prior to the consummation of such Permitted Acquisition, a
commercial finance examination and such other due diligence as the
Administrative Agent may reasonably require in order to determine the
appropriate advance rate against such Inventory, all of the results of the
foregoing to be reasonably satisfactory to the Administrative Agent. As long as
the Administrative Agent has received reasonable prior notice of such Permitted
Acquisition and the Loan Parties reasonably cooperate (and cause the Person
being acquired to reasonably cooperate) with the Administrative Agent, the
Administrative Agent shall use reasonable best efforts to complete such due
diligence and commercial finance examination on or prior to the closing date of
such Permitted Acquisition.

Section 2.15. Intentionally Omitted.

Section 2.16. Reserves; Changes to Reserves.

(a) The initial Availability Reserves as of the Funding Date are the following:

(i) Landlord Lien Reserve: An amount equal to three months’ rent for all of the
leased locations of the Borrower and its Subsidiaries at which Inventory is
stored, other than leased locations with respect to which the Administrative
Agent has received a Landlord Lien Waiver and Access Agreement.

(ii) Dilution Reserve: A dilution reserve equal to the amount (if any) by which
dilution for accounts receivable of the Borrower and its Subsidiaries exceeds
5%.

(b) The Administrative Agent may hereafter establish additional Reserves or
change any of the foregoing Reserves, in its Permitted Discretion, provided that
such Reserves shall not be established or changed except upon not less than six
(6) Business Days’ notice to the Borrower (during which period the
Administrative Agent shall be available to discuss any such proposed Reserve
with the Borrower).

 

69



--------------------------------------------------------------------------------

Section 2.17. Settlement Amongst Lenders.

(a) The Swingline Lender may, at any time (but, in any event shall weekly), on
behalf of the Borrower (which hereby authorizes the Swingline Lender to act on
its behalf in that regard) request the Administrative Agent to cause the Lenders
to make a Revolving Loan (which shall be a Base Rate Loan) in an amount equal to
such Lender’s Pro Rata Percentage of the Outstanding Amount of Swingline Loans,
which request may be made regardless of whether the conditions set forth in
Section 4.03 have been satisfied. Upon such request, each Lender shall make
available to the Administrative Agent the proceeds of such Revolving Loan for
the account of the Swingline Lender. If the Swingline Lender requires a
Revolving Loan to be made by the Lenders and the request therefor is received
prior to 12:00 Noon on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if the
request therefor is received after 12:00 Noon, then no later than 3:00 p.m. on
the next Business Day. The obligation of each such Lender to transfer such funds
is irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent or the Swingline Lender. If and to the extent any Lender
shall not have so made its transfer to the Administrative Agent, such Lender
agrees to pay to the Administrative Agent, forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent, at the Federal Funds Rate.

(b) The amount of each Lender’s Pro Rata Percentage of outstanding Revolving
Loans (including outstanding Swingline Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Revolving Loans (including Swingline Loans) and
repayments of Revolving Loans (including Swingline Loans) received by the
Administrative Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent.

(c) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Revolving
Loans (including Swingline Loans) for the period and the amount of repayments
received for the period. As reflected on the summary statement, (i) the
Administrative Agent shall transfer to each Lender its applicable Pro Rata
Percentage of repayments, and (ii) each Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall
transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Revolving Loans made by each
Lender with respect to Revolving Loans to the Borrower (including Swingline
Loans) shall be equal to such Lender’s applicable Pro Rata Percentage of
Revolving Loans (including Swingline Loans) outstanding as of such Settlement
Date. If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 12:00 Noon on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 12:00 Noon, then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Lender shall not
have so made its transfer to the

 

70



--------------------------------------------------------------------------------

Administrative Agent, such Lender agrees to pay to the Administrative Agent,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Administrative Agent,
at the Federal Funds Rate.

Section 2.18. Super Priority Nature of Obligations. If the Chapter 11 Cases have
commenced, upon and after entry of the Interim Approval Order, at all times
prior to the Plan Effective Date, all Obligations shall constitute
administrative expenses of the Loan Parties in the Chapter 11 Cases, with
administrative priority under Section 364(c)(1) of the Bankruptcy Code, all as
set forth in, and qualified entirely by, the Interim Approval Order and the
Final Approval Order. Except as described in the Interim Approval Order or the
Final Approval Order, whichever is then in effect, such administrative claim
shall have priority over all other costs and expenses of the kinds specified in,
or ordered pursuant to, Sections 105, 326, 328, 330, 331, 503(b), 506(c),
507(a), 507(b), 546(c), 726, 1114 or any other provision of the Bankruptcy Code
or otherwise, and shall at all times be senior to the rights of the Loan
Parties, the estates of the Loan Parties, and any successor trustee or estate
representative in the Chapter 11 Cases or any subsequent proceeding or case
under the Bankruptcy Code.

Section 2.19. Payment of Obligations. Upon (a) the maturity (whether by
acceleration or otherwise) of any of the Obligations under this Agreement or any
of the other Loan Documents or (b) the Delayed Draw Termination Date, the
Administrative Agent and the Lenders shall be entitled to immediate payment of
such Obligations (other than contingent indemnification obligations and expense
reimbursement obligations not yet due and payable (excluding any such
obligations relating to expenses where written demand is prohibited by the
automatic stay)) without further application to or order of the Bankruptcy
Court.

Section 2.20. No Discharge; Survival of Claims. Holdings and the Borrower, on
behalf of itself and its Subsidiaries, agree that, if the Chapter 11 Cases have
commenced, (a) the Obligations hereunder shall not be discharged by the entry of
the Confirmation Order or any other order confirming any plan of reorganization
of any or all of Holdings, the Borrower and their respective Subsidiaries (and
each of Holdings and the Borrower, on behalf of itself and its Subsidiaries,
pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such
discharge), and (b) the super-priority administrative claim granted to the
Administrative Agent and the Lenders pursuant to the Interim Approval Order and
the Final Approval Order and described therein shall not be affected in any
manner by the entry of the Confirmation Order or any other order confirming any
plan of reorganization of any or all of Holdings, the Borrower and their
respective Subsidiaries.

ARTICLE 3

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall

 

71



--------------------------------------------------------------------------------

be withheld or deducted in accordance with such Laws as determined by the
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Bank, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the Issuing Bank, and shall make payment
in respect thereof within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by the Borrower or the Administrative Agent or
paid by the Administrative Agent, such Lender or the Issuing Bank, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Borrower shall also, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within ten (10) days after demand
therefor, for any amount which a Lender or the Issuing Bank for any reason fails
to pay indefeasibly to the Administrative Agent as required by clause (ii) of
this subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender or the Issuing Bank (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the Issuing Bank shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted

 

72



--------------------------------------------------------------------------------

against the Borrower or the Administrative Agent by any Governmental Authority
as a result of the failure by such Lender or the Issuing Bank, as the case may
be, to deliver, or as a result of the inaccuracy, inadequacy or deficiency of,
any documentation required to be delivered by such Lender or the Issuing Bank,
as the case may be, to the Borrower or the Administrative Agent pursuant to
subsection (e). Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the Issuing Bank, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or the Issuing Bank, the termination
of the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

 

73



--------------------------------------------------------------------------------

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the Issuing Bank, or have any obligation to pay
to any Lender or the Issuing Bank, any

 

74



--------------------------------------------------------------------------------

refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the Issuing Bank, as the case may be. If the Administrative Agent, any
Lender or the Issuing Bank determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by the Administrative Agent, such Lender or the Issuing Bank,
as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent, such Lender or the
Issuing Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Bank in the
event the Administrative Agent, such Lender or the Issuing Bank is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent, any Lender or the Issuing Bank to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

Section 3.02. Illegality. If any Lender determines in good faith that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans the interest of which is determined by reference to the Eurodollar
Rate, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, (i) any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on

 

75



--------------------------------------------------------------------------------

the amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

Section 3.03. Inability to Determine Rates. If the Required Lenders determine in
good faith that for any reason (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan, or (c) that the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended, and (y) in the event
of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Borrowing of Base Rate Loans in the amount specified therein.

Section 3.04. Increased Cost and Reduced Return; Capital Adequacy.

(a) If any Lender determines in good faith that as a result of the introduction
of or any change in or in the interpretation of any Law, or such Lender’s
compliance therewith, in each case after the date hereof, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Loans, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this subsection (a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements contemplated by the
definition of “Eurodollar Rate”), then from time to time upon demand of such
Lender (with a copy of such demand to the Administrative Agent), the Borrower
shall pay to such Lender such additional amounts as will compensate such Lender
for such increased cost or reduction.

(b) If any Lender determines in good faith that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, or compliance by such Lender (or its Lending Office) therewith, in each
case after the date hereof, has the effect of reducing the rate of return on the
capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender (with a copy of
such demand to the Administrative Agent), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction.

 

76



--------------------------------------------------------------------------------

Section 3.05. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay (including without limitation pursuant to
Section 2.09(d)), borrow, continue or convert any Loan other than a Base Rate
Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.16;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

Section 3.06. Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article 3 and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

(b) Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Borrower may replace such Lender in accordance with Section 11.16.

Section 3.07. Obligation to Mitigate. Each Lender agrees that, if such Lender
shall request any compensation under any of Section 3.01, 3.02 or 3.04, such
Lender shall use reasonable efforts to make, issue, fund or maintain its Loans
through another Lending Office of such Lender, if in the judgment of such Lender
doing so would eliminate or reduce the amounts of any such payments and would
not otherwise be disadvantageous to such Lender, but only so long as the
Borrower shall pay all incremental expenses incurred by such Lender as a result
of utilizing such other Lending Office. A certificate as to the amount of any
expenses payable by the Borrower pursuant to this Section 3.07 (setting forth in
reasonable detail the bases for requesting such amount) submitted by such Lender
to the Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error.

 

77



--------------------------------------------------------------------------------

Section 3.08. Survival. All of the Borrower’s obligations under this Article 3
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE 4

CONDITIONS PRECEDENT

Section 4.01. Conditions of Initial Effectiveness. The effectiveness of this
Agreement is subject to the satisfaction of the following conditions precedent
(the date on which such conditions having been satisfied being referred to
herein as the “Execution Date”):

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or copies (followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party, each
dated the Execution Date (or, in the case of certificates of governmental
officials, a recent date before the Execution Date) and each in form and
substance reasonably satisfactory to the Administrative Agent and its legal
counsel:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) the Fee Letter and the Intercreditor Agreement, each duly executed by all
parties thereto;

(iii) an executed Execution Date Certificate, together with all attachments
thereto, including, without limitation, (A) draft copies of the Exchange Offer
Documentation as of the Execution Date, all of which shall be in form and
substance satisfactory to the Administrative Agent and approved by the
Administrative Agent as of the Execution Date, (B) a draft copy of the
Reorganization Plan in form and substance satisfactory to the Administrative
Agent and approved by the Administrative Agent as of the Execution Date, and
(C) the Restructuring Support Agreement and the Backstop Agreement, each of
which shall be in full force and effect and shall not have been amended or
modified in any manner that is materially adverse to the rights or interests of
any or all of the Administrative Agent and the Lenders (as determined in good
faith by the Administrative Agent) (it being acknowledged that the Restructuring
Support Agreement and the Backstop Agreement (in each case without giving effect
to any amendments, modifications or supplements thereto) are acceptable to the
Administrative Agent);

(iv) the Historical Financial Statements and a pro forma consolidated balance
sheet of the Borrower dated as of the Funding Date (as such date is contemplated
on the Execution Date) calculated after giving effect to the Transaction;

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower and Holdings
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;

 

78



--------------------------------------------------------------------------------

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower and Holdings are duly organized
or formed, and that both the Borrower and Holdings are validly existing, in good
standing and qualified to engage in business in the jurisdictions of its
organization or formation listed opposite its name on Schedule 4.02(b);

(vii) executed copies of the favorable customary written opinions of
(A) Kirkland & Ellis LLP, counsel to the Borrower and the Loan Parties, and
(B) Pepper Hamilton LLP, special Pennsylvania counsel to the Borrower and the
Loan Parties, in each case covering such matters concerning the Borrower and the
Loan Parties and the Loan Documents as the Administrative Agent may reasonably
request, dated as of the Execution Date and otherwise in form and substance
reasonably satisfactory to the Administrative Agent (and the Borrower and
Holdings hereby instruct such counsel to deliver such opinions to the
Administrative Agent and the Lenders); and

(viii) a copy certified by a Responsible Officer of the Borrower of the
Replacement Term Loan Agreement and all schedules and exhibits thereto, together
with reasonably satisfactory evidence of its simultaneous effectiveness in
accordance with its terms. The terms, conditions and provisions of the
Replacement Term Loan Agreement, including, without limitation, the definition
and calculation of “Consolidated Excess Cash Flow” and its component definitions
contained therein, shall be reasonably satisfactory to the Administrative Agent.

(b) The Borrower shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent reimbursable under the Fee Letter or other
Loan Documents and invoiced prior to or on the Execution Date.

(c) The representations and warranties of Holdings and the Borrower contained in
Article 5 or any other Loan Document executed on the Execution Date, shall be
true and correct in all material respects (without duplication of any
materiality standard set forth in any such representation or warranty) on and as
of the Execution Date.

(d) The organizational structure and capital structure of Holdings and its
Subsidiaries shall be as set forth on Schedule 5.13(a).

(e) Each Loan Party shall have obtained all governmental authorizations and all
consents of other Persons, in each case that are necessary in connection with
the transactions contemplated by the Loan Documents on the Execution Date and
each of the foregoing shall be in full force and effect and in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders.

(f) There shall not exist any action, suit, investigation, litigation,
proceeding, hearing or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of the Administrative Agent and the Lenders, singly or
in the aggregate, materially impairs the transactions contemplated by the Loan
Documents, or that would reasonably be expected to have a Material Adverse
Effect.

 

79



--------------------------------------------------------------------------------

(g) As of the Execution Date, no event shall have occurred and be continuing or
would result from the execution and delivery of this Agreement that would
constitute an Event of Default or a Default.

Section 4.02. Conditions to the Initial Credit Extension and Funding Date. The
obligation of each Lender and, if applicable, each Issuing Bank, to fund the
initial Credit Extension requested to be made by it on the Funding Date (and the
occurrence of the Funding Date) is subject to satisfaction of the following
conditions precedent:

(a) Restructuring Matters.

(i) Bankruptcy Matters. If the Chapter 11 Cases have commenced, then:

(A) (x) on or before the forty-fifth (45th) day after the Petition Date, the
Bankruptcy Court shall have entered, upon the Approval Motion, on such prior
notice as may be reasonably satisfactory to the Administrative Agent, a final
order, in substantially the form of the Interim Approval Order with only such
modifications as are satisfactory in form and substance to the Administrative
Agent in its sole discretion, that, among other things, on a final basis
(1) approves, and authorizes the Debtors to perform all obligations under the
Loan Documents, solely to the extent such obligations arise prior to the Funding
Date and to assume the Commitment Letter and Fee Letter and perform all
obligations thereunder, (2) approves and authorizes the incurrence and payment
by the Debtors of related fees, interest, indemnities and expenses in connection
therewith, and (3) grants the Administrative Agent and the Lenders
(I) superpriority administrative claims with respect to the Obligations arising
prior to the Funding Date, and (II) other customary benefits and protections for
a financing of this type (the “Final Approval Order”); (y) the Final Approval
Order shall be in full force and effect and shall not have been stayed, reversed
or vacated, or, without the prior written consent of the Administrative Agent
and the Required Lenders, otherwise amended or modified in any manner that is
materially adverse to the rights or interests of any or all of the
Administrative Agent and Lenders, as determined in good faith by the
Administrative Agent (it being understood and agreed that any amendment or
modification to the priority of the administrative claims set forth in the Final
Approval Order shall be deemed to be a modification that is materially adverse
to the rights and interests of the Administrative Agent and the Lenders for
purposes hereof); and (z) the Bankruptcy Court shall not have entered any order
(including any order approving any debtor-in-possession financing or cash
collateral arrangement) that conflicts with or is inconsistent with any of the
provisions of the Final Approval Order in any material respect; and

(B) (w) the Bankruptcy Court shall have entered a final order in form and
substance reasonably satisfactory to the Administrative Agent (the “Confirmation
Order”) confirming the Reorganization Plan for the Debtors; (x) the Confirmation
Order shall approve the funding hereunder and all other transactions
contemplated hereby, shall be in full force and effect, shall not have been
stayed by the Bankruptcy Court or by any other court having jurisdiction to

 

80



--------------------------------------------------------------------------------

issue any such stay, and the time to appeal the Confirmation Order to seek
review, rehearing or certiorari with respect to the Confirmation Order shall
have expired, and shall not have been stayed, reversed or vacated, or otherwise
amended or modified in any manner that is materially adverse to the rights or
interests of any or all of the Administrative Agent and Lenders (as determined
in good faith by the Administrative Agent) unless the Administrative Agent and
the Required Lenders have so consented in writing; (y) all documents and
agreements relating to the Reorganization Plan or the consummation thereof
(collectively, the “Plan Documents”) shall be in form and substance consistent
with this Agreement and the Restructuring Support Agreement and otherwise
reasonably satisfactory to the Administrative Agent, and no provision of the
Reorganization Plan or any Plan Document shall have been waived, amended,
supplemented or otherwise modified in any respect that is materially adverse to
the rights and interest of any or all of the Administrative Agent and the
Lenders (as determined in good faith by the Administrative Agent); (z) all
conditions precedent to the effectiveness of the Reorganization Plan (other than
(1) the occurrence of the Plan Effective Date and any other conditions that are
to be satisfied simultaneously with the occurrence of the Plan Effective Date
and (2) any other conditions precedent that are waived in accordance with the
terms of the Reorganization Plan and do not materially adversely affect the
rights and interest of any or all of the Administrative Agent and the Lenders
(as determined in good faith by the Administrative Agent)) shall have been
satisfied, and the Reorganization Plan shall have, or contemporaneously with the
funding of the Loans the Reorganization Plan shall, become effective, and all
transactions contemplated by the Reorganization Plan to be consummated on the
Plan Effective Date of the Reorganization Plan (other than any transactions that
do not materially adversely affect the rights and interest of any or all of the
Administrative Agent and the Lenders (as determined in good faith by the
Administrative Agent)) shall have been substantially consummated. Except as
consented to by the Administrative Agent, the Bankruptcy Court’s retention of
jurisdiction under the Confirmation Order shall not govern the enforcement of
the Loan Documents or Security Documents from and after the Funding Date, or any
rights or remedies relating thereto.

(ii) Exchange Offer Matters. If the Borrower shall have obtained the necessary
consents to consummate the Exchange Offer and intends to consummate the Exchange
Offer on the Funding Date:

(A) all Exchange Offer Documentation (to the extent different from the relevant
forms (or executed versions, as the case may be) of such Exchange Offer
Documentation attached to the Execution Date Certificate and approved by the
Administrative Agent on the Execution Date) shall be in form and substance
consistent with this Agreement and the Restructuring Support Agreement and
otherwise reasonably satisfactory to the Administrative Agent, and no provision
of the Exchange Offer Documentation, the Restructuring Support Agreement or the
Backstop Agreement shall have been waived, amended, supplemented or otherwise
modified after the Execution Date in any respect that is materially adverse to
the rights and interest of any or all of the Administrative Agent and the

 

81



--------------------------------------------------------------------------------

Lenders (as determined in good faith by the Administrative Agent); provided that
neither (1) a reduction of the Minimum Tender Consideration (as defined in the
Exchange Offering Memorandum) by an aggregate principal amount not to exceed the
amount set forth on Schedule 4.02(a) (such reduction, a “Permitted Waiver”), nor
(2) the payment on account of the Reliable Notes described in Section 7.06(g),
will be deemed to be materially adverse to the rights and interest of any or all
of the Administrative Agent and the Lenders; and

(B) subject to the Permitted Waiver, all conditions precedent to the
effectiveness of the Restructuring (other than (i) the occurrence of the Funding
Date and any other conditions that are to be satisfied simultaneously with the
occurrence of the Funding Date and (ii) any other conditions precedent that are
waived in accordance with the terms of the Exchange Offer Documentation and do
not materially adversely affect the rights and interest of any or all of the
Administrative Agent and the Lenders (as determined in good faith by the
Administrative Agent)) shall have been satisfied, and the Restructuring shall
have, or contemporaneously with the funding of the Loans the Restructuring
shall, become effective, and all transactions contemplated by the Exchange Offer
Documentation to be consummated on the Funding Date (other than any transactions
that do not materially adversely affect the rights and interest of any or all of
the Administrative Agent and the Lenders (as determined in good faith by the
Administrative Agent)) shall have been substantially consummated.

(b) The Administrative Agent’s receipt of the following, each of which shall be
originals or copies (followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party, each
dated the Funding Date (or, in the case of certificates of governmental
officials, a recent date before the Funding Date) and each in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel:

(i) to the extent not previously delivered on or prior to the Execution Date,
the Loan Documents duly executed by each of the parties thereto;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note
hereunder;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and the Guarantors is validly existing, in good
standing and qualified to engage in business in the jurisdictions of its
organization or formation listed opposite its name on Schedule 4.02(b);

 

82



--------------------------------------------------------------------------------

(v) executed copies of the favorable customary written opinions of
(A) Kirkland & Ellis LLP, counsel to the Loan Parties and (B) Pepper Hamilton
LLP, special Pennsylvania counsel to the Loan Parties, in each case covering
such matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request, dated as of the Funding Date and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent (and each Loan Party hereby instructs such counsel to deliver such
opinions to the Administrative Agent and the Lenders);

(vi) a certificate signed by a Responsible Officer of each Loan Party either
(A) attaching copies of all government, shareholder and third party consents,
licenses and approvals (x) reasonably necessary to consummate the Restructuring
(except to the extent failure to obtain such consents, licenses and approvals
could not reasonably be expected to result in a Material Adverse Effect) and
(y) required in connection with the execution, delivery and performance by such
Loan Party and the validity against such Loan Party of the Loan Documents to
which it is a party, and such consents, licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, licenses or approvals
are so required;

(vii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Section 4.02(i), (m), (n), (o), (p),
(t) and (y) have been satisfied; and (B) that there has been no event or
circumstance since October 2, 2010 that has had or would be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect, it
being understood that the failure to make any payments with respect to
outstanding Indebtedness of Holdings, the Borrower and its Subsidiaries, the
commencement and prosecution of the Chapter 11 Cases and/or the ancillary
proceedings in Canada and the Restructuring (and the potential effects of the
announcement of the Restructuring) shall not be deemed, individually or in the
aggregate, to constitute such a Material Adverse Effect;

(viii) a certificate signed by the chief financial officer of Holdings
certifying as to the Solvency of each Loan Party (after consummation of the
Transaction (including, without limitation, the terms and provisions of the
Reorganization Plan and the Confirmation Order) and giving effect to any rights
of contribution and indemnification among the Loan Parties and their
Subsidiaries);

(ix) a Borrowing Base Certificate, dated as of the Funding Date, certified by a
Responsible Officer that is a financial officer of the Borrower confirming that
the Excess Availability on the Funding Date, after giving effect to all Credit
Extensions to occur on such date, is greater than the Excess Availability
Requirement;

(x) a Borrowing Request with respect to the Borrowing of Loans to be made on the
Funding Date, together with a duly executed letter of direction from the
Borrower addressed to the Administrative Agent directing the disbursement on the
Funding Date of the proceeds of the Loans made on such date;

(xi) evidence that the Existing Indebtedness has been or concurrently with the
Funding Date is being paid in full in cash (or in the case of letters of credit,
converted

 

83



--------------------------------------------------------------------------------

into Letters of Credit) and all commitments thereunder have been or concurrently
with the Funding Date are being terminated (other than Indebtedness under the
Senior Subordinated Notes to the extent permitted by Section 7.03(s)), or
converted into Equity Interests in Holdings (or, if applicable, SuperHoldings)
or otherwise cancelled, and all Liens securing obligations under the Existing
Indebtedness have been or concurrently with the Funding Date are being released;
provided, however, that the aggregate amount paid by Holdings and its
Subsidiaries in satisfaction of all Indebtedness under the Reliable Notes shall
not exceed the amount set forth in Section 7.06(g) hereof; and

(xii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require (and in
any case not inconsistent with the limitations on the Loan Parties’ obligations
otherwise set forth herein).

(c) All fees required to be paid to the Administrative Agent on or before the
Funding Date, including any such fees that are payable pursuant to the Fee
Letter, shall have been paid, and the Borrower shall have complied with all of
the terms of the Fee Letter. All accrued fees and expenses of the Administrative
Agent and the Lenders (including the fees and expenses of counsel for the
Administrative Agent to the extent invoiced and reasonably documented to the
Borrower at least one Business Day prior to the Funding Date) to the extent
reimbursable on or prior to the Funding Date to the Administrative Agent and the
Lenders hereunder, under the Fee Letter or under the other Loan Documents shall
have been paid.

(d) The Collateral and Guarantee Requirement shall have been satisfied and
(i) the Administrative Agent shall have received a completed Perfection
Certificate for each Loan Party dated the Funding Date and signed by a
Responsible Officer of such Loan Party, together with all attachments
contemplated thereby, including the results of a search of the UCC (or
equivalent) filings made with respect to such Loan Party in the jurisdictions
contemplated by the Perfection Certificate and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are permitted by Section 7.01
or have been released and (ii) all filing and recording fees and taxes required
to satisfy the Collateral and Guarantee Requirement shall have been paid.

(e) The Administrative Agent shall have received reasonably satisfactory
evidence that not less than 51% of the Equity Interests and any other economic
interests (“ownership interests”) on a fully diluted basis in Holdings shall be
owned (directly or indirectly) by the Back Stop Parties and their respective
Affiliates, all ownership interests in the Borrower shall be owned by Holdings
and all ownership interests in the Borrower’s Subsidiaries shall be owned by the
Borrower or one or more of the Borrower’s Subsidiaries, in each case free and
clear of any Lien other than Liens permitted by Section 7.01.

(f) The Administrative Agent shall have received copies of any amendments,
waivers, modifications or other supplements to the Replacement Term Loan
Facility, certified by a Responsible Officer of the Borrower as true, complete
and correct.

 

84



--------------------------------------------------------------------------------

(g) (i) All of the information, taken as a whole, disclosed to the
Administrative Agent and the Lenders shall have been complete and correct in all
material respects and all of the projections contained in the Pre-Commitment
Information delivered to the Administrative Agent and the Lenders shall have
been prepared in good faith based upon assumptions believed to be reasonable at
the time of preparation thereof, it being understood and agreed that (x) any
such financial projections are subject to significant uncertainties and
contingencies which are beyond the Borrower’s control, (y) no assurance is given
by the Borrower that the results forecast in any projections will be realized,
and (z) such projections are not a guarantee of financial performance and actual
results may significantly differ from financial projections and such differences
may be material; and (ii) there shall have been no change, occurrence,
development or situation since October 2, 2010 that either individually or in
the aggregate would reasonably be expected to have a Material Adverse Effect, it
being understood that the failure to make any payments with respect to
outstanding Indebtedness of Holdings, the Borrower and its Subsidiaries, the
commencement and prosecution of the Chapter 11 Cases and/or the ancillary
proceedings in Canada and the Restructuring (and the potential effects of the
announcement of the Restructuring) shall not be deemed, individually or in the
aggregate, to constitute such a Material Adverse Effect.

(h) The Administrative Agent shall be reasonably satisfied with the amount,
types and terms and conditions of all insurance maintained by the Borrower and
the Subsidiaries, and the Lenders shall have received endorsements naming the
Administrative Agent, on behalf of the Lenders, as an additional insured or loss
payee, as the case may be, under all insurance policies to be maintained with
respect to the properties of the Borrower and the Subsidiaries forming part of
the Collateral.

(i) There shall not exist any action, suit, investigation, litigation or
proceeding pending or, to the knowledge of Holdings or the Borrower, threatened,
in any court or before any arbitrator or Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.

(j) All loans made by the Lenders to the Borrower or any of its affiliates shall
be in full compliance with the Regulations U and X issued by the FRB.

(k) The Funding Date shall have occurred on or before June 30, 2011.

(l) The Administrative Agent shall have completed, to its reasonable
satisfaction (it being understood that “satisfactory completion” refers to the
ability of Bank to complete its examination and does not require that such
examination result in any specified borrowing base amount), (i) a commercial
finance field exam, conducted by the Administrative Agent or a third party
selected by the Administrative Agent, with respect to the relevant Collateral to
be included in the Borrowing Base and the accounting systems, policies, accounts
payable and procedures of the Borrower (it being understood that Collateral
examinations already in possession of the Administrative Agent shall be deemed
to satisfy this requirement so long as such Collateral examination was completed
within 120 days prior to the Funding Date) and (ii) an appraisal of the Net
Orderly Liquidation Value of the Borrower’s and its Subsidiaries’ Inventory (it
being understood that appraisals of the Borrower’s and its Subsidiaries’
Inventory in the Administrative Agent’s possession prior to the Funding Date
shall be deemed to satisfy this requirement so long as such appraisal was
completed within six months prior to the Funding Date).

 

85



--------------------------------------------------------------------------------

(m) The representations and warranties of Holdings, the Borrower and each other
Loan Party contained in Article 5 or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (without
duplication of any materiality standard set forth in any such representation or
warranty) on and as of the Funding Date, except to the extent that such
representations and warranties refer to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (without duplication of any materiality standard set forth in any such
representation or warranty) on and as of such earlier date.

(n) No Default shall exist, or would result from such proposed Credit Extension
or Extensions.

(o) After giving effect to the Transaction, Consolidated Funded Indebtedness
shall not exceed $175,000,000 and Holdings and its Subsidiaries shall have no
Indebtedness or preferred Equity Interests issued or outstanding other than the
Replacement Term Loan Facility, the Loans and Indebtedness permitted under
Section 7.03 hereof.

(p) Excess Availability on the Funding Date shall be at least $25,000,000 (after
giving effect to the consummation of the Transaction).

(q) The Administrative Agent shall have received, each in form and substance
reasonably satisfactory to the Administrative Agent, (i) a pro forma
consolidated balance sheet of the Borrower dated as of the Funding Date
calculated after giving effect to the Transaction, (ii) financial projections of
the Borrower and its Subsidiaries (which projections shall include a balance
sheet, income statement, statement of cash flows and analysis of Excess
Availability), calculated after giving effect to the Transaction, and
(iii) interim monthly consolidated financial statements for the Borrower and its
Subsidiaries for each month ending after the most recently ended fiscal year and
more than 30 days prior to the Funding Date.

(r) The Administrative Agent shall have received reasonably satisfactory
evidence of the simultaneous consummation of the Restructuring in accordance
with its terms. The terms, conditions and provisions of the Restructuring
Documentation shall be substantially consistent with the terms of the
Restructuring set forth in the Commitment Letter and otherwise reasonably
satisfactory to the Administrative Agent and the Borrower. The Administrative
Agent shall have received copies of the Restructuring Documentation (including,
without limitation, any legal opinions issued by counsel to the Borrower to
counterparties in connection with the Restructuring), certified by a Responsible
Officer of the Borrower as true, complete and correct.

(s) The maturity date of the Replacement Term Loan Facility and any other
Indebtedness incurred by any Loan Party or any of its Subsidiaries in connection
with the Transaction (other than the Indebtedness incurred hereunder or pursuant
to the Loan Documents) shall be no earlier than six months after the Revolving
Maturity Date. The aggregate required scheduled amortization of any such
Indebtedness shall not be greater than $3,000,000 during any fiscal year of the
Borrower (excluding, for the avoidance of doubt, any excess cash flow
prepayments required under the documentation evidencing such Indebtedness).

 

86



--------------------------------------------------------------------------------

(t) Neither Holdings, the Borrower nor any Subsidiary shall be subject to any
proceeding under the Bankruptcy and Insolvency Act (Canada), the Companies’
Creditors Arrangement Act (Canada), the Winding-up Act (Canada) or any other
bankruptcy or insolvency statute applicable to it. Neither Holdings, the
Borrower nor any Subsidiary shall have made an assignment in favor of its
creditors, or shall have appointed with respect to it or its properties, a
trustee, receiver, liquidator, custodian, conservator or sequestrator under the
provisions of any applicable law contemplating reorganizations, proposals,
rectifications, compromises or liquidations in connection with insolvent Persons
in any jurisdiction whatsoever.

(u) The Borrowing Request submitted by the Borrower on the Funding Date shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(m) and (n) have been satisfied on and as of such date.

(v) (i) Holdings shall have received net proceeds of the Rights Offering as
contemplated by the Restructuring Documentation (or, if applicable,
SuperHoldings shall have received such net proceeds and contributed them in cash
to the capital of Holdings or in cash in exchange for Equity Interests of
Holdings), and Holdings shall have further contributed the same to the Borrower
as cash in exchange for or on account of Equity Interests in the Borrower, the
gross amount of which shall be $60,000,000 (the “Equity Proceeds”), (ii) the
Replacement Term Loan Facility, the terms and provisions of which shall be
reasonably acceptable to the Administrative Agent, shall have been made
available to the Borrower and its Subsidiaries, it being understood and agreed
that the terms and provisions of the Replacement Term Loan Facility (including
all schedules and exhibits thereto), as entered into on the date hereof are
acceptable, (iii) simultaneous with the making of the Loans, the Equity
Proceeds, cash on hand and proceeds of the Term Loans shall be used to repay in
full, satisfy and discharge all of the Existing Term Loan Indebtedness other
than the Backstop First Lien Indebtedness, which shall be converted to common
Equity Interests of Holdings or, if applicable, SuperHoldings, (iv) all
commitments relating to the Existing Term Loan Indebtedness shall have been
terminated and all liens or security interests related thereto shall have been
terminated or released; and (v) all of the Senior Subordinated Notes and all of
the Backstop First Lien Indebtedness shall have been converted into common
Equity Interests of Holdings or, if applicable, SuperHoldings, subject to the
Permitted Waiver and, so long as the Exchange Offer is consummated, except to
the extent not tendered in the Exchange Offer.

(w) To the extent not provided on or prior to the Funding Date, the
Administrative Agent and the Lenders shall each have received a certificate of a
Responsible Officer of Holdings attaching fully executed or conformed copies of
each Related Agreement (subject to applicable confidentiality restrictions with
respect to fee arrangements) and any material documents executed in connection
therewith and certifying that such documents are true, correct and complete.
Each Related Agreement shall be in full force and effect and shall (with respect
to each such Related Agreement not delivered to the Administrative Agent or the
Lenders prior to the Funding Date) include terms and provisions reasonably
satisfactory to the Administrative Agent, and no provision of any Related
Agreement shall, subject to the Permitted Waiver, have been modified or waived
in any respect determined by the Administrative Agent to be adverse to

 

87



--------------------------------------------------------------------------------

the interests of the Lenders, in each case without the consent of the
Administrative Agent, and the transactions contemplated by the Related
Agreements to be consummated on the Funding Date shall have been consummated or
shall be consummated substantially concurrently with the funding of the Loans
(other than any transactions that do not adversely affect the rights and
interest of any or all of the Administrative Agent and the Lenders (as
determined in good faith by the Administrative Agent)).

(x) In order to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a valid and, subject to any filing and/or recording
referred to herein, perfected security interest in the owned Real Estate Assets
listed in Schedule 5.08, the Administrative Agent shall have received from the
Borrower and each applicable Guarantor:

(i) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each owned Real
Estate Asset listed in Schedule 5.08 to the extent subject to a mortgage under
the Replacement Term Loan Facility on the Funding Date (each, a “Funding Date
Mortgaged Property”);

(ii) a customary opinion of counsel (which counsel shall be reasonably
satisfactory to the Administrative Agent) in each state in which a Funding Date
Mortgaged Property is located with respect to the enforceability of the form(s)
of Mortgages to be recorded in such state and such other matters as the
Administrative Agent may reasonably request, in each case in form and substance
reasonably satisfactory to the Administrative Agent;

(iii) (A) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to the
Administrative Agent with respect to each Funding Date Mortgaged Property (each,
a “Title Policy”), in amounts not less than the fair market value of each
Funding Date Mortgaged Property, together with a title report issued by a title
company with respect thereto, dated not more than thirty (30) days prior to the
Funding Date and copies of all recorded documents listed as exceptions to title
or otherwise referred to therein, each in form and substance reasonably
satisfactory to the Administrative Agent and (B) evidence satisfactory to the
Administrative Agent that such Loan Party has paid to the title company or to
the appropriate governmental authorities all expenses and premiums of the title
company and all other sums required in connection with the issuance of each
Title Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgages for each
Funding Date Mortgaged Property in the appropriate real estate records;

(iv) flood certifications with respect to all Funding Date Mortgaged Properties
and evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors, in form and substance reasonably satisfactory to the
Administrative Agent; and

 

88



--------------------------------------------------------------------------------

(v) ALTA surveys of all Funding Date Mortgaged Properties, certified to the
Administrative Agent and dated not more than sixty days prior to the Funding
Date (or such earlier date that the applicable title company may permit and
still provide a survey endorsement to each Title Policy reasonably acceptable to
the Administrative Agent).

(y) Compliance with Certain Negative Covenants from the Execution Date. Since
the Execution Date, no event shall have occurred that would have resulted in any
Loan Party being in breach of the covenants contained in Sections 7.02, 7.04,
7.05, 7.06, 7.08 or 7.13 as if such covenants were in effect from and after the
Execution Date (unless such breach would have subsequently been cured prior to
the Funding Date, if such covenants had been in effect).

Section 4.03. Conditions to All Credit Extensions. The obligation of each Lender
and each Issuing Bank to make any Credit Extension (including the initial Credit
Extension) shall be subject to, and to the satisfaction (or waiver) of, each of
the conditions precedent set forth below.

(a) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03 (or such notice shall have been deemed given in accordance with
Section 2.03) if Loans are being requested or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.13(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.12(b).

(b) The Borrower and each other Loan Party shall be in compliance in all
material respects with all the terms and provisions set forth herein and in each
other Loan Document on its part to be observed or performed, and, at the time of
and immediately after such Credit Extension, no Default shall have occurred and
be continuing on such date or after giving effect to the Credit Extension
requested to be made on such date.

(c) Each of the representations and warranties made by any Loan Party set forth
in Article 5 hereof or in any other Loan Document shall be true and correct in
all material respects (without duplication of any materiality standard set forth
in any such representation or warranty) on and as of the date of such Credit
Extension with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such date (without duplication of any
materiality standard set forth in any such representation or warranty).

(d) No order, judgment or decree of any Governmental Authority shall purport to
restrain any Lender from making any Loans to be made by it. No injunction or
other restraining order shall have been issued or shall be pending with respect
to any action, suit or proceeding seeking to enjoin or otherwise prevent the
making of Loans hereunder.

Each of the delivery of a Borrowing Request or notice requesting the issuance,
amendment, extension or renewal of a Letter of Credit and the acceptance by the
Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by the Borrower

 

89



--------------------------------------------------------------------------------

and each other Loan Party that on the date of such Credit Extension (both
immediately before and after giving effect to such Credit Extension and the
application of the proceeds thereof) the conditions contained in this
Section 4.03 have been satisfied. The conditions set forth in this Section 4.03
are for the sole benefit of the Administrative Agent and each Lender and may be
waived by the Administrative Agent and the Required Lenders, in whole or in
part, without prejudice to the rights of the Administrative Agent or any Lender.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and the Lenders, on the Execution Date, the Funding Date and each other
date specified herein, that the following statements are true and correct (it
being understood and agreed that the representations and warranties made on the
Funding Date are deemed to be made concurrently with the consummation of the
Restructuring):

Section 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party (a) is a corporation, partnership or limited liability company duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (a), (b)(i), or (c), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect;
provided that this exception does not apply to clause (a) insofar as it relates
to valid existence.

Section 5.02. Authorization; No Contravention. (a) On the Execution Date
(subject to entry by the Bankruptcy Court of the Interim Approval Order, if the
Chapter 11 Cases have commenced), and (b) on the Funding Date (upon entry by the
Bankruptcy Court of the Confirmation Order, if the Chapter 11 Cases have
commenced) and on each date thereafter on which Holdings and the Borrower are
required to make the representations and warranties hereunder as specified in
this Agreement, in each case, the execution, delivery and performance, on such
date, by each Loan Party of each Loan Document to which such Person is party,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (i) contravene the terms of any of such Person’s
Organization Documents; (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than any Transaction
Liens created under any of the Loan Documents in favor of the Administrative
Agent, on behalf of the Secured Parties, and the Replacement Term Loan Facility
Liens), (A) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
(iii) violate any Law, except to the extent any contraventions, conflicts and
violations described in clauses (ii) or (iii) (but excluding from this exception
any such contraventions, conflicts or violations under any instrument or
agreement relating to any public Indebtedness) individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect; or (iv)

 

90



--------------------------------------------------------------------------------

require (A) any approval of stockholders, members or partners or (B) any
approval or consent of any Person under any Contractual Obligation of Holdings
or any of its Subsidiaries, except for such approvals or consents which will be
obtained on or before the Execution Date or Funding Date, as applicable, and
disclosed in writing to Lenders or, in the case of clause (B), the failure of
which to obtain would not reasonably be expected to have a Material Adverse
Effect. No Loan Party or any of its Subsidiaries is in violation of any Law or
in breach of any such Contractual Obligation, the violation or breach of which
could be reasonably likely to have a Material Adverse Effect.

Section 5.03. Governmental Authorization; Other Consents. (a) On the Execution
Date (subject to entry by the Bankruptcy Court of the Interim Approval Order, if
the Chapter 11 Cases have commenced), and (b) on the Funding Date (subject to
entry by the Bankruptcy Court of the Confirmation Order, if the Chapter 11 Cases
have commenced) and on each date thereafter on which Holdings and the Borrower
are required to make the representations and warranties hereunder as specified
in this Agreement, in each case, no approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority or
any other Person is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document, except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to the
Administrative Agent for filing and/or recordation, as of the Funding Date.

Section 5.04. Binding Effect. (a) On the Execution Date (upon entry by the
Bankruptcy Court of the Interim Approval Order, if the Chapter 11 Cases have
commenced), and (b) on the Funding Date (upon entry by the Bankruptcy Court of
the Confirmation Order, if the Chapter 11 Cases have commenced), in each case,
this Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and other similar laws and equitable
principles relating to enforceability or limiting creditors’ rights generally.

Section 5.05. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof; including liabilities for taxes, material commitments and
Indebtedness.

(b) After the Execution Date, the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries for the relevant period with respect to financial
statements required to be delivered pursuant to Section 6.01(b) and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the portion of the fiscal year ended on that

 

91



--------------------------------------------------------------------------------

date (i) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present in all material respects the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05(b) sets forth as of the Execution Date and the
Funding Date all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries as of the date of
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.

(c) The interim monthly consolidated financial statements for the Borrower and
its Subsidiaries for each month ending after the 2010 fiscal year and more than
30 days prior to the Funding Date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

(d) Since October 2, 2010, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(e) Except as set forth on Schedule 5.05(e), as of the Execution Date and the
Funding Date none of Holdings, the Borrower and the Subsidiaries have any
Off-Balance Sheet Liabilities.

(f) The consolidated pro forma balance sheet of the Borrower and its
Subsidiaries dated as of the Funding Date (as such date is contemplated on the
Execution Date) and calculated after giving effect to the Transaction, certified
by a Responsible Officer that is a financial officer of the Borrower, copies of
which have been furnished to the Administrative Agent pursuant to
Section 4.01(a)(iv) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation thereof, it being understood and agreed that (x) any such financial
projections are subject to significant uncertainties and contingencies which are
beyond the Borrower’s control, (y) no assurance is given by the Borrower that
the results forecast in any projections will be realized, and (z) such
projections are not a guarantee of financial performance and actual results may
significantly differ from financial projections and such differences may be
material.

(g) As of the Funding Date, the consolidated forecasted balance sheet and
statements of income, cash flows and Excess Availability analysis of the
Borrower and its Subsidiaries, each calculated after giving effect to the
Transaction, delivered pursuant to Section 4.02(q) were prepared in good faith
on the basis of the assumptions stated therein, which assumptions were believed
to be reasonable at the time of preparation thereof, it being understood and
agreed that (x) any such financial projections are subject to significant
uncertainties and contingencies which are beyond the Borrower’s control, (y) no
assurance is given by the Borrower that the results forecast in any projections
will be realized, and (z) such projections are not a guarantee of financial
performance and actual results may significantly differ from financial
projections and such differences may be material.

 

92



--------------------------------------------------------------------------------

Section 5.06. Litigation. Except to the extent that the Chapter 11 Cases have
commenced, there are no actions, suits, proceedings, claims or disputes pending
or, to the knowledge of Holdings and the Borrower, threatened, at law, in
equity, in arbitration or before any Governmental Authority, by or against
Holdings, the Borrower or any of the Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

Section 5.07. No Default. None of Holdings, the Borrower and the Subsidiaries
are in default under or with respect to any Contractual Obligation (other than,
if the Chapter 11 Cases are filed, as a result of the filing of the Chapter 11
Cases (and any payment default directly related to such filing)), that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

Section 5.08. Ownership of Property; Liens. (a) Each of Holdings, the Borrower
and its Subsidiaries has (i) good, sufficient and legal title to (in the case of
fee interests in real property), (ii) valid leasehold interests in (in the case
of leasehold interests in real or personal property), (iii) valid licensed
rights in or, to each of Holdings’ and its Subsidiaries’ knowledge, other rights
to use (in the case of IP Rights not owned by Holdings, the Borrower or any
Subsidiary) and (iv) good title to (in the case of all other personal property),
all of their respective properties and assets reflected in their respective
financial statements referred to in Section 5.05 and in the most recent
financial statements delivered pursuant to Section 6.01, in each case except for
assets disposed of since the date of such financial statements in the ordinary
course of business or as otherwise permitted under Section 7.05. All such
properties and assets are free and clear of Liens other than Liens permitted by
Section 7.01 and, prior to the Funding Date, any Liens permitted under the
Existing Revolving Credit Agreement and the Existing Term Loan Agreement.

(b) Schedule 5.08 contains a true, accurate and complete list of (i) all Real
Estate Assets, and (ii) all leases, subleases or assignments of leases (together
with all amendments, modifications, supplements, renewals or extensions of any
thereof) with respect to each Real Estate Asset of any Loan Party, regardless of
whether such Loan Party is the landlord or tenant (whether directly or as an
assignee or successor in interest) under such lease, sublease or assignment.
Each agreement listed in clause (ii) of the immediately preceding sentence is in
full force and effect and neither Borrower nor Holdings has knowledge of any
default that has occurred and is continuing thereunder, and each such agreement
constitutes the legally valid and binding obligation of each applicable Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles and except to the extent any failure of any such
agreement to be in full force and effect would not reasonably be expected to
have a Material Adverse Effect.

 

93



--------------------------------------------------------------------------------

Section 5.09. Environmental Compliance. Each of Holdings, the Borrower and the
Subsidiaries is in compliance in all material respects with the requirements of
existing Environmental Laws and there are no claims alleging potential liability
or responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, except for any of the foregoing which
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 5.10. Insurance. The properties of the Borrower and the Subsidiaries are
insured with financially sound and reputable insurance companies reasonably
acceptable to the Administrative Agent and Required Lenders not Affiliates of
Holdings or the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies under similar circumstances.

Section 5.11. Taxes. Holdings, the Borrower and the Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against Holdings, the Borrower or any Subsidiary that
would, if made, have a Material Adverse Effect. None of Holdings or its
Subsidiaries (including the Borrower) is party to any tax sharing agreement.

Section 5.12. ERISA Compliance.

(a) Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other Federal or state Laws, except for non-compliance that could not
reasonably be expected to result in a Material Adverse Effect. Except as could
not reasonably be expected to have a Material Adverse Effect, (i) each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter from the Internal Revenue Service
to the effect that the form of such Plan is qualified under Section 401(a) of
the Code and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code, or an application for such a letter is currently being processed by the
Internal Revenue Service, and (ii) to the best knowledge of Holdings and the
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

(b) There are no pending or, to the best knowledge of Holdings and the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) Except as could not reasonably be expected to result in a liability to
Holdings, the Borrower or any of its Subsidiaries, individually or in the
aggregate, that exceeds $5,000,000; (i) no ERISA Event has occurred, and neither
Holdings nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA

 

94



--------------------------------------------------------------------------------

Event; (ii) Holdings and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan and
each Multiemployer Plan, and no waiver of the minimum funding standards under
the Pension Funding Rules has been applied for or obtained with respect to any
Pension Plan or Multiemployer Plan; (iii) neither Holdings nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments with respect to any Pension Plan
which have become due that are unpaid; (iv) neither Holdings nor any ERISA
Affiliate has engaged in a transaction that could reasonably be expected to be
subject to Section 4069 or Section 4212(c) of ERISA; and (v) no Pension Plan has
been terminated in a non-standard termination by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

Section 5.13. Subsidiaries; Equity Interests and Ownership.

(a) As of the Execution Date and as of the Funding Date, (i) Holdings has (A) no
direct Subsidiaries other than the Borrower and (B) no Equity Interests in any
other corporation or entity, and (ii) the Borrower has (A) no Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.13(a) and (B) no
Equity Interests in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13(a).

(b) The Equity Interests of each of Holdings and its Subsidiaries have been duly
authorized and validly issued and are fully paid and non assessable. Except as
set forth on Schedule 5.13(b), there is no existing option, warrant, call,
right, commitment or other agreement to which Holdings or any of its
Subsidiaries is a party requiring, and there are no Equity Interests of Holdings
or any of its Subsidiaries outstanding which upon conversion or exchange would
require, the issuance by Holdings or any of its Subsidiaries of any other Equity
Interests of Holdings or any of its Subsidiaries or other Securities convertible
into, exchangeable for or evidencing the right to subscribe for or purchase,
Equity Interests of Holdings or any of its Subsidiaries.

Section 5.14. Margin Regulations; Investment Company Act.

(a) Neither Holdings nor the Borrower is engaged or will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
Holdings only, the Borrower only or of Holdings, the Borrower and the
Subsidiaries on a consolidated basis) subject to the provisions of Section 7.01
or Section 7.05 or subject to any restriction contained in any agreement or
instrument between Holdings or the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.

(b) None of Holdings, the Borrower, any Person Controlling Holdings, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

95



--------------------------------------------------------------------------------

Section 5.15. Disclosure. Holdings and the Borrower have disclosed or made
available to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which either of them or any
Subsidiary is subject, and all other matters known to them, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. The reports, financial statements, certificates and other
information (including, without limitation, the Exchange Offering Memorandum (as
supplemented in writing through the Funding Date)) furnished (whether in writing
or orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), taken as a whole, do not contain any material misstatement of fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, and, taken as a
whole, not misleading; provided that, with respect to projected financial
information, Holdings and the Borrower represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of the preparation thereof, it being understood and agreed that (x) any
such financial projections are subject to significant uncertainties and
contingencies which are beyond the Borrower’s control, (y) no assurance is given
by the Borrower that the results forecast in any projections will be realized,
and (z) such projections are not a guarantee of financial performance and actual
results may significantly differ from financial projections and such differences
may be material.

Section 5.16. Compliance with Laws. Each of Holdings, the Borrower and each
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 5.17. PATRIOT Act. To the extent applicable, each Loan Party is in
compliance, in all material respects, with (a) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) the
PATRIOT Act. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

Section 5.18. Intellectual Property; Licenses, Etc. Holdings, the Borrower and
the Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses. To
the knowledge of Holdings and the Borrower, none of its material IP Rights,
slogans or advertising materials, products, processes, methods, substances,
parts or other materials now employed by Holdings, the Borrower or any
Subsidiary infringe in any material respect on any IP Rights or other material
rights held by any other Person. No written claim or

 

96



--------------------------------------------------------------------------------

litigation regarding any of the foregoing is pending or, to the knowledge of
Holdings and the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 5.19. Solvency. Immediately after the consummation of the Transaction
(including, without limitation, the terms and provisions of the Reorganization
Plan and the Confirmation Order) and after giving effect to (a) the terms and
provisions of the Reorganization Plan and the Confirmation Order (if the Chapter
11 Cases have commenced) and (b) the application of the proceeds of each Loan
made on the Funding Date and the Term Loan made on the Funding Date, each Loan
Party will be Solvent.

Section 5.20. Collateral.

(a) The Security Agreement is effective to create, on the Funding Date, in favor
of the Administrative Agent for the benefit of the Secured Parties, a legal,
valid and enforceable (except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought) security interest in and Lien on the Collateral (to the
extent such perfection may be obtained under New York law) and, when on the
Funding Date (and thereafter) (i) financing statements and other filings in
appropriate form are filed in the appropriate filing office and (ii) upon the
taking of possession or control by the Administrative Agent of the Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent possession or control by the Administrative Agent is required by
the Security Agreement (it being agreed that in the event that after the use of
commercially reasonable efforts the Borrower and its Subsidiaries are unable to
obtain account control agreements on any accounts, such account control
agreements shall not be required on the Funding Date but shall be entered into
within a reasonable time period (not to exceed 45 days) after the Funding
Date)), the Lien created by the Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in the Security Agreement (other than to the extent the
UCC is not applicable to perfection and priority of a security interest in any
IP Rights), in each case subject to no Liens other than Permitted Liens.

(b) When the Security Agreement or a short form thereof is filed (including the
payment of the appropriate fees) in the United States Patent and Trademark
Office and the United States Copyright Office within the time period prescribed
by applicable Law, the Lien created by such Security Agreement shall constitute
a fully perfected Lien on, and security interest in, all right, title and
interest of grantors thereunder in the U.S. federally registered or applications
for U.S. federally registered Intellectual Property (as defined in such Security
Agreement), in each case subject to no Liens other than Permitted Liens.

(c) To the extent any Mortgage is duly executed and delivered after the Funding
Date by the relevant Loan Party, such Mortgage will be effective to create, in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization,

 

97



--------------------------------------------------------------------------------

moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought) priority Lien on and
security interest in all of the Loan Parties’ right, title and interest in and
to the Real Estate Assets thereunder and the proceeds thereof, and when the
Mortgages are filed in the office specified in local counsel opinion delivered
with respect thereto in accordance with the provisions of Section 6.13, the
Mortgages shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in the Real Estate Assets
thereunder and the proceeds thereof, in each case prior and superior in right to
any other Person, other than Liens permitted under Section 7.01 or otherwise
reasonably acceptable to Administrative Agent, and subject to the Intercreditor
Agreement.

(d) Each Security Document delivered pursuant to Section 6.13 will, upon
execution and delivery thereof, be effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable (except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and except to the extent that
available of the remedy of specific performance or injunctive relief is subject
to the discretion of the court before which any proceeding therefor may be
brought) security interest in and Lien on all of the Loan Parties’ right, title
and interest in and to the Collateral thereunder (to the extent such perfection
may be obtained under New York law), and when all (i) appropriate filings or
recordings are made in the appropriate offices as may be required under
applicable Law, and (ii) possession or control (which possession or control
shall be given to the Administrative Agent to the extent possession or control
by the Administrative Agent is required by each Security Agreement (it being
agreed that in the event that after the use of commercially reasonable efforts
the Borrower and its Subsidiaries are unable to obtain account control
agreements on any accounts, such account control agreements shall not be
required on the Funding Date but shall be entered into within a reasonable time
period (not to exceed 45 days) after the Funding Date)) of the Collateral
thereunder is obtained by the Administrative Agent to the extent required by
applicable Law, such Security Document will be effective to create a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral, in each case subject to no Liens other than
Permitted Liens.

Section 5.21. Supply Agreements. As of the Execution Date and as of the Funding
Date, except as set forth on Schedule 5.21 hereof, the Loan Parties and their
Subsidiaries have (a) no written licensing or supply contracts with their
Inventory suppliers pursuant to which the Borrower or its Subsidiaries purchase
more than $10,000,000 in any fiscal year and (b) no Material Contracts. Except
as described on Schedule 5.21, all such Material Contracts are in full force and
effect and no material defaults (other than those occurring on the Petition Date
as a result of the filing of the Chapter 11 Cases, if the Chapter 11 Cases have
commenced (and any payment default directly related to such filing)) currently
exist thereunder as of the Execution Date or the Funding Date.

Section 5.22. No Restricted Payments. Since October 2, 2010, except as
contemplated by the Reorganization Plan, neither Holdings nor any of its
Subsidiaries has directly or indirectly declared, ordered, paid or made, or set
apart any sum or property for, any Restricted Payment or agreed to do so except
as permitted pursuant to the Existing Revolving Credit Agreement (for periods
from October 2, 2010 to the Petition Date, if the Chapter 11 Cases have
commenced) or Section 7.06 hereof (for periods after the Execution Date).

 

98



--------------------------------------------------------------------------------

Section 5.23. Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect to the transactions contemplated by the Related Agreements,
except as payable to the Administrative Agent and the Lenders.

Section 5.24. Related Agreements. Holdings and the Borrower have delivered to
the Administrative Agent complete and correct copies of (a) each Related
Agreement and of all exhibits and schedules thereto as of the Execution Date and
the Funding Date and (b) any material amendment, restatement, supplement or
other modification to or waiver of each Related Agreement entered into after the
Execution Date.

Section 5.25. Reorganization Matters; Secured, Super-Priority Obligations. If
the Chapter 11 Cases have commenced, on and after the Petition Date and until
the Plan Effective Date:

(a) The Chapter 11 Cases were commenced on the Petition Date in accordance with
applicable law and proper notice has been given of (i) the motion seeking
approval of the Loan Documents and the Interim Approval Order and Final Approval
Order, (ii) the hearing for the approval of the Interim Approval Order, and
(iii) promptly after the scheduling thereof, the hearing for the approval of the
Final Approval Order.

(b) Pursuant to clause (c)(1) of Section 364 of the Bankruptcy Code, the Interim
Approval Order and the Final Approval Order, all Obligations and all other
obligations of the Loan Parties under the Loan Documents at all times shall
constitute allowed super-priority administrative expense claims in the Chapter
11 Cases having priority over all other costs and expenses of the kinds
specified in, or ordered pursuant to, Sections 105, 326, 328, 330, 331, 503(b),
506(c), 507(a), 507(b), 546(c), 726, 1114 or any other provision of the
Bankruptcy Code or otherwise (except as described in the Interim Approval Order
or the Final Approval Order, whichever is then in effect), and shall at all
times be senior to the rights of the Loan Parties, the estates of the Loan
Parties (subject to the carve-out set forth in the Interim Approval Order or the
Final Approval Order, whichever is then in effect), and any successor trustee or
estate representative in the Chapter 11 Cases or any subsequent proceeding or
case under the Bankruptcy Code.

(c) The Interim Approval Order (with respect to the period prior to entry of the
Final Approval Order) or the Final Approval Order (with respect to the period on
and after entry of the Final Approval Order), as the case may be, and the
transactions contemplated hereby and thereby, are in full force and effect and
have not been (in a manner that is adverse to the Administrative Agent or the
Lenders as determined in good faith by the Administrative Agent) vacated,
reversed, modified, amended or stayed without the prior written consent of
Administrative Agent and the Required Lenders.

 

99



--------------------------------------------------------------------------------

ARTICLE 6

AFFIRMATIVE COVENANTS

Commencing on the Execution Date and so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder (other than
contingent indemnification obligations and expense reimbursement obligations not
yet due and payable) shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding (unless Cash Collateralized or backstopped on terms
reasonably satisfactory to the Administrative Agent), Holdings and the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:

Section 6.01. Financial Statements. Deliver to the Administrative Agent and each
Lender in form and detail reasonably satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (or any earlier date set for delivery thereof
pursuant to any requirements of the SEC then applicable to the Borrower)
beginning with the fiscal year in which the Execution Date occurs, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of PricewaterhouseCoopers LLP or other independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion shall (i) be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (ii) shall state
that such consolidated financial statements fairly present, in all material
respects, the consolidated financial position of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards) together with a written statement by such
independent certified public accountants stating that nothing has come to their
attention that causes them to believe that the information contained in any
Compliance Certificate is not correct or that the matters set forth in such
Compliance Certificate are not stated in accordance with the terms hereof;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower (or any
earlier date set for delivery thereof pursuant to any requirements of the SEC
then applicable to the Borrower), commencing with the fiscal quarter (or if such
fiscal quarter is not one of the first three fiscal quarters of the fiscal year,
the next fiscal quarter) in which the Execution Date occurs, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a

 

100



--------------------------------------------------------------------------------

Responsible Officer of the Borrower as fairly presenting, in all material
respects, the consolidated financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

(c) as soon as available, but in any event within 30 days after the end of each
fiscal month (other than a month that ends on or about the end of a fiscal
quarter) commencing with the month in which the Execution Date occurs, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such month, and the related consolidated statements of income, shareholders’
equity and cash flows for such month and for the then elapsed portion of the
fiscal year, in comparative form with the figures for the comparable periods in
the previous fiscal year, commencing with the first month for which such
corresponding figures are available, accompanied by a certificate of a
Responsible Officer stating that such financial statements fairly present, in
all material respects, the consolidated financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries as of the date
and for the periods specified in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes; and

(d) as soon as practicable and in any event no later than 30 days after the
beginning of each fiscal year of the Borrower, commencing with fiscal year 2012,
a detailed consolidated budget on a quarterly basis for such fiscal year
(including a projected consolidated balance sheet and related statements of
projected operations and cash flows as of the end of and for such fiscal year
and setting forth the assumptions used in preparing such budget) prepared by
management of the Borrower, in form reasonably satisfactory to the
Administrative Agent, and, as soon as practicable when available, any
significant revisions of such budget approved by the Borrower’s board of
directors.

As to any information contained in materials furnished pursuant to Section 6.02,
the Borrower shall not be separately required to furnish such information under
clause (a) or (b) above, but the foregoing shall not be in derogation of the
obligation of the Borrower to furnish the information and materials described in
subsections (a) and (b) above at the times specified therein.

Section 6.02. Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), (i) a certificate of its independent certified public
accountants stating that in making the examination of such financial statements
no knowledge was obtained of any Default under any covenant contained in
Section 7.03 (insofar as they relate to accounting matters) or, if any such
Default shall exist, stating the nature and status of such event; and (ii) the
management letter prepared by the Borrower’s independent certified public
accountants in connection with the audit of such financial statements for
delivery to the board of directors of the Borrower;

(b) concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b) (and 6.01(c) at any time during the continuance of a
Covenant Compliance Event), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

 

101



--------------------------------------------------------------------------------

(c) concurrently with the delivery of the materials referred to in
Section 6.01(a) and (b), a narrative report describing the operations of the
Borrower and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable fiscal quarter or fiscal year and for the
period from the beginning of the then current fiscal year to the end of such
period to which such financial statements relate;

(d) promptly after any written request by the Administrative Agent or any
Lender, copies of any written audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of Holdings or the Borrower by independent accountants
in connection with the audit of the financial statements of Holdings, the
Borrower or any Subsidiary;

(e) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of Holdings or the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which Holdings or the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

(f) promptly and in any event within five (5) Business Days after receipt
thereof by Holdings or any Subsidiary (including the Borrower), copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable jurisdiction other than the United States) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of Holdings or such Subsidiary
(including the Borrower);

(g) promptly, such additional information regarding the business, financial or
corporate affairs of Holdings or any Subsidiary (including the Borrower), or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender (through the Administrative Agent) may from time to time reasonably
request;

(h) if, as a result of any change in accounting principles and policies from
those used in the preparation of the Audited Financial Statements, the
consolidated financial statements of the Borrower and its Subsidiaries delivered
pursuant to Section 6.01(a) or (b) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to the
Administrative Agent;

(i) as soon as practicable (but not more than once per year) and in any event by
the last day of each fiscal year, a certificate from the Borrower’s insurance
broker(s) in form and substance satisfactory to the Administrative Agent
outlining all material insurance coverage maintained as of the date of such
certificate by Holdings and its Subsidiaries;

(j) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), the Borrower shall deliver to the Administrative Agent a
certificate of a Responsible

 

102



--------------------------------------------------------------------------------

Officer either (i) confirming that there has been no change in the information
contained in the Perfection Certificate delivered on the Funding Date or the
date of the most recent certificate delivered pursuant to this Section since the
date of the Perfection Certificate delivered on the Funding Date or the date of
the most recent certificate delivered pursuant to this Section or
(ii) identifying such changes;

(k) promptly upon their becoming available, copies of all press releases and
other statements made available generally by Holdings or any of its Subsidiaries
to the public concerning material developments in the business of Holdings or
any of its Subsidiaries;

(l) upon request therefor by the Administrative Agent, if the Chapter 11 Cases
have commenced, (i) any pleadings, motions, applications and judicial
information filed by or on behalf of the Loan Parties with the Bankruptcy Court
or provided to the U.S. Trustee appointed in connection with the Chapter 11
Cases (or any monitor or interim receiver, if any, appointed in any Chapter 11
Case) or the Committee and (ii) all proposed orders and pleadings related to
this Agreement which shall be in form and substance reasonably satisfactory to
the Administrative Agent, or related to any Replacement Term Loan Facility
Document which, to the extent adversely impacting the Administrative Agent or
the Lenders, shall be form and substance reasonably satisfactory to the
Administrative Agent, any plan of reorganization or liquidation and/or any
disclosure statement related to such plan and all documents filed with the
Bankruptcy Court or distributed to any Committee;

(m) concurrently with the delivery thereof, Holdings and the Borrower shall
deliver copies of all reports and other information provided by Holdings or any
of its Subsidiaries to the agents and lenders under the Replacement Term Loan
Facility; and

(n) promptly after the execution thereof, Holdings and the Borrower shall
deliver copies of any amendments, supplements, waivers or other modifications to
(i) any documentation relating to the Existing Indebtedness and (ii) any
Replacement Term Loan Facility Document.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Holdings or the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on Holdings’ and the
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) Holdings and the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) Holdings and the Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent and each Lender of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by Holdings and the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

103



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Issuing Bank and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information;” it being understood that
Holdings and the Borrower shall have no obligation to mark any Borrower
Materials as “PUBLIC” (even if such Borrower Materials do not contain any
material non-public information) and, in the absence of any such marking, such
Borrower Materials shall not be deemed to be “PUBLIC.”

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT-RELATED PERSONS
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT-RELATED PERSON IN CONNECTION
WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall any Agent-Related
Person have any liability to the Borrower, any Lender, the Issuing Bank or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent-Related Person; provided, however, that in no event shall any
Agent-Related Person have any liability to the Borrower, any Lender, the Issuing
Bank or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

104



--------------------------------------------------------------------------------

Section 6.03. Notices. Promptly notify the Administrative Agent and each Lender:

(a)(i) of any condition or event that constitutes a Default or an Event of
Default or that notice has been given to Holdings or the Borrower with respect
thereto; or (ii) that any Person has given any notice to Holdings or any of its
Subsidiaries or taken any other action with respect to any event or condition
set forth in Section 8.01(e);

(b) to the extent not previously reported pursuant to Section 6.01,
Section 6.02(f) or (g), of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect, including, without limitation,
(i) any breach or non-performance of, or any default under, a Contractual
Obligation of Holdings, the Borrower or any Subsidiary that has resulted or
could reasonably be expected to result in a Material Adverse Effect; (ii) any
dispute, litigation, investigation, proceeding or suspension between Holdings,
the Borrower or any Subsidiary and any Governmental Authority (including
pursuant to any applicable Environmental Laws or in respect of taxes) that has
resulted or could reasonably be expected to result in a Material Adverse Effect;
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting Holdings, the Borrower or any Subsidiary (including
pursuant to any applicable Environmental Laws) that has resulted or could
reasonably be expected to result in a Material Adverse Effect; or (iv) any
noncompliance by Holdings or any Subsidiary (including the Borrower) with any
Environmental Laws that has resulted or could reasonably be expected to result
in a Material Adverse Effect;

(c) upon any officer of Holdings or Borrower obtaining knowledge thereof, the
occurrence of or forthcoming occurrence of any ERISA Event; or

(d) of any material change in accounting policies or financial reporting
practices by Holdings, the Borrower or any Subsidiary.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

Section 6.04. Payment of Obligations. At all times on and after the Funding
Date, pay and discharge as the same shall become due and payable, (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Holdings, the Borrower or such Subsidiary and
to the extent such tax liabilities, assessments, governmental charges or levies
have or may become a Lien against any of the Collateral, such contest
proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such tax liabilities, assessments, governmental charges or
levies; (b) all lawful claims which, if unpaid, would by law become a Lien not
otherwise permitted hereunder upon its property, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by Holdings, the
Borrower or such Subsidiary and to the extent such claims have or may become a
Lien against any of the Collateral, such contest proceedings

 

105



--------------------------------------------------------------------------------

conclusively operate to stay the sale of any portion of the Collateral to
satisfy such claims; (c) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness; and (d) all other obligations and liabilities
except, in the case of this clause (d), to the extent failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided, however, in
the event the Chapter 11 Cases are initiated, pre-petition claims, liabilities
and other obligations shall be paid in accordance with the Reorganization Plan.

Section 6.05. Preservation of Existence, Etc. If the Chapter 11 Cases have
commenced, during the pendency of the Chapter 11 Cases, except as contemplated
by the Reorganization Plan, and at all times thereafter (or if the Chapter 11
Cases have not been filed, at all times), (a) preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights
(charter and statutory), privileges, permits, licenses and franchises material
to its business; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect; provided no Loan Party
(other than the Borrower with respect to its existence) or any of its
subsidiaries shall be required to preserve such existence, good standing,
rights, privileges, permits, licenses and franchises if such Person’s board of
directors (or similar governing body) shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such Person and
that the loss thereof is not disadvantageous in any material respect to such
Person or to the Lenders, and (ii) no Loan Party shall be required to maintain
any license of IP Rights if such license expires at the end of its term.

Section 6.06. Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted,
(b) make all necessary repairs thereto and renewals and (subject to the
provisions of 2.03(b)) replacements thereof, (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities and
(d) make all payments and otherwise perform all obligations in respect of all
leases of real property to which the Borrower or any Subsidiary is a party,
notify the Administrative Agent of any default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each Subsidiary to do so, except in the case of this
clause (d) where the failure to do so could not reasonably be expected to have a
Material Adverse Effect or where, in the event the Chapter 11 Cases are
initiated, such payments are made in accordance with the Reorganization Plan.

Section 6.07. Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies reasonably acceptable to the Administrative Agent
not Affiliates of Holdings or the Borrower insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse, modification or cancellation of such
insurance and (b) subject to the Intercreditor Agreement, cause the
Administrative Agent, for the ratable benefit of the Secured Parties, to be
named in each such policy as secured party or mortgagee and loss

 

106



--------------------------------------------------------------------------------

payee or additional insured, in a manner reasonably acceptable to the
Administrative Agent. Without limiting the generality of the foregoing, Holdings
will maintain or cause to be maintained, (a) flood insurance with respect to
each Flood Hazard Property that is located in a community that participates in
the National Flood Insurance Program, in each case in compliance with any
applicable regulations of the Board of Governors of the Federal Reserve System,
and (b) replacement value casualty insurance on the Collateral under such
policies of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses.

Section 6.08. Compliance With Laws. (a) Comply in all material respects with the
requirements of all Laws (including all applicable Environmental Laws) and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, (b) obtain and renew all permits required under any Environmental Laws
and necessary for its operations and properties and (c) conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties to the extent required by Environmental
Laws, except in such instances in which (i) any requirement of Law or order,
writ, injunction or decree described in clause (a), any requirement to obtain or
renew permits described in clause (b), or any cleanup, removal or action
described in clause (c), is being contested in good faith by appropriate
proceedings diligently conducted and appropriate reserves are being maintained;
or (ii) the noncompliance therewith could not reasonably be expected to have a
Material Adverse Effect.

Section 6.09. Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity in all material respects with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of Holdings, the Borrower or such
Subsidiary, as the case may be.

Section 6.10. Inspection Rights; Information Regarding Collateral. (a) Permit
representatives and independent contractors of the Administrative Agent and each
Lender desiring to accompany the Administrative Agent to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the reasonable expense of Holdings and the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance written notice to the Borrower;
provided, however, that, without limiting the rights of the Administrative Agent
or the Lenders under Section 6.15, (i) so long as no Event of Default exists,
Holdings and the Borrower shall not be required to pay for more than two
inspections per fiscal year and (ii) when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of
Holdings and the Borrower at any time during normal business hours and without
advance notice.

(b) Holdings or the Borrower will furnish to the Administrative Agent prompt
written notice of any change in (i) any Loan Party’s corporate name or any trade
name used to identify it in the conduct of its business or any Loan Party’s
chief executive office, its principal place of business, or any office or
facility at which Collateral owned by it is located (including the

 

107



--------------------------------------------------------------------------------

establishment of any such new office or facility), (ii) any Loan Party’s
identity or corporate structure or (iii) any Loan Party’s Federal Taxpayer
Identification Number. Holdings and the Borrower will not effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC and all other actions have been taken that are required so that
such change will not at any time adversely affect the validity, perfection or
priority of any Transaction Lien on any of the Collateral. Holdings and the
Borrower will also promptly notify the Administrative Agent if any material
portion of the Collateral is damaged or destroyed.

Section 6.11. Use of Proceeds. Use the proceeds of the Loans exclusively to
refinance Indebtedness outstanding under the Existing Revolving Credit
Agreement, to pay fees and expenses incurred in connection with the Transaction,
to finance Capital Expenditures and Investments (to the extent permitted
hereunder) and for working capital or other general corporate purposes of the
Borrower or its Subsidiaries.

Section 6.12. Additional Subsidiaries. (a) Promptly, and in any event within ten
Business Days after any additional Subsidiary is formed or acquired after the
Execution Date, notify the Administrative Agent and the Lenders thereof and,
after the Funding Date, cause any Equity Interest in and Indebtedness of such
Subsidiary owned by or on behalf of any Loan Party to be added to the Collateral
(except that the Loan Parties shall not be required to pledge more than 65% of
the outstanding voting Equity Interests in any first-tier Foreign Subsidiary and
shall not be required to pledge any of the Equity Interests in any Foreign
Subsidiary that is not a first-tier Foreign Subsidiary); and (b) after the
Funding Date, if such Subsidiary is a Domestic Subsidiary, (i) promptly cause
the Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary, whereupon such Subsidiary will become a “Guarantor” and “Lien
Grantor” for purposes of the Loan Documents and (ii) deliver to the
Administrative Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.02(b) and customary favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (a)), all
in form, content and scope reasonably satisfactory to the Administrative Agent.

Section 6.13. Security Interests; Further Assurances. (a) On the Funding Date,
deliver to the Administrative Agent evidence satisfactory to it that the
lockbox, concentration account arrangements and account control agreements
contemplated by the Security Agreement have been established and entered into,
as the case may be, provided that, in the event that after the use of
commercially reasonable efforts the Loan Parties are unable to obtain account
control agreements in respect of deposit accounts as required by the terms of
the Security Agreement on or prior to the Funding Date, such account control
agreements shall be entered into and delivered to the Administrative Agent
within a reasonable time period (and in any event no more than 45 calendar days)
after the Funding Date.

(b) On and after the Funding Date, execute and deliver any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents and obtaining the
execution of collateral access or similar agreements), that may be required
under any applicable Law, or that the Administrative Agent may reasonably
request, to cause the Collateral and Guarantee Requirement to be and remain
satisfied, all at the Borrower’s expense; and provide to the Administrative
Agent, from time to time upon written request after

 

108



--------------------------------------------------------------------------------

the Funding Date, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Transaction Liens created or intended
to be created by the Security Documents.

(c) If any material assets (including any Material Real Estate Asset) are
acquired by Holdings, the Borrower or any other Loan Party after the Funding
Date (other than (i) assets constituting Collateral that become subject to
Transaction Liens upon acquisition thereof and (ii) motor vehicles) or any Real
Estate Asset becomes a Material Real Estate Asset, notify the Administrative
Agent and the Lenders thereof, and, if requested by the Administrative Agent or
the Required Lenders, cause such assets to be subjected to a Transaction Lien
securing the Secured Obligations and take, or cause the relevant Subsidiary to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect or record such Transaction Lien
(including actions described in Section 6.13(a)), all at the Borrower’s expense.

(d) At all times after the Funding Date, if the Borrower or any other Loan Party
shall acquire any motor vehicle, such Loan Party shall (i) file (and pay all
applicable filings fees therefor) with the relevant domestic Governmental
Authorities responsible for recording Liens on the certificates of title of
motor vehicles in each relevant jurisdiction all necessary applications, and
(ii) take all such other steps as are reasonably required and within such Loan
Party’s control, in each case to cause the Transaction Lien of the
Administrative Agent on each such motor vehicle to be recorded on the
certificate of title of each such motor vehicle and otherwise cause the
Collateral and Guarantee Requirement to be and remain satisfied with respect to
such motor vehicles (in the case of each of (i) and (ii), subject to the
provisos set forth in clause (c) of the definition of “Collateral and Guarantee
Requirement”).

(e) If an Event of Default has occurred and is continuing and the Administrative
Agent or Required Lenders have so requested, cause any assets identified by such
Persons to be subjected to a Transaction Lien securing the Secured Obligations
and take, or cause the relevant Subsidiary to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect or record such Transaction Lien, including actions described in
Section 6.13(a), all at the Borrower’s expense.

Section 6.14. Borrowing Base-Related Reports. The Borrower shall deliver or
cause to be delivered (at the expense of the Borrower) to the Administrative
Agent, (a) in no event less frequently than ten (10) Business Days after the end
of each month for the month most recently ended, commencing with the first month
most recently ended after the Funding Date, unless the Borrower elects to so
deliver more frequently (provided that the Borrower has delivered to the
Administrative Agent a roll forward calculation of the Borrowing Base and Excess
Availability from the time period covered by the delivery of the monthly
Borrowing Base Certificate), a Borrowing Base Certificate together with such
supporting detail and documentation as shall be requested by the Administrative
Agent in its reasonable credit judgment; provided that upon the occurrence and
during the continuance of a Specified Default or at any time that Excess
Availability is less than (x) 15% of the Borrowing Base for five consecutive
Business Days or (y) if 15% of the Borrowing Base is less than $9,000,000 at any
time, $9,000,000, such Borrowing Base Certificate shall be furnished on
Wednesday of each week (or, if Wednesday is not a Business Day, on the next
succeeding Business Day), as of the close of business on the

 

109



--------------------------------------------------------------------------------

immediately preceding Saturday until such Specified Default is no longer
continuing or until Excess Availability is greater than or equal to (x) 15% of
the Borrowing Base for five consecutive Business Days or (y) if 15% of the
Borrowing Base is less than $9,000,000 at any time, $9,000,000, at which time
Borrowing Base Certificates will again be furnished only monthly, and (b) such
other information regarding the Borrowing Base or the Collateral, as the
Administrative Agent may reasonably request.

Section 6.15. Borrowing Base Verification; Inventory Appraisals. From and after
the Funding Date, after reasonable prior notice to the Borrower (unless an Event
of Default then exists in which case no such prior notice shall be required),
any of the Administrative Agent’s officers, employees or agents shall have the
right, at any time or times, in the name of the Administrative Agent, any
designee of the Administrative Agent or the Borrower, to verify the validity,
amount or any other matter relating to Accounts or Inventory by mail, telephone,
electronic communication, personal inspection or otherwise and to conduct field
audits of the financial affairs and Collateral of the Loan Parties. The Borrower
shall cooperate fully with the Administrative Agent in an effort to facilitate
and promptly conclude any such verification process, and the Loan Parties shall
cooperate fully with the Administrative Agent and its agents during all
Collateral field audits and Inventory Appraisals. Without limiting the
foregoing, the Loan Parties acknowledge that from and after the Funding Date,
the Administrative Agent may undertake up to three Inventory Appraisals and
three commercial finance examinations each fiscal year, in each case at the Loan
Parties’ sole cost and expense, provided that, (i) from and after the Funding
Date, (x) if average Excess Availability for the fiscal month then most recently
ended is greater than 12.5% of the Borrowing Base but less than or equal to 50%
of the Borrowing Base, then only two such Inventory Appraisals and commercial
financial examinations shall be conducted in such fiscal year and (y) if average
Excess Availability for the fiscal month then most recently ended is greater
than 50% of the Borrowing Base, then only one such Inventory Appraisal and
commercial financial examination shall be conducted in such fiscal year and
(ii) notwithstanding the foregoing, such audits and Inventory Appraisals may be
conducted as frequently as the Administrative Agent reasonably requests from and
after the Funding Date at any time when an Event of Default has occurred and is
continuing.

Section 6.16. Physical Inventories. At its own expense, from and after the
Funding Date, the Borrower and its Subsidiaries shall conduct cycle counts of
its Inventory at such times and following such methodology as is consistent with
past practices. Following the completion of such cycle counts, the Borrower and
its Subsidiaries shall promptly adjust their perpetual inventory reporting
system and general ledgers, if and to the extent necessary to reflect the
results of such cycle counts.

Section 6.17. Lenders Meetings. Holdings and the Borrower will, upon the request
of Administrative Agent or the Required Lenders, participate in (a) a meeting
(or, at the election of the Borrower in consultation with the Administrative
Agent, a conference call) of Administrative Agent and Lenders once during each
fiscal year to be held at the Borrower’s corporate offices (or at such other
location as may be agreed to by the Borrower and the Administrative Agent) and
(b) quarterly conference calls with the Administrative Agent and the Lenders, in
each case at such times as may be agreed to by the Borrower and the
Administrative Agent.

 

110



--------------------------------------------------------------------------------

Section 6.18. Bankruptcy-Related Covenants.

(a) If the Chapter 11 Cases have been filed, the Borrower shall ensure that,
(A) on or before the tenth (10th) calendar date after the Petition Date, the
Bankruptcy Court enters, upon motion in form and substance reasonably
satisfactory to the Administrative Agent (the “Approval Motion”), on such prior
notice as may be reasonably satisfactory to the Administrative Agent, an interim
order in the form attached hereto as Exhibit L without any modification in any
manner that is materially adverse to the rights or interests of any or all of
the Administrative Agent and the Lenders, as determined in good faith by the
Administrative Agent (it being understood and agreed that any modification to
the priority of the administrative claims set forth in the Interim Approval
Order shall be deemed to be a modification that is materially adverse to the
rights and interests of the Administrative Agent and the Lenders for purposes
hereof) (as amended or modified to the extent permitted under this Section 6.18,
the “Interim Approval Order”); (B) the Interim Approval Order shall remain in
full force and effect and shall not be stayed, reversed or vacated, or, without
the prior written consent of the Administrative Agent and the Required Lenders,
otherwise amended or modified in any manner that is materially adverse to the
rights or interests of any or all of the Administrative Agent and the Lenders
(as determined in good faith by the Administrative Agent); and (C) the
Bankruptcy Court shall not enter any order (including any order approving any
debtor-in-possession financing or cash collateral arrangement) that conflicts
with or is inconsistent with any of the provisions of the Interim Approval Order
in any material respect.

(b) The Borrower shall ensure that, no later than 3 Business Days after the
failure of the Borrower to obtain the necessary consent for the Exchange Offer
(but in any event not later than 50 days after the Execution Date), Holdings and
its Subsidiaries that are Debtors shall (i) commence the Chapter 11 Cases and
(ii) file one or more motions, in form and substance reasonably satisfactory to
the Administrative Agent for confirmation of the Reorganization Plan, approval
of the related disclosure statement and solicitation procedures, approval of the
Rights Offering and Rights Offering solicitation procedures, approval of other
matters relating to confirmation of the Reorganization Plan and scheduling of a
combined confirmation and disclosure statement hearing.

ARTICLE 7

NEGATIVE COVENANTS

Each Loan Party covenants and agrees that, from and after the Funding Date (and,
in the case of Sections 7.09(a), 7.12, 7.16, and 7.17, from and after the
Execution Date), so long as any Lender shall have any Commitment hereunder, any
Loan or other Obligation hereunder (other than contingent indemnification
obligations and expense reimbursement obligations not yet due and payable) shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding
(unless Cash Collateralized or backstopped on terms reasonably satisfactory to
the Administrative Agent), Holdings and the Borrower shall not, and shall not
permit any Subsidiary to, directly or indirectly:

Section 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired, or
file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any

 

111



--------------------------------------------------------------------------------

Lien with respect to any such property, asset, income, profits or royalties
under the UCC of any State or under any similar recording or notice statute or
under any applicable intellectual property laws, rules or procedures, other than
the following:

(a) the Liens granted in connection with the Replacement Term Loan Facility
(provided that such Liens are subject to the Intercreditor Agreement) and the
Transaction Liens;

(b) Liens existing on the date hereof and listed on Schedule 7.01 (including
Liens securing Indebtedness permitted under Section 7.03(d)) and any renewals or
extensions thereof, provided that (i) the property covered thereby is not
changed, (ii) the amount secured or benefitted thereby is not increased except
as contemplated by Section 7.03(d), and (iii) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.03(d);

(c) Liens for taxes, assessments and other governmental charges or levies not
yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business securing amounts which
(i) are not overdue or (ii) are overdue and, in the case of any such amounts
overdue for a period in excess of five days, are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business (exclusive of
obligations for the payment of borrowed money or other Indebtedness), so long as
no foreclosure, sale or similar proceedings have been commenced with respect to
any portion of the Collateral on account thereof;

(g)(i) “Permitted Liens” (as defined in any Mortgage) and (ii) encumbrances and
restrictions on real property (including easements, covenants, rights-of-way and
similar restrictions and encumbrances affecting real property) which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the use of such property;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(i) Liens arising under capital leases permitted under Section 7.03(j)(x) or
sale and leaseback transactions permitted by Section 7.05(e); provided that such
Liens do not at any time encumber any property other than the property subject
to such capital lease or sale and leaseback transaction;

 

112



--------------------------------------------------------------------------------

(j) Liens securing Indebtedness permitted under Section 7.03(j)(y); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;

(k)(i) Liens on any assets acquired pursuant to a Permitted Acquisition and
existing on such assets at the time of acquisition thereof; provided that such
Liens (x) do not secure Indebtedness and (y) were not created in contemplation
of such acquisition, and (ii) Liens securing Indebtedness permitted under
Section 7.03(h)(y);

(l) to the extent they constitute Liens, interests of vendors and interests of
lessors under operating leases, in each case in the ordinary course of business;

(m) statutory rights of setoff or other Liens existing on the Execution Date, in
each case with respect to deposit accounts;

(n) Liens attaching solely to cash earnest money deposits in connection with any
letter of intent or purchase agreement in connection with a Permitted
Acquisition;

(o) the filing of financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods; and

(p) Liens not otherwise permitted by the foregoing clauses (a) through (o) on
assets with an aggregate fair market value not to exceed $5,000,000 securing
Indebtedness permitted hereunder and other obligations in an aggregate principal
amount at any time outstanding not to exceed $2,500,000.

Notwithstanding the foregoing, if the Chapter 11 Cases have commenced, from and
after the Plan Effective Date, the foregoing exceptions shall not include any
Pre-Petition Liens except to the extent provided in the Plan of Reorganization.

Section 7.02. Investments. Make any Investments, except:

(a) Investments held by Holdings, the Borrower or such Subsidiary in the form of
cash or Permitted Investments;

(b) advances to officers, directors and employees of Holdings, the Borrower and
the Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding, for travel, entertainment, relocation, payroll advance and
analogous ordinary business purposes;

(c) equity Investments of Holdings and its Subsidiaries in any Subsidiary
existing as of the Execution Date and Investments made after the Execution Date
by Holdings or any of its Subsidiaries in the Borrower or in any wholly-owned
Subsidiary that is a Guarantor;

 

113



--------------------------------------------------------------------------------

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.03;

(f) after the Funding Date, Permitted Acquisitions; provided that (i) before and
after giving pro forma effect in accordance with Section 7.15 to such Permitted
Acquisitions and any Credit Extensions made in accordance therewith, (A) Excess
Availability on the date of the consummation of such Permitted Acquisition (the
“Permitted Acquisition Date”) and for the period of 30 days prior to the
Permitted Acquisition Date shall be not less than the greater of (x) 15% of the
Borrowing Base and (y) $9,000,000, (B) the Consolidated Fixed Charge Coverage
Ratio for the twelve fiscal month period most recently ended prior to the
Permitted Acquisition Date shall be at least 1.0 to 1.0, and (C) no Default or
Event of Default shall have occurred and be continuing or would immediately
result therefrom, (ii) the Acquisition Consideration for such acquisition shall
be funded with Permitted Acquisition Consideration and (iii) the Administrative
Agent shall have received a Compliance Certificate from the Borrower
demonstrating compliance with clause (B) above;

(g) Investments existing on the date hereof, as set forth on Schedule 7.02;

(h) securities or assets received or other Investments made as a result of the
receipt of non-cash consideration from any Disposition permitted by
Section 7.05;

(i) Investments received from any past, present or future employee, consultant
or director of Holdings, the Borrower or any Subsidiary as consideration for the
acquisition by such Person of Equity Interests in Holdings;

(j) Investments constituting Capital Expenditures;

(k) Investments constituting Holdings Administrative Advances; provided that the
aggregate amount thereof in any fiscal year, together with the aggregate amount
of Restricted Payments made in such fiscal year in reliance on Section 7.06(e),
does not exceed $500,000 (or, following an Initial Public Offering, $1,500,000);

(l) Investments constituting Swap Contracts permitted by Section 7.03(g);

(m) Investments solely to the extent financed with proceeds of the issuance and
sale of Equity Interests to the Equity Investors for the purpose of financing
such Investments;

(n) the Borrower and its Subsidiaries may make prepayments and deposits to
suppliers in the ordinary course of business consistent with the past practices
of Holdings and its Subsidiaries;

(o) intercompany loans to the extent permitted under Section 7.03(f) and other
Investments in Subsidiaries which are not wholly-owned Guarantors; provided that
such Investments (including through intercompany loans and any Permitted
Acquisition) in

 

114



--------------------------------------------------------------------------------

Subsidiaries other than wholly-owned Guarantor Subsidiaries of the Borrower
shall not exceed an aggregate amount of $1,000,000 at any time outstanding,
which amount may be replenished pursuant to the terms of the second proviso
hereto; provided, further, that to the extent any Loan Party receives a return
of capital or a cash dividend or distribution in respect of, or interest on or a
cash repayment of the principal of any loan made as, an Investment under this
clause (o), the amount of such return of capital, dividend, distribution,
interest or principal repayment shall be treated as a return of the original
Investment in respect thereof and accordingly shall replenish and be credited to
the amount available for Investments under this clause (o);

(p)(i) a one-time Investment consisting of the non-cash contribution of assets
into a single joint venture (the “Special Joint Venture”) so long as (x) a Loan
Party owns and controls at least 50% on a fully diluted basis of the economic
and voting interests in the Equity Interests of the Special Joint Venture,
(y) the Borrower’s Consolidated Net Income for the most recent four fiscal
quarter period (determined in accordance with GAAP) attributable to such assets
is negative and (z) the book value of such assets does not exceed $100,000 and
(ii) Investments in the Special Joint Venture of cash in an aggregate amount not
to exceed (A) $2,000,000 during the year following the date on which the Special
Joint Venture is formed, (B) $1,500,000 during the second year following the
date on which the Special Joint Venture is formed, (C) $750,000 during the third
year following the date on which the Special Joint Venture is formed and
(D) $500,000 during the fourth year following the date on which the Special
Joint Venture is formed; provided, in the case of both clauses (i) and (ii),
that no such Investment shall be made if an Event of Default shall have occurred
and be continuing or shall be caused thereby;

(q) other Investments (but excluding Permitted Acquisitions) in an aggregate
amount not to exceed $5,000,000 at any time outstanding during the term of this
Agreement, which amount may be replenished pursuant to the terms of the second
proviso hereto, plus the amount of any Permitted Additional Equity to the extent
issued substantially contemporaneously with such Investment; provided that no
such Investments shall be made if an Event of Default shall have occurred and be
continuing or shall be caused thereby; provided, further, that to the extent any
Loan Party receives a return of capital of a cash dividend or distribution in
respect of, or interest on or a cash repayment of the principal of any loan made
as, an Investment under this clause (q), the amount of such dividend,
distribution or principal repayment shall be treated as a return of the original
Investment in respect thereof and accordingly shall replenish and be credited to
the amount for Investments under this clause (q);

(r) the repurchase of Indebtedness permitted hereunder in accordance with
Section 7.18; and

(s) other Investments (but excluding Permitted Acquisitions), provided that
(i) Excess Availability on the date of such Investment and for the 30 days prior
to the date of such Investment is not less than the greater of 15% of the
Borrowing Base and $9,000,000, (ii) the Borrower has a Consolidated Fixed Charge
Coverage Ratio (determined for the twelve fiscal month period most recently
ended for which financial statements are required to have been delivered to the
Administrative Agent pursuant to Section 6.01(c)) of not less than 1.0:1.0,
(iii) no Default or Event of Default has occurred and is continuing or would
occur immediately thereafter as a result thereof and (iv) the Administrative
Agent shall have received a Compliance Certificate from the Borrower
demonstrating compliance with clause (ii) above.

 

115



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event shall any Loan Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 7.06.

For the avoidance of doubt, if an Investment would be permitted under any
provision of this Section 7.02 (other than Section 7.02(f)) and as a Permitted
Acquisition, such Investment need not satisfy the requirements otherwise
applicable to Permitted Acquisitions unless such Investment is consummated in
reliance on Section 7.02(f).

Section 7.03. Indebtedness; Off-Balance Sheet Liabilities. Create, incur, assume
or suffer to exist any Indebtedness or Off-Balance Sheet Liabilities, except:

(a) Indebtedness under the Loan Documents;

(b) from and after the Funding Date, Indebtedness under the Replacement Term
Loan Facility in an aggregate principal amount to not exceed at any time
$144,000,000 (or such lesser amount after giving effect to any prepayments or
amortization payments in respect thereof);

(c) unsecured Indebtedness of Holdings to the Borrower or any Subsidiary that is
a Guarantor that would be permitted as a Restricted Payment under Section 7.06;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.03(d)
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and accrued interest, fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder, (ii) the average
life to maturity thereof is greater than or equal to that of the Indebtedness
being refinanced or extended, (iii) the obligor or obligors under such
Indebtedness was an obligor, or were obligors, as the case may be, with respect
to the Indebtedness being extended, renewed or refinanced, (iv) any Indebtedness
that is subordinated to the Obligations shall not be refinanced except on
subordination terms at least as favorable to the Lenders and no more restrictive
on the Borrower than the subordinated Indebtedness that is being refinanced and
(v) no Default or Event of Default exists or would result therefrom at the time
such refinancing, refunding, renewal or extension is consummated;

(e) Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Subsidiary that is a
Guarantor;

(f) intercompany Indebtedness between or among the Loan Parties and their
Subsidiaries; provided, (i) all such Indebtedness shall be evidenced by an
intercompany note, and, if owed to a Loan Party, shall be subject to a
Transaction Lien pursuant to the Security Agreement, (ii) all such Indebtedness
shall be unsecured and, if owed by a Loan Party, subordinated in right of
payment to the payment in full of the Obligations pursuant to the terms of the
intercompany note, (iii) any payment by any Subsidiary that is a Guarantor under
any Guaranty of the Obligations shall result in a pro tanto reduction of the
amount of any Indebtedness owed by such Subsidiary to the Borrower or to any of
its Subsidiaries for whose benefit such payment is made and (iv) such
Indebtedness is permitted as an Investment under Section 7.02(c) or 7.02(o);

 

116



--------------------------------------------------------------------------------

(g) obligations (contingent or otherwise) of Holdings, the Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that with
respect to any such other Swap Contract (i) such obligations are (or were)
entered into by such Person in the ordinary course of business for the purpose
of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

(h)(x) unsecured subordinated Indebtedness of Holdings incurred to finance a
Permitted Acquisition permitted by Section 7.02(f) and owed to the sellers of
the capital stock, securities or assets acquired thereby, so long as (i) the
terms of such Indebtedness shall be reasonably acceptable to the Administrative
Agent, (ii) such Indebtedness will be subordinated to Obligations under the Loan
Documents on terms reasonably acceptable to the Administrative Agent, (iii) the
maturity date of such Indebtedness is at least 366 days after the Revolving
Maturity Date and (iv) any interest payable on such Indebtedness prior to the
date that is 366 days after the Revolving Maturity Date is payable in kind by
adding such interest to the principal amount of such Indebtedness; and
(y) Indebtedness of any Person acquired pursuant to a Permitted Acquisition and
existing at the time of such acquisition and not incurred in contemplation
thereof (but excluding Indebtedness incurred pursuant to revolving or working
capital credit facilities and similar transactions); provided that (A) such
Indebtedness is not guaranteed in any respect by Holdings or any Subsidiary
(other than by any such Person that so becomes a Subsidiary) and (B) the
aggregate principal amount of Indebtedness permitted by this clause (h)(y)
(together with all Indebtedness constituting Permitted Refinancing incurred to
refund, refinance or replace any Indebtedness incurred pursuant to this clause
(h)(y)) shall not exceed $10,000,000 at any time outstanding;

(i) unsecured subordinated Indebtedness of Holdings incurred to repurchase any
Equity Interests to the extent such repurchase is permitted by Section 7.06(d);
provided that the terms of such Indebtedness shall be reasonably satisfactory to
the Administrative Agent;

(j)(x) Indebtedness in respect of capital leases to finance Capital Expenditures
in an aggregate principal amount not to exceed at any time $2,000,000 and
(y) Indebtedness in respect of purchase money obligations; provided that
(A) such Indebtedness is incurred before or within 90 days after the acquisition
or the completion of such construction or improvement of such fixed or capital
assets and (B) with respect to clause (y), (1) the aggregate principal amount of
Indebtedness permitted (together with all Indebtedness constituting Permitted
Refinancing incurred to refund, refinance or replace any Indebtedness incurred
pursuant to this clause (j)(y)) shall not exceed $7,500,000 at any time
outstanding and (2) such Indebtedness shall be secured only by the asset
acquired in connection with the incurrence of such Indebtedness (or Indebtedness
refinanced with such Indebtedness);

 

117



--------------------------------------------------------------------------------

(k) Indebtedness in respect of sale and leaseback transactions permitted by
Section 7.05(e);

(l) Indebtedness of Holdings under any Holdings Administrative Advance permitted
under Section 7.02(k);

(m) Off-Balance Sheet Liabilities constituting Capital Expenditures;

(n)(i) obligations of the Borrower under performance bonds supporting workers’
compensation obligations and self insurance obligations, and (ii) obligations of
the Borrower under appeal, bid, performance and surety bonds or other similar
instruments, in each case entered in the ordinary course of business;

(o) Indebtedness incurred by Holdings or any of its Subsidiaries in an aggregate
principal amount not to exceed $10,000,000 at any time outstanding arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guarantees, letters of credit, surety bonds or
performance bonds securing the performance of the Borrower or any such
Subsidiary pursuant to such agreements, in connection with Investments permitted
hereunder or Permitted Acquisitions or permitted dispositions of any business,
assets or Subsidiary of Holdings or any of its Subsidiaries;

(p) without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and
payment-in-kind interest with respect to Indebtedness permitted hereunder;

(q) any Indebtedness that replaces or refinances any other Indebtedness
initially incurred under any of clauses (h)(y) or (j)(y) of this Section 7.03,
as long as, after giving effect thereto (i) the principal amount of the
Indebtedness outstanding at such time is not increased (except by the amount of
any accrued interest, reasonable closing costs, expenses, fees, and premium paid
in connection with such extension, renewal or replacement), (ii) the result of
such refinancing of or replacement shall not be an earlier maturity date or
decreased weighted average life, (iii) the holders of such refinancing
Indebtedness are not afforded covenants, defaults, rights or remedies, taken as
a whole, which are materially more burdensome to the obligor or obligors than
those contained in the Indebtedness being extended, renewed or replaced,
(iv) the obligor or obligors under any such refinancing Indebtedness and the
collateral, if applicable, granted pursuant to any such refinancing Indebtedness
are the same (or in the case of collateral, the same or less than) as the
obligor(s) and collateral under the Indebtedness being extended, renewed or
replaced, (v) the subordination, to the extent applicable, and other material
provisions of the refinancing Indebtedness are no less favorable to the Lenders
than those terms of the Indebtedness being refinanced, and (vi) the refinancing
Indebtedness is not exchangeable or convertible into any other Indebtedness
which does not comply with clauses (i) through (v) above (any such refinancing
complying with clauses (i) through (vi) above being referred to herein as a
“Permitted Refinancing”);

(r) other unsecured Indebtedness of the Borrower and its Subsidiaries, including
Indebtedness of Foreign Subsidiaries, in an aggregate principal amount not to
exceed at any time $5,000,000;

 

118



--------------------------------------------------------------------------------

(s) if the Exchange Offer is consummated, then, from and after the Funding Date,
Indebtedness under the Senior Subordinated Notes in an aggregate principal
amount not to exceed the amount set forth on Schedule 7.03(s) (as increased by
any increased principal amount of Senior Subordinated Notes that remain
outstanding following the Exchange Offer as a result of the Borrower obtaining a
Permitted Waiver);

(t) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts, in each case incurred in the
ordinary course of business;

(u) Indebtedness consisting of the financing of insurance premiums in customary
amounts and in the ordinary course of business; and

(v) unsecured subordinated Indebtedness of Holdings in an aggregate principal
amount not to exceed $25,000,000, which is subordinated pursuant to
subordination terms substantially in the form of Exhibit M or otherwise subject
to subordination provisions in form and substance reasonably satisfactory to the
Administrative Agent; provided that (i) all interest on such Indebtedness is
paid in kind by adding it to the principal balance thereof, (ii) such
Indebtedness shall not mature, and Holdings shall not be required to pay any
amount of principal of or interest on or other amount with respect to such
Indebtedness, in each case until at least the sixth anniversary of the Funding
Date, (iii) the terms and conditions, taken as a whole, governing such
Indebtedness are not materially more restrictive than the terms and conditions
set forth in this Agreement, and (iv) such Indebtedness shall not be guaranteed
by any Subsidiary of Holdings (and no such Person shall otherwise be liable with
respect to such Indebtedness).

If the Chapter 11 Cases have commenced, from and after the Plan Effective Date,
the foregoing exceptions shall not include any Pre-Petition Indebtedness of the
Domestic Subsidiaries except to the extent provided in the Reorganization Plan.

Section 7.04. Fundamental Changes. Merge, amalgamate, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (other than as permitted
under Section 7.05) (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to or in favor of any Person, except that, so long as no Event of Default exists
or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Subsidiary that is a Guarantor is merging
with another Subsidiary, the Subsidiary that is the Guarantor shall be the
continuing or surviving Person;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be the Borrower or a Guarantor;

(c) after the Funding Date, any merger, amalgamation or consolidation that
constitutes a Permitted Acquisition by a Loan Party, so long as a Loan Party is
the surviving Person;

 

119



--------------------------------------------------------------------------------

(d) Holdings may engage in the SuperHoldings Formation Transaction; and

(e) Holdings may engage in the Holdings Merger; provided that:

(i) Holdings is the survivor of the Holding Merger,

(ii) the Person merging with and into Holdings (A) shall be a Solvent
corporation, limited liability company or limited partnership organized and
existing under the laws of the United States or any state thereof (including the
District of Columbia), (B) shall have no other Indebtedness or other obligations
or liabilities (other than incidental to the consummation of the Holdings Merger
and de minimus obligations or liabilities) or any Liens upon any of its property
or assets, in each case immediately prior to giving effect to the Holdings
Merger, and (C) shall not have engaged in any business or activity or own any
assets (other than de minimus assets) at any time prior to giving effect to the
Holdings Merger, other than performing its obligations and activities incidental
to the consummation of the Holdings Merger;

(iii) the Holdings Merger is consummated on or prior to the Funding Date; and

(iv) the aggregate amount of consideration paid by Holdings and its Subsidiaries
in connection with the consummation of the Holdings Merger shall not exceed the
amount permitted under Section 7.06(m) hereof.

Section 7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition (except to the extent such agreement to make such
Disposition is subject to the satisfaction in full of all the Obligations or
subject to obtaining the prior written consent of the Administrative Agent and
the Required Lenders), except:

(a) Dispositions of obsolete, excess, damaged, no longer useful or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

(b)(i) Dispositions that do not constitute Asset Sales, and (ii) Dispositions of
overdue accounts receivable in the ordinary course of business and consistent
with the past practices of the business of the Borrower;

(c) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or another
Subsidiary that is a Guarantor;

(d) Dispositions of Investments permitted by Section 7.02 (other than
Section 7.02(f)), Dispositions permitted by Section 7.04 and Dispositions
constituting Liens permitted by Section 7.01;

(e) Dispositions by the Borrower and its Subsidiaries of property pursuant to
sale and leaseback transactions, provided that the lesser of book value and fair
market value of all property so Disposed of shall not exceed $2,500,000;

 

120



--------------------------------------------------------------------------------

(f) the Retail Facilities Disposition; provided that the Net Cash Proceeds
received in respect of Revolver Priority Collateral shall be applied to repay
outstanding Loans and interest thereon in accordance with Section 2.09(b)(vi);

(g) Non-Core Dispositions;

(h) transactions contemplated by the applicable Restructuring Documentation;

(i) any condemnation or eminent domain proceeding affecting any real property;
and

(j) Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-cash proceeds consisting of notes or other debt securities
and valued at fair market value in the case of other non-cash proceeds) (i) are
less than $5,000,000 with respect to any single Asset Sale or series of related
Asset Sales and (ii) when aggregated with the proceeds of all other Asset Sales
made during the term of this Agreement, are less than $10,000,000; provided that
the Net Cash Proceeds thereof shall be applied as (and to the extent) required
hereunder and/or as and to the extent required under the Replacement Term Loan
Facility;

provided, however, that any Disposition pursuant to the foregoing clauses shall
be for at least fair market value and any Disposition pursuant to clauses (f),
(g) and (j) shall be for at least 75% cash consideration payable at the closing
of such Disposition.

Section 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so
(except to the extent such obligation is subject to the satisfaction in full of
all the Obligations or subject to obtaining the prior written consent of the
Administrative Agent and the Required Lenders), except that:

(a) each Subsidiary may make Restricted Payments to the Borrower and to
wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to the Borrower and any Subsidiary and to each
other owner of capital stock or other Equity Interests of such Subsidiary on a
pro rata basis (after giving effect to any preferred equity) based on their
relative ownership interests);

(b) Holdings, the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
Equity Interests (other than Disqualified Equity Interests) of such Person;

(c) Holdings, the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or other Equity Interests with the proceeds
received from the substantially concurrent issue of new shares of its common
stock or other Equity Interests (other than Disqualified Equity Interests);

(d) Holdings may, and the Borrower may declare or pay cash dividends to Holdings
for Holdings to, repurchase, redeem or otherwise acquire or retire for value any
Equity Interests held by any past, present or future employee, consultant (other
than the Back Stop Parties) or director of Holdings, the Borrower or any
Subsidiary pursuant to any management equity, subscription agreement, stock
option agreement, shareholders agreement or similar agreement; provided that the
aggregate price paid for all such repurchased, redeemed, acquired or retired
Equity Interests shall not exceed $3,500,000 in the aggregate;

 

121



--------------------------------------------------------------------------------

(e) so long as no Event of Default shall have occurred and be continuing or
shall be caused thereby, the Borrower may make Restricted Payments to Holdings
(i) in an aggregate amount not to exceed $500,000 (or, following an Initial
Public Offering, $1,500,000) in any fiscal year, to the extent necessary to
permit Holdings to pay general administrative costs and expenses (and Holdings
may make Restricted Payments to SuperHoldings from any Restricted Payment
received by it pursuant to this clause (e)(i) to pay general administrative
costs and expenses of SuperHoldings) and (ii) to the extent necessary to permit
Holdings to discharge the consolidated tax liabilities of Holdings and its
Subsidiaries, in each case so long as Holdings applies the amount of any such
Restricted Payment for such purpose (and Holdings may make Restricted Payments
to SuperHoldings from any Restricted Payment received by it pursuant to this
clause (e)(ii) to discharge the consolidated tax liabilities of SuperHoldings
and its Subsidiaries, in each case so long as SuperHoldings applies the amount
of any such Restricted Payment for such purpose);

(f) the Borrower may pay, or make Restricted Payments to Holdings to allow it to
pay, amounts to the Back Stop Parties and their respective Affiliates adequate
to reimburse such Persons for (i) the amount of actual and documented expenses
incurred in connection with the Management Agreement for the benefit of Holdings
or any of its Subsidiaries and (ii) from and after the Funding Date, in equal
quarterly installments (except that any management or similar fees paid in 2011
pursuant to this clause (ii) shall solely be paid in the fourth fiscal quarter
of 2011 (but may be paid in one or more installments in such fourth fiscal
quarter)), management fees (including for purposes of consulting or financial
advisory services) or similar fees to the Back Stop Parties or their respective
Affiliates, in the aggregate not exceeding $1,500,000 per fiscal year for such
fees (provided if, as of the last day of any fiscal year, the Leverage Ratio
(determined for such fiscal year by reference to the Compliance Certificate
delivered pursuant to Section 6.02(a) calculating the Leverage Ratio as of the
last day of such fiscal year) shall be (x) less than or equal to 3.50:1.00 but
greater than 3.00:1.00 during the fiscal year immediately succeeding such fiscal
year, the Borrower may pay, or make Restricted Payments to Holdings to allow it
to pay, amounts pursuant to this clause (f)(ii) in an aggregate amount not to
exceed $2,000,000 during the immediately succeeding fiscal year, (y) less than
or equal to 3.00:1.00 but greater than 2.50:1.00 during the fiscal year
immediately succeeding such fiscal year, the Borrower may pay, or make
Restricted Payments to Holdings to allow it to pay, amounts pursuant to this
clause (f)(ii) in an aggregate amount not to exceed $3,000,000 during the
immediately succeeding fiscal year or (z) less than or equal to 2.50:1.00 during
the fiscal year immediately succeeding such fiscal year, the Borrower may pay,
or make Restricted Payments to Holdings to allow it to pay, amounts pursuant to
this clause (f)(ii) in an aggregate amount not to exceed $5,000,000 during the
immediately succeeding fiscal year); provided that in any event such management
or similar fees (but not the amounts under clause (f)(i)) shall be subordinated
to the Obligations on terms satisfactory to the Administrative Agent, and that
upon the occurrence of a Default or an Event of Default and during the
continuance thereof, no payment of any management fees or similar distributions
to the Back Stop Parties or any of their respective Affiliates shall be
permitted under this Section, it being understood that nothing in this clause
(f) shall prevent the accrual of unpaid management or similar fees;

 

122



--------------------------------------------------------------------------------

(g) Holdings and its Subsidiaries may repay or prepay or otherwise refinance the
Indebtedness under the Existing Term Loan Agreement and the Existing Revolving
Credit Agreement with the proceeds of the Loans and the Replacement Term Loan
Facility, and may make distributions and payments contemplated under the
applicable Restructuring Documentation (including the payments and conversions
of Indebtedness described in Section 4.02(v)), including payments not exceeding
$2,000,000 in the aggregate in settlement of Indebtedness under the Reliable
Notes (as provided in the Exchange Offering Memorandum) concurrently with
consummation of the Exchange Offer;

(h) from and after the Funding Date, the Borrower may repay, prepay or purchase
(and retire) Indebtedness under the Senior Subordinated Notes in an aggregate
principal amount not to exceed the amount set forth on Schedule 7.03(s) (as
increased by any increased principal amount of Senior Subordinated Notes that
remain outstanding following the Exchange Offer as a result of the Borrower
obtaining a Permitted Waiver);

(i) Holdings, the Borrower and each Subsidiary may make voluntary or optional
prepayments of (i) Indebtedness under the Loan Documents, (ii) intercompany
Indebtedness among Holdings, the Borrower and its Subsidiaries and (iii) other
Indebtedness to the extent permitted by Section 7.18;

(j) Holdings, the Borrower and each Subsidiary may make voluntary or optional
prepayments in connection with a Permitted Refinancing of Indebtedness of such
Person otherwise permitted hereunder;

(k) Holdings and the Borrower may make Restricted Payments with the proceeds of
any contribution to common equity of Holdings by the Equity Investors (which
contribution is simultaneously contributed to the Borrower), but excluding any
proceeds of Initial Public Offerings, provided that (i) such Restricted Payment
is made within 30 days after the receipt of such contribution and (ii) no Event
of Default exists or would result from such Restricted Payment;

(l) the Borrower and each Subsidiary may make other Restricted Payments
permitted hereunder (other than amounts under clause (d) of the definition of
“Restricted Payment”) so long as, before and after giving pro forma effect to
such Restricted Payment, (i) Excess Availability on the date of such payment and
for the period of 30 days prior to the date of such payment is not less than the
greater of 17.5% of the Borrowing Base and $11,000,000, (ii) the Borrower has a
Consolidated Fixed Charge Coverage Ratio (for the twelve fiscal month period
most recently ended for which financial statements are required to have been
delivered to the Administrative Agent pursuant to Section 6.01(c), determined on
a pro forma basis as if such Restricted Payment had been made on the last day of
the month most recently ended) of not less than 1.0:1.0, (iii) no Default or
Event of Default has occurred and is continuing or would occur immediately
thereafter as a result thereof and (iv) the Administrative Agent shall have
received a Compliance Certificate from the Borrower demonstrating compliance
with clause (ii) above; and

(m) Holdings may pay consideration to shareholders of Holdings in an amount not
to exceed $100,000 in connection with the consummation of the Holdings Merger in
accordance with Section 7.04(e) hereof.

 

123



--------------------------------------------------------------------------------

Section 7.07. Change in Nature of Business. (a) Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the Funding Date or any business substantially
related, complementary, ancillary or incidental thereto or reasonable extensions
thereof (except that Holdings and its Subsidiaries may engage in non-core
businesses acquired in connection with a Permitted Acquisition) or (b) in the
case of Holdings, create or acquire any direct new subsidiary.

Section 7.08. Transactions With Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms no less favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to:

(a) transactions (i) between or among Holdings, the Borrower and any Subsidiary
that is a Guarantor (subject to the restrictions contained in Section 7.13) and
(ii) solely between Foreign Subsidiaries;

(b) payment of reasonable directors fees to Persons who are not otherwise
Affiliates of Holdings and its Subsidiaries and customary indemnification
agreements with directors and officers of Holdings and its Subsidiaries;

(c) Restricted Payments that are permitted under Section 7.06(d), (f), (g) and
(m);

(d) transactions or payments pursuant to any employee compensation or benefit
plans or arrangements entered into in the ordinary course of business,
including, without limitation, (i) the performance of Holdings’ or any
Subsidiary’s obligations under any employment contract, collective bargaining
agreement, employee benefit plan, related trust agreement or any other similar
arrangement heretofore or hereafter entered into in the ordinary course of
business and (ii) the maintenance of benefit programs or arrangements for
employees, officers or directors, including, without limitation, vacation plans,
health and life insurance plans, deferred compensation plans, and retirement or
savings plans and similar plans, in each case, in the ordinary course of
business;

(e) transactions with customers, clients, suppliers or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms hereof that are on terms no less favorable than
those that would have been obtained in a comparable transaction with an
unrelated party or on terms that are approved by the Borrower’s Board of
Directors, including a majority of the disinterested directors;

(f) Investments that are permitted under Section 7.02(b);

(g) Indebtedness that is permitted under Sections 7.03(e) and 7.03(f);

(h) the Transaction, the Holdings Merger (to the extent permitted by
Section 7.04(e)) and the transactions contemplated by the applicable
Restructuring Documentation and the SuperHoldings Formation Transaction;

 

124



--------------------------------------------------------------------------------

(i) the Management Agreement; provided that payment of management fees
thereunder shall be subject to the provisions of Section 7.06; and

(j) transactions pursuant to any contract or agreement in effect on the Funding
Date and listed in Schedule 7.08, as any such contract or agreement listed on
such Schedule may be amended, modified or replaced from time to time so long as
the amended, modified or new agreements, taken as a whole, are no less favorable
to Holdings and its Subsidiaries than those in effect on the Funding Date.

Section 7.09. Burdensome Agreements.

(a) Restrictions on Subsidiary Distributions. Except as provided herein or, if
the Chapter 11 Cases have commenced, the Interim Approval Order, the Final
Approval Order or the Confirmation Order, or as required by the Bankruptcy Code,
no Loan Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on, or enter into any Contractual
Obligation that limits, the ability of any Subsidiary of the Borrower to (i) pay
dividends or make any other distributions on any of such Subsidiary’s Equity
Interests owned by the Borrower or any other Subsidiary of the Borrower,
(ii) repay or prepay any Indebtedness owed by such Subsidiary to the Borrower or
any other Subsidiary of the Borrower, (iii) make loans or advances to the
Borrower or any other Subsidiary of the Borrower or Guarantee the Obligations of
the Borrower, or (iv) transfer, lease or license any of its property or assets
to the Borrower or any other Subsidiary of the Borrower, other than restrictions
(1) in agreements evidencing capital leases permitted by Section 7.03(j) or
Indebtedness permitted by Section 7.03(j) or (q) that impose restrictions on the
Person or property so acquired, (2) in the Loan Documents or the Replacement
Term Loan Facility (and its related credit documents), (3) contained in
financing documentation governing Indebtedness incurred by a Foreign Subsidiary
pursuant to Section 7.03(r), so long as they operate only upon the occurrence
and during the continuation of an event of default under the documentation
governing such foreign financing and only bind such Foreign Subsidiary;
(4) restrictions existing under or by reason of (A) applicable law (including
rules, regulations and agreements with regulatory authorities), (B) any
agreement in effect at the time a Person first became a Subsidiary of such Loan
Party, so long as such agreement was not entered into solely in contemplation of
such Person becoming a Subsidiary of such Loan Party and such restrictions are
limited to such Subsidiary and its Subsidiaries, or (C) provisions with respect
to distributions of assets or property in joint venture agreements, asset sale
agreements, stock sale agreements and other similar agreements not otherwise
prohibited hereunder; provided that such encumbrances or restrictions apply only
to the assets or property subject to such joint venture, asset sale, stock sale
or similar agreement or to the assets or property being sold, as the case may
be, (5) encumbrances or restrictions existing under or by reason of Liens
permitted under Section 7.01 securing Indebtedness otherwise permitted to be
incurred under Section 7.03 that limit the right of the debtor to dispose of the
assets that are subject to such Liens, (6) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business, (7) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Equity Interests not otherwise prohibited under this
Agreement or (8) described on Schedule 7.09(a).

 

125



--------------------------------------------------------------------------------

(b) No Further Negative Pledges. Except with respect to (i) specific property
encumbered to secure payment of particular Indebtedness not otherwise prohibited
under this Agreement (so long as such restriction applies only to the property
encumbered to secure such Indebtedness), (ii) restrictions by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property, assets or rights
subject to such leases, licenses or similar agreements, as the case may be),
(iii) subject to the Intercreditor Agreement, the Replacement Term Loan
Facility, and (iv) restrictions identified on Schedule 7.09(b); (v) restrictions
pursuant to Contractual Obligations assumed in connection with permitted
Investments, so long as such restrictions apply solely to the assets acquired in
the Investment; (vi) restrictions contained in any agreement governing
Indebtedness of any Loan Party or its Subsidiaries permitted hereby, so long as
such restrictions are no more restrictive in any material respect than those
contained in this Agreement or the other Loan Documents and (vii) provisions
with respect to the creation or assumption of any such Liens (x) in joint
venture agreements or (y) in executed asset sale agreements or stock sale
agreements governing dispositions of assets to the extent permitted by
Section 7.05 (provided that, for purposes of this clause (vii), such Liens may
apply only to the assets or property subject to such joint venture or executed
asset sale or stock sale agreement or to the assets or property being sold, as
the case may be), no Loan Party or any of its Subsidiaries shall enter into any
agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, to secure the
Obligations.

Section 7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

Section 7.11. Disposal of Subsidiary Interests. Except for any sale of all of
its interests in the Equity Interests of any of its Subsidiaries in compliance
with the provisions of Section 7.04 or 7.05 or an Investment in a joint venture
in compliance with the provisions of Section 7.02(p) or (q), no Loan Party
shall, nor shall it permit any of its Subsidiaries to, (a) directly or
indirectly sell, assign, pledge or otherwise encumber or dispose of any Equity
Interests of any of its Subsidiaries, except to qualify directors if required by
applicable law; or (b) permit any of its Subsidiaries directly or indirectly to
sell, assign, pledge or otherwise encumber or dispose of any Equity Interests of
any of its Subsidiaries, except to another Loan Party (subject to the
restrictions on such disposition otherwise imposed hereunder), or to qualify
directors if required by applicable law.

Section 7.12. Fiscal Periods. Change its fiscal year or fiscal quarters from
those in effect on the Funding Date.

Section 7.13. Holding Company. Holdings shall not (a) incur, directly or
indirectly, any Indebtedness or any other obligation or liability whatsoever
other than the Indebtedness and obligations under this Agreement, the other Loan
Documents, the Replacement Term Loan Facility Documents or Indebtedness
permitted under Section 7.03(v) and, in each case, the credit

 

126



--------------------------------------------------------------------------------

documents related thereto (other than nonconsensual obligations imposed by
operation of law); (b) create or suffer to exist any Lien upon any property or
assets now owned or hereafter acquired, leased or licensed by it other than the
Liens created under the Security Documents to which it is a party or permitted
pursuant to Section 7.01; (c) engage in any business or activity or own any
assets other than (i) holding 100% of the Equity Interests of the Borrower,
(ii) performing its obligations and activities incidental thereto under the Loan
Documents, and to the extent not inconsistent therewith, prior to the Funding
Date, the Existing Revolving Credit Agreement and the Existing Term Loan
Agreement and, on and after the Funding Date, this Agreement, the Loan
Documents, the Replacement Term Loan Facility Documents and the credit documents
related thereto, (iii) performing its obligations and activities incidental to
the consummation of the transactions contemplated by the applicable
Restructuring Documentation; (iv) making Restricted Payments and Investments to
the extent permitted by this Agreement, (v) incurring and holding any
Indebtedness permitted pursuant to Section 7.03(b), (c), (d), (h)(x), (i),
(l) or (o), (vi) participating in tax, accounting and administrative activities
as part of the consolidated group of the Borrower, and (vii) issuing and selling
Equity Interests, and repurchasing such interests, to the extent neither the
issuance thereof nor the investment therein is otherwise prohibited by the terms
of this Agreement, and receiving equity contributions in respect thereof (and
subsequently contributing such equity contributions to the Borrower), and
(viii) engaging in the SuperHoldings Formation Transaction if it elects to do so
and the Holdings Merger to the extent permitted by Section 7.04(e);
(d) consolidate with or merge with or into, or convey, transfer, lease or
license all or substantially all its assets to, any Person other than pursuant
to the SuperHoldings Formation Transaction and the Holdings Merger to the extent
permitted by Section 7.04(e); (e) sell or otherwise dispose of any Equity
Interests of any of its Subsidiaries (except for any sale of Equity Interests of
any of its Subsidiaries in compliance with the provisions of Sections 7.04 or
7.05); (f) create or acquire any direct Subsidiary or make or own any Investment
in any Person other than the Borrower; or (g) fail to hold itself out to the
public as a legal entity separate and distinct from all other Persons.

Section 7.14. Financial Covenants.

(a) During the continuance of a Covenant Compliance Event, permit the
Consolidated Fixed Charge Coverage Ratio, calculated as of the last day of the
twelve fiscal months of the Loan Parties then last ended (in each case taken as
one accounting period) for which financial statements are required to have been
delivered to the Administrative Agent pursuant to Section 6.01(a) or (c) (the
“Test Period”), to be less than 1.0 to 1.0. As used herein, a “Covenant
Compliance Event” (i) shall occur at any time after the Funding Date if the
Excess Availability Requirement is not met at such time and (ii) shall be deemed
to be continuing until the Excess Availability Requirement has been met after
such occurrence for the first full fiscal month thereafter.

(b) For purposes of determining compliance with the financial covenant set forth
in Section 7.14(a) above, cash equity contributions (which equity shall be
common equity or other “qualified” equity on terms and conditions reasonably
acceptable to the Administrative Agent) made to the Borrower after the beginning
of the relevant fiscal month and on or prior to the day that is 10 days after
the day on which the applicable financial statements are required to be
delivered (such 10-day period being referred to herein as the “Interim Period”)
for such fiscal month will, at the request of the Borrower, be included in the
calculation of Consolidated

 

127



--------------------------------------------------------------------------------

Adjusted EBITDA solely for the purposes of determining compliance with such
financial covenant at the end of such fiscal month and applicable subsequent
periods which include such fiscal month (any such equity contribution so
included in the calculation of Consolidated Adjusted EBITDA, a “Specified Equity
Contribution”); provided that (a) Specified Equity Contributions may be made no
more than four times in any twelve fiscal month period and no more than six
times during the term of this Agreement, (b) the amount of any Specified Equity
Contribution shall be no greater than the amount required to cause the Borrower
to be in pro forma compliance with such financial covenant, (c) the Borrower
shall not be permitted to borrow hereunder during the Interim Period until the
relevant Specified Equity Contribution has been made and (d) all Specified
Equity Contributions shall be disregarded for purposes of determining any
baskets calculated on the basis of Consolidated Adjusted EBITDA contained herein
and in the other Loan Documents.

Section 7.15. Pro forma Calculations. Any determination of the Consolidated
Fixed Charge Coverage Ratio or Consolidated Adjusted EBITDA for any trailing
twelve fiscal month period (a “Determination Period”) during which a Permitted
Acquisition or an Asset Sale has been consummated (or for purposes of
determining whether the conditions set forth in clause (i) of the definition of
“Permitted Acquisition” or in Section 7.02(f) are satisfied) shall be made as
follows: (1) all components of the Consolidated Fixed Charge Coverage Ratio and
Consolidated Adjusted EBITDA shall be calculated as if such Permitted
Acquisition or Asset Sale had occurred on the first day of the relevant
Determination Period, and (2) such components may, at the option of the
Borrower, be adjusted to give effect to Pro-Forma Adjustments. “Pro-Forma
Adjustments” means, with respect to any Permitted Acquisition or Asset Sale, any
synergies or reductions, including without limitation operating expense
reductions, or other pro forma adjustments arising out of events which are
directly attributable to any such Permitted Acquisition or Asset Sale, as
applicable, that (x) would be permitted to be included in a pro-forma
calculation consistent with Article 11 of Regulation S-X promulgated under the
Securities Act of 1933, as amended, or (y) are otherwise reasonably estimated by
the Borrower in good faith and on the basis of reasonable assumptions to be
realized within 12 months of the date of consummation of such Permitted
Acquisition or Asset Sale, so long as such synergies, reductions or other pro
forma adjustments with respect to any Permitted Acquisition are set forth in the
Permitted Acquisition Certificate delivered by the Borrower to the
Administrative Agent with respect to such Permitted Acquisition. For purposes of
any such determination, Pro-Forma Adjustments for any Permitted Acquisition or
Asset Sale shall be allocated to the fiscal month in which such Permitted
Acquisition or Asset Sale is consummated and the immediately preceding eleven
consecutive fiscal months on a simple arithmetic basis. In addition, when
determining on any date whether the conditions set forth in Section 7.02(f) are
satisfied on any date, the Consolidated Fixed Charge Coverage Ratio and the
Consolidated Adjusted EBITDA to be used shall be those set forth in the
Compliance Certificate most recently delivered prior to such date, adjusted to
give pro-forma effect (in accordance with this Section 7.15) to all Permitted
Acquisitions consummated (or proposed to be consummated) after the last day of
the fiscal month with respect to which such Compliance Certificate was delivered
and on or prior to such date. In the event that (i) the Borrower or any of its
Subsidiaries incurs, assumes, Guarantees, repays, repurchases or redeems any
Indebtedness or issues, repurchases or redeems any Equity Interests in any case
subsequent to the commencement of the period for which the Consolidated Fixed
Charge Coverage Ratio is being calculated and on or prior to the date on which
the event for which the calculation of the Consolidated Fixed Charge Coverage
Ratio is made, then the

 

128



--------------------------------------------------------------------------------

Consolidated Fixed Charge Coverage Ratio shall be calculated giving pro forma
effect to such incurrence, assumption, Guarantee, repayment, repurchase or
redemption of Indebtedness, or such issuance, repurchase or redemption of Equity
Interests, and the use of the proceeds therefrom as if the same had occurred at
the beginning of the applicable twelve-fiscal-month reference period.

Section 7.16. Amendments or Waivers of Organization Documents and Certain
Related Agreements and Other Documents. Except as set forth in Section 7.17 or
otherwise pursuant to the Reorganization Plan, no Loan Party shall, nor shall it
permit any of its Subsidiaries to, (a) agree to any material amendment,
restatement, supplement or other modification to, or waiver of, any of its
Organization Documents that would adversely affect in any material respect the
Lenders or their rights in the good faith judgment of the Administrative Agent
or the Required Lenders after the Execution Date without obtaining the prior
written consent of the Required Lenders to such amendment, restatement,
supplement or other modification or waiver, (b) (i) agree to any amendment,
restatement, supplement or other modification to, or waiver of, any Replacement
Term Loan Facility Document to the extent prohibited by the Intercreditor
Agreement or to the extent such amendment, restatement, supplement or other
modification or waiver would cause the aggregate required scheduled amortization
of any Indebtedness under the Replacement Term Loan Agreement to be greater than
$3,000,000 during any fiscal year of the Borrower (excluding, for the avoidance
of doubt, any excess cash flow prepayments required thereunder) or (ii) make any
payment consistent with any such amendment, restatement, supplement or other
modification or (c) agree to any amendment, restatement, supplement or other
modification to, or waiver of, the Interim Approval Order, the Final Approval
Order, the Reorganization Plan, the Confirmation Order or the Exchange Offer
Documentation that would adversely affect in any material respect the Lenders or
their rights after the Execution Date, as determined in good faith by the
Administrative Agent (it being understood and agreed that any modification to
the priority of the administrative claims set forth in the Interim Approval
Order or Final Approval Order shall be deemed to be a modification that is
materially adverse to the rights and interests of the Lenders for purposes
hereof), without obtaining the prior written consent of the Administrative Agent
and the Required Lenders to such amendment, restatement, supplement or other
modification or waiver.

Section 7.17. Amendments or Waivers with respect to Existing Indebtedness.
Except pursuant to the applicable Restructuring Documentation, no Loan Party
shall, nor shall it permit any of its Subsidiaries to, amend or otherwise change
the terms of any Existing Indebtedness or make any payment consistent with an
amendment thereof or change thereto, if the effect of such amendment or change
is to increase the interest rate on such Existing Indebtedness, change (to
earlier dates) any dates upon which payments of principal or interest are due
thereon, change any event of default or condition to an event of default with
respect thereto (other than to eliminate any such event of default or increase
any grace period related thereto), change the redemption, prepayment or
defeasance provisions thereof, change the subordination provisions of the Senior
Subordinated Notes, or if the effect of such amendment or change, together with
all other amendments or changes made, is to increase materially the obligations
of the obligor thereunder or to confer any additional rights on the holders of
such Existing Indebtedness (or a trustee or other representative on their
behalf) which would be adverse to any Loan Party or Lenders.

 

129



--------------------------------------------------------------------------------

Section 7.18. Prepayments of Indebtedness. Except to the extent specifically
permitted by Section 7.06 hereof, make any prepayments in respect of principal
of Indebtedness permitted hereunder (other than intercompany Indebtedness among
Holdings, the Borrower and its Subsidiaries) or repurchase or redeem any such
Indebtedness (it being understood that payments of scheduled amortization and
payments at or after scheduled maturity are not prepayments, repurchases or
redemptions restricted by this Section 7.18), except:

(a) the Borrower and each Subsidiary may make prepayments in respect of
Indebtedness permitted hereunder or repurchase or redeem any such Indebtedness
so long as, before and after giving pro forma effect to such prepayment,
redemption or repurchase, (i) Excess Availability on the date of such payment
and for the period of 30 days prior to the date of such payment is not less than
the greater of 15% of the Borrowing Base and $9,000,000, (ii) the Borrower has a
Consolidated Fixed Charge Coverage Ratio (for the twelve fiscal month period
most recently ended for which financial statements are required to have been
delivered to the Administrative Agent pursuant to Section 6.01(c), determined on
a pro forma basis as if such prepayment or repurchase had been made on the last
day of the month most recently ended) of not less than 1.0:1.0, (iii) no Default
or Event of Default has occurred and is continuing or would occur immediately
thereafter as a result thereof and (iv) the Administrative Agent shall have
received a Compliance Certificate from the Borrower demonstrating compliance
with clause (ii) above; and

(b) the Borrower and each Subsidiary may make prepayments to the extent required
under clauses (a)-(g) of Section 2.14 of the Replacement Term Loan Facility as
in effect on the date hereof.

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

Section 8.01. Events of Default. Any of the following shall constitute an Event
of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any LC
Exposure, or (ii) within five Business Days after the same becomes due, any
interest on any Loan, any LC Exposure or any commitment or other fee due
hereunder, or any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 2.04(f), 6.01(a), 6.01(b),
6.01(c), 6.02(b), 6.03(a), 6.05, 6.10(a), 6.11, 6.12, 6.13(a), 6.14 (after a two
(2) Business Day grace period), 6.15 or 6.18 or Article 7; or

(c) Other Defaults. (i) Any Loan Party fails to perform or observe any other
covenant or agreement (other than those covered by subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and
(x) if such covenant or agreement is contained in Section 6.03, such failure
continues for five Business Days, (y) if such covenant or agreement is contained
in Section 6.07, such failure continues for five Business Days after

 

130



--------------------------------------------------------------------------------

written notice thereof from the Administrative Agent to the Borrower or
(z) otherwise, such failure continues for 30 days after written notice thereof
from the Administrative Agent to the Borrower; (ii) there occur any uninsured
losses to Collateral which would reasonably be expected to result in a Material
Adverse Effect; or (iii) the termination of any Guaranty (except for the release
or termination of Guarantees as may otherwise be permitted under this
Agreement); or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to pay any
principal, interest or other amount when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise, but after the
expiration of any applicable grace periods) in respect of any Indebtedness
(other than Indebtedness hereunder) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) or Swap
Termination Value of more than $5,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required and after the expiration of any applicable
grace periods, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than $5,000,000; provided, in each case, that to the
extent such failures or such Early Termination Date are in connection with the
Chapter 11 Cases, if the Chapter 11 Cases have commenced, such failures or such
Early Termination Date shall not result in an Event of Default hereunder; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed

 

131



--------------------------------------------------------------------------------

for 60 calendar days, or an order for relief is entered in any such proceeding;
provided, in each case, that to the extent such actions are in connection with
the Chapter 11 Cases, if the Chapter 11 Cases have commenced, such actions shall
not result in an Event of Default hereunder; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 consecutive days after its issue or levy; provided, in each case, that to the
extent any such inability, event or process is in connection with the Chapter 11
Cases, if the Chapter 11 Cases have commenced, such inability, event or process
shall not result in an Event of Default hereunder; or

(h) Judgments. There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding $5,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage or indemnities from
indemnitors reasonably satisfactory to the Administrative Agent), or (ii) any
one or more non-monetary final judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) such judgment or order is undischarged, unvacated,
unstayed or not fully bonded within 60 consecutive days after its entry or
(B) enforcement proceedings are commenced by any creditor to attach or levy upon
any assets of any Loan Party to enforce such judgment or order; provided, in
each case, that to the extent any such judgment is in connection with the
Chapter 11 Cases, if the Chapter 11 Cases have commenced, such judgment shall
not result in an Event of Default hereunder; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Holdings or any of its Subsidiaries under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of $5,000,000, or (ii) the Borrower or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan and an liability to Holdings or any of its
Subsidiaries in an aggregate amount in excess of $5,000,000 could reasonably be
expected to result; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations (other than contingent
indemnification obligations and expense reimbursement obligations not yet due
and payable), ceases to be in full force and effect in any material respect; or
any Loan Party or any other Person contests in any manner the validity or
enforceability of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

(k) Invalidity of Security Interests. At any time on or after the Funding Date,
any Lien purported to be created under any Security Document shall cease to be,
or shall be asserted by any Loan Party not to be, a valid and perfected Lien on
any Collateral, with the priority required

 

132



--------------------------------------------------------------------------------

by, and subject to the limitations set forth in, the applicable Security
Document, except (i) as a result of a sale or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents,
(ii) as a result of the Administrative Agent’s failure to maintain possession of
any stock certificates, promissory notes or other documents delivered to it
under the Security Agreement or (iii) to the extent the perfection of such Lien
is pending following the timely filing of documentation sufficient under
applicable Law to perfect such Liens; or

(l) Change of Control. There occurs any Change of Control; or

(m) The Chapter 11 Cases. If the Chapter 11 Cases have been filed, then prior to
the Plan Effective Date:

(i) entry of an order or filing of a motion by any Loan Party, or any Loan Party
supporting the entry of an order or filing of a motion, (A) authorizing,
approving, granting or seeking additional Post Petition financing under
Section 364(c) or (d) of the Bankruptcy Code other than Indebtedness permitted
under this Agreement or as provided in the Interim Approval Order and/or Final
Approval Order, (B) entry of an order dismissing, or any Loan Party seeking the
dismissal of, any of the Chapter 11 Cases or converting any of the Chapter 11
Cases to a Chapter 7 case, (C) appointing a Chapter 11 trustee or an examiner in
any of the Chapter 11 Cases having enlarged powers (beyond those set forth under
Sections 1106(a)(3) and (4) of the Bankruptcy Code), (D) granting, any other
super-priority claim senior to or pari passu with the super-priority claims of
the Administrative Agent and the Lenders (except for those superpriority claims
described in the Interim Approval Order or the Final Approval Order, whichever
is then in effect, as claims permitted to be pari passu or senior) with respect
to the Indebtedness owed thereunder, (E) authorizing or approving any other
action materially adverse to the Secured Parties or their rights and remedies
under the Loan Documents, the Existing Revolving Credit Facility and documents
in connection therewith or under the Interim Approval Order or the Final
Approval Order, whichever is then in effect (it being understood and agreed that
any modification to the priority of the administrative claims set forth in the
Interim Approval Order or Final Approval Order shall be deemed materially
adverse to the rights and interests of the Secured Parties for purposes hereof),
or their interest in any material portion of the Collateral, or (F) granting
relief from the automatic stay to permit any secured creditor (other than the
Secured Parties) to enforce or otherwise take action with respect to any
material Collateral; or

(ii) the commencement of any action, suit or proceeding before any Governmental
Authority against any of the Secured Parties (solely in their capacities as such
under the Loan Documents) by or on behalf of any Loan Party or any of its
Affiliates, officers or employees; or

(iii) once entered by the Bankruptcy Court, the Interim Approval Order (prior to
entry of the Final Approval Order) shall cease to be in full force and effect or
shall have been (in a manner that is adverse to the Administrative Agent or the
Lenders as determined in good faith by the Administrative Agent) reversed,
modified, amended, stayed or vacated, in the case of any modification or
amendment that is adverse to the Lenders (as determined in good faith by the
Administrative Agent), without the prior written consent of the Administrative
Agent and the Required Lenders; or

 

133



--------------------------------------------------------------------------------

(iv) the Final Approval Order shall not have been entered by the Bankruptcy
Court on or before the date that is 45 days after the entry of the Interim
Approval Order; or

(v) once entered by the Bankruptcy Court, the Final Approval Order shall cease
to be in full force and effect or shall have been (in a manner that is adverse
to the Administrative Agent or the Lenders as determined in good faith by the
Administrative Agent) reversed, modified, amended, stayed or vacated, in the
case of any modification or amendment that is adverse to the Lenders (as
determined in good faith by the Administrative Agent), without the prior written
consent of the Administrative Agent and the Required Lenders; or

(vi) after entry thereof, the Confirmation Order shall cease to be in full force
and effect or shall have been (in a manner that is adverse to the Administrative
Agent or the Lenders as determined in good faith by the Administrative Agent)
reversed, modified, amended, stayed, vacated or made subject to stay pending
appeal, in the case of any modification or amendment that is adverse to the
Lenders (as determined in the good faith judgment of the Administrative Agent
and the Required Lenders), without the prior written consent of the
Administrative Agent and the Required Lenders; or

(vii) breach by any Loan Party of any provisions of the Interim Approval Order
or the Final Approval Order, which breach is material as determined in good
faith by the Administrative Agent, or the Confirmation Order, in each case upon
or after entry of the relevant order by the Bankruptcy Court; or

(viii) there shall arise any claim having priority over any or all
administrative expenses of the kind specified in clause (b) of Section 503 or
clause (b) of Section 507 of the Bankruptcy Code having a priority senior to or
pari passu with the Obligations, except as expressly provided herein or in the
Interim Approval Order or the Final Approval Order (including but not limited to
the carve-out set forth therein), whichever is then in effect; or

(ix) the Restructuring Support Agreement shall be terminated by any party
thereto or shall otherwise cease to be in full force and effect, or shall have
been amended, supplemented or otherwise modified in any manner that in the good
faith judgment of the Administrative Agent and the Required Lenders materially
and adversely affects the interests, rights or remedies of any or all of the
Administrative Agent and the Lenders, or (y) any party to the Restructuring
Support Agreement shall have breached the Restructuring Support Agreement in any
manner that in the good faith judgment of the Administrative Agent and the
Required Lenders materially and adversely affects the interests, rights or
remedies of any or all of the Administrative Agent and the Lenders; or

(x) the Backstop Agreement shall be terminated by any party thereto or shall
otherwise cease to be in full force and effect, or shall have been amended,
supplemented

 

134



--------------------------------------------------------------------------------

or otherwise modified in any manner that in the good faith judgment of the
Administrative Agent and the Required Lenders materially and adversely affects
the interests, rights or remedies of any or all of the Administrative Agent and
the Lenders, or (y) any party to the Backstop Agreement shall have breached the
Backstop Agreement in any manner that in the good faith judgment of the
Administrative Agent and the Required Lenders materially and adversely affects
the interests, rights or remedies of any or all of the Administrative Agent and
the Lenders; or

(n) Dissolution. Other than in connection with the Chapter 11 Cases, any order,
judgment or decree shall be entered against any Loan Party decreeing the
dissolution or split up of such Loan Party and such order shall remain
undischarged or unstayed for a period in excess of thirty days.

Section 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the Issuing Bank to make LC Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) require that the Borrower Cash Collateralize the LC Exposure; and

(d) exercise on behalf of itself, the Issuing Bank and the Lenders all rights
and remedies available to it, the Issuing Bank and the Lenders under the Loan
Documents or applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the Issuing Bank to make LC Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the LC Exposure as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

ARTICLE 9

THE ADMINISTRATIVE AGENT

Section 9.01. Appointment and Authorization. (a) Each Lender hereby irrevocably
appoints, designates and authorizes the Administrative Agent to take such action
on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement

 

135



--------------------------------------------------------------------------------

or any other Loan Document, together with such powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary contained
elsewhere herein or in any other Loan Document, the Administrative Agent shall
not have any duties or responsibilities, except those expressly set forth
herein. The Administrative Agent shall not have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b) Each of the Lenders (including in its capacity as a Secured Bank Product
Provider) hereby further authorizes the Administrative Agent to enter into the
Intercreditor Agreement and any amendments thereto on behalf of such Lender.
Without limiting the generality of the foregoing, each of the Lenders hereby
authorizes and directs the Administrative Agent to bind each Lender to the
actions required by such Lender under the terms of the Intercreditor Agreement.

(c) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.

Section 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

Section 9.03. Liability of Administrative Agent. No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by it under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as such Agent-Related Person shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.02 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct in
connection with its duties expressly set forth herein, (b) be responsible in any
manner to any Lender or participant for any recital, statement, representation
or warranty made by any Loan Party or any officer thereof, contained herein or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Loan Party or
any other party to any Loan Document to perform its obligations hereunder or
thereunder, or (c) have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other

 

136



--------------------------------------------------------------------------------

Loan Documents that such Agent-Related Person is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law. No Agent-Related Person shall be under any obligation to any
Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party or any Affiliate thereof.

Section 9.04. Reliance by the Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Sections 4.01 and 4.02, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Execution Date or
Funding Date, as applicable, specifying its objection thereto.

Section 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as may be directed by the Required
Lenders in accordance with Article 8; provided, however, that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable or
in the best interest of the Lenders.

 

137



--------------------------------------------------------------------------------

Section 9.06. Credit Decision; Disclosure of Information by the Administrative
Agent. Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent-Related Person.

Section 9.07. Indemnification of the Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Administrative Agent (and its officers, directors, employees,
agents and attorneys in fact which are acting on behalf of the Administrative
Agent) (to the extent not reimbursed by or on behalf of any Loan Party and
without limiting the obligation of any Loan Party to do so), pro rata, and hold
harmless the Administrative Agent (and its officers, directors, employees,
agents and attorneys in fact which are acting on behalf of the Administrative
Agent) from and against any and all Indemnified Liabilities incurred by it;
provided, however, that no Lender shall be liable for the payment to the
Administrative Agent (and its officers, directors, employees, agents and
attorneys in fact which are acting on behalf of the Administrative Agent) of any
portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from the Administrative Agent’s (and its officers, directors, employees, agents
and attorneys in fact which are acting on behalf of the Administrative Agent)
own gross negligence or willful misconduct; provided, however, that no action
taken in accordance with the directions of the Required Lenders shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the

 

138



--------------------------------------------------------------------------------

Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive termination of the
Aggregate Commitments, the payment of all other Obligations and the resignation
of the Administrative Agent.

Section 9.08. Administrative Agent in Its Individual Capacity. Bank of America
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Loan Parties and their respective Affiliates as though Bank of
America was not the Administrative Agent hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
any Loan Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Bank of America
shall have the same rights and powers under this Agreement as any other Lender
and may exercise such rights and powers as though it were not an Administrative
Agent, and the terms “Lender” and “Lenders” include Bank of America in its
individual capacity.

Section 9.09. Successor Administrative Agent. (a) The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor administrative agent for the Lenders,
which successor administrative agent shall be consented to by the Borrower at
all times other than during the existence of an Event of Default (which consent
of the Borrower shall not be unreasonably withheld or delayed). If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and the Borrower, a successor administrative agent
from among the Lenders; provided that any such successor administrative agent
shall be either a domestic office of a commercial bank organized under the laws
of the United States or any State thereof, or a United States branch of a bank
that is organized under the laws of another jurisdiction, in either case which
has a combined capital and surplus of at least $500,000,000. Upon the acceptance
of its appointment as successor administrative agent hereunder, the Person
acting as such successor administrative agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article 9 and Sections
11.04 and 11.05 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement. If no
successor administrative agent has accepted appointment as Administrative Agent
by the date which is 30 days following a retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

 

139



--------------------------------------------------------------------------------

(b) Any resignation by Bank of America as administrative agent pursuant to this
Section 9.09 shall also constitute its resignation as lender of the Swingline
Loans to the extent that Bank of America is acting in such capacity at such
time. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring lender of the Swingline
Loans and (ii) the retiring lender of the Swingline Loans shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents.

Section 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or LC Exposure shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Bank and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under
Sections 2.05 and 11.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.05 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank in any such proceeding.

Section 9.11. Collateral and Guaranty Matters. (a) The Lenders and the Issuing
Bank irrevocably authorize the Administrative Agent, at its option and in its
discretion (and subject to the provisions of the Intercreditor Agreement),

 

140



--------------------------------------------------------------------------------

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (A) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations and expense reimbursement obligations not yet due and payable) and
the expiration or termination of all Letters of Credit, (B) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document, or (C) subject to Section 11.01, if approved,
authorized or ratified in writing by the Required Lenders;

(ii) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(j); and

(iii) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11.

(b) The Administrative Agent may, at its option, from time to time, at any time
upon the occurrence of an Event of Default and for so long as the same is
continuing or upon any other failure of a condition precedent to the making of
Loans hereunder, make such disbursements and advances (“Special Agent Advances”)
which Administrative Agent, in its sole discretion, deems necessary or desirable
either (i) to preserve or protect the Collateral or any portion thereof or
(ii) to pay any other amount chargeable to the Borrower pursuant to the terms of
this Agreement or any of the other Loan Documents consisting of costs, fees and
expenses and payments to any Issuing Bank (provided that in no event shall
(x) Special Agent Advances for such purpose exceed the amount equal to
$7,000,000 in the aggregate outstanding at any time less the then outstanding
Revolving Loans, Swingline Loans and Letters of Credit under Section 9.13 hereof
and (y) Special Agent Advances plus the Revolving Exposure exceed the Lenders’
Commitments at the time of such Event of Default or cause any Lender’s Revolving
Exposure to exceed such Lender’s Commitment at the time of such Event of
Default). Special Agent Advances shall be repayable on demand and be secured by
the Collateral. Special Agent Advances shall not constitute Loans but shall
otherwise constitute Obligations hereunder. Administrative Agent shall notify
each Lender and the Borrower in writing of each such Special Agent Advance,
which notice shall include a description of the purpose of such Special Agent
Advance. Each Lender agrees that it shall make available to Administrative
Agent, upon Administrative Agent’s demand, in immediately available funds, the
amount equal to such Lender’s Pro Rata Percentage of each such Special Agent
Advance. If such funds are not made available to Administrative Agent by such
Lender, Administrative Agent shall be entitled to recover such funds, on demand
from such Lender together with interest thereon for each day from the date such
payment was due until the date such amount is paid to Administrative Agent at
the Federal Funds Rate for each day during such period (as published by the
Federal Reserve Bank of New York or at Administrative Agent’s option based on
the arithmetic mean determined by Administrative Agent of the rates for the last
transaction in overnight Federal funds arranged prior to 9:00 a.m.

 

141



--------------------------------------------------------------------------------

(New York City time) on that day by each of the three leading brokers of Federal
funds transactions in New York City selected by Administrative Agent) and if
such amounts are not paid within three (3) days of Administrative Agent’s
demand, at the highest interest rate provided for in Section 2.06(a).

Section 9.12. Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice to the Administrative Agent of a Bank Product, agrees to be
bound by this Article IX and Section 10.02. Each Secured Bank Product Provider
shall indemnify and hold harmless Agent-Related Persons, to the extent not
reimbursed by the Loan Parties, against all claims that may be incurred by or
asserted against any Agent-Related Person in connection with such provider’s
Secured Bank Product Obligations.

Section 9.13. Additional Loans. The Administrative Agent shall not make (and
shall prohibit the Issuing Bank and Swingline Lender, as applicable, from
making) any Revolving Loans or provide any Letters of Credit to the Borrower on
behalf of Lenders intentionally and with actual knowledge that such Revolving
Loans, Swingline Loans, or Letters of Credit would cause the aggregate amount of
the Revolving Exposure to exceed the Borrowing Base, without the prior consent
of all Lenders, except, that, Administrative Agent may make (or cause to be
made) such additional Revolving Loans or Swingline Loans or provide such
additional Letters of Credit on behalf of Lenders, intentionally and with actual
knowledge that such Loans or Letters of Credit will cause the total outstanding
Revolving Exposure to exceed the Borrowing Base, as Administrative Agent may
deem necessary or advisable in its discretion, provided, that: (a) the total
principal amount of the additional Revolving Loans, Swingline Loans, or
additional Letters of Credit to the Borrower which Administrative Agent may make
or provide (or cause to be made or provided) after obtaining such actual
knowledge that the Revolving Exposure equals or exceeds the Borrowing Base shall
not exceed the amount equal to $7,000,000 outstanding at any time less the then
Outstanding Amount of any Special Agent Advances and shall not cause the
Revolving Exposure to exceed the Revolving Commitments of all of the Lenders or
the Revolving Exposure of a Lender to exceed such Lender’s Revolving Commitment,
(b) if so requested by the Required Lenders by written notice to the
Administrative Agent and the Borrower, the Administrative Agent shall cease to
provide any such additional Revolving Loans, Swingline Loans or Letters of
Credit, and, within 3 Business Days after any such written notice, any such
amounts outstanding in respect of such excess shall become due (or, in the case
of any such Letters of Credit, Swingline Loans and, to the extent required
thereafter, Revolving Loans selected by the Borrower shall be prepaid in the
amount of such excess, or, if no Loans are then outstanding, LC Exposure shall
be Cash Collateralized in the amount of such excess in accordance with
Section 2.13(j)) and (c) without the consent of all Lenders, the Administrative
Agent shall not permit any such additional Revolving Loans, Swingline Loans or
Letters of Credit to remain outstanding for more than sixty (60) days from the
date such additional Revolving Loans, Swingline Loans or Letters of Credit were
made or issued, as the case may be. Each Lender shall be obligated to pay to the
Administrative Agent the amount of its Pro Rata Percentage of any such
additional Revolving Loans, Swingline Loans, or Letters of Credit; provided that
the Administrative Agent is acting in accordance with the terms of this
Section 9.13.

 

142



--------------------------------------------------------------------------------

ARTICLE 10

LC COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

Section 10.01. LC Collateral Account.

(a) The Administrative Agent is hereby authorized to establish and maintain at
its office at 777 Main Street, 12th floor, Hartford, Connecticut 06115, in the
name of the Administrative Agent and pursuant to a dominion and control
Agreement, a restricted deposit account designated “The Borrower LC Collateral
Account”. If the Funding Date has occurred, each Loan Party shall deposit into
the LC Collateral Account from time to time the Cash Collateral required to be
deposited under Section 2.13(j) hereof.

(b) The balance from time to time in such LC Collateral Account shall constitute
part of the Collateral and shall not constitute payment of the Obligations until
applied as hereinafter provided. Notwithstanding any other provision hereof to
the contrary, all amounts held in the LC Collateral Account shall constitute
collateral security first for the liabilities in respect of Letters of Credit
outstanding from time to time and second for the other Obligations hereunder
until such time as all Letters of Credit shall have been terminated and all of
the liabilities in respect of Letters of Credit have been paid in full. All
funds in “The Borrower LC Collateral Account” may be invested in accordance with
the provisions of Section 2.13(j).

Section 10.02. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the LC Exposure has automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations (including without limitation, proceeds
received by the Administrative Agent in respect of any sale of, collection from,
or other realization upon, all or any part of the Collateral (including, without
limitation, pursuant to the exercise by the Administrative Agent of its remedies
during the continuance of an Event of Default) or otherwise received on account
of the Obligations) shall, subject to the provisions of Sections 2.11 and
2.13(j), be applied in the following order:

First, to the payment of all reasonable costs and out-of-pocket expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agent and its agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith;

Second, to the payment of all other reasonable costs and out-of-pocket expenses
of such sale, collection or other realization including, without limitation,
costs and expenses and all costs, liabilities and advances made or incurred by
the other Secured Parties in connection therewith (other than in respect of
Secured Bank Product Obligations);

Third, to interest then due and payable on the Borrower’s Swingline Loan;

Fourth, to the principal balance of the Swingline Loan outstanding until the
same has been prepaid in full;

 

143



--------------------------------------------------------------------------------

Fifth, to interest then due and payable on the Borrower’s Revolving Loans and
other amounts due pursuant to Sections 3.01, 3.04 and 3.05;

Sixth, to Cash Collateralize all LC Exposures (to the extent not otherwise Cash
Collateralized pursuant to the terms hereof) plus any accrued and unpaid
interest thereon;

Seventh, to the principal balance of Revolving Borrowings then outstanding and
all Obligations on account of Noticed Hedges, pro rata;

Eighth, to all other Obligations pro rata; and

Ninth, the balance, if any, as required by the Intercreditor Agreement or, in
the absence of any such requirement, to the Person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns).

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Sixth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above. Amounts distributed with respect to any Secured Bank
Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to the Administrative Agent or the actual Secured Bank
Product Obligations as calculated by the methodology reported to the
Administrative Agent for determining the amount due. The Administrative Agent
shall have no obligation to calculate the amount to be distributed with respect
to any Secured Bank Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Secured Party. If a Secured Party
fails to deliver such calculation within five days following request by the
Administrative Agent, the Administrative Agent may assume the amount to be
distributed is zero.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (j) of this Section 10.02, the Loan Parties
shall remain liable for any deficiency. Notwithstanding the foregoing
provisions, this Section 10.02 is subject to the provisions of Article 4 of the
Intercreditor Agreement.

ARTICLE 11

MISCELLANEOUS

Section 11.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) increase the Commitment of any Lender without the written consent of such
Lender;

 

144



--------------------------------------------------------------------------------

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled termination of any
Commitment hereunder or under any other Loan Document, or permit any Interest
Period with a duration longer than six months, in each case without the written
consent of each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or LC Disbursement, or (subject to clause (ii) of the second proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or fees in respect of Letters of
Credit at the Default Rate or (ii) to amend any financial covenant hereunder (or
any defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or LC Disbursement or to reduce any fee
payable hereunder;

(d) change Section 2.10 or Section 10.02 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(e) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder (except that, with the consent of
the Required Lenders, additional extensions of credit pursuant to this Agreement
may be included in the determination of “Required Lenders” on substantially the
same basis as the extensions of Loans are included on the Funding Date, and any
technical amendments required to effect such inclusion may be made), without the
written consent of each Lender;

(f) change Section 11.07 in a manner that would impose any additional
restriction on the ability of any Lender to assign any of its rights or
obligations under this Agreement;

(g) except as contemplated by Section 9.11, release all or substantially all of
the Guarantors from their Guarantees without the written consent of each Lender;

(h) except as contemplated by Section 9.11, release all or substantially all of
the Collateral without the written consent of each Lender;

(i) without the consent of all Lenders, materially change the definition of
“Borrowing Base” or the terms used therein; or

(j) without the consent of all Lenders, increase the Borrowing Base advance
rates;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in

 

145



--------------------------------------------------------------------------------

writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (iv) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

Section 11.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the Swingline Lender or the
Issuing Bank, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Administrative Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection
(c) below), when delivered; provided, however, that notices and other
communications to the Administrative Agent pursuant to Article 2 shall not be
effective until actually received by such Person. In no event shall a voicemail
message be effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Electronically Transmitted Documents and Signatures. Loan
Documents may be transmitted and/or signed by facsimile or other electronic
transmission. The effectiveness of any such documents and signatures shall,
subject to applicable Law, have the same force and effect as manually-signed
originals and shall be binding on all Loan Parties, the Administrative Agent and
the Lenders. The Administrative Agent may also require that any such documents
and signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any electronically transmitted document or signature.

 

146



--------------------------------------------------------------------------------

(c) Limited Use of Electronic Mail. Electronic mail and Internet and intranet
websites may be used only (i) to distribute routine communications, such as
financial statements and other information as provided in Section 6.02 and
(ii) to distribute Loan Documents for execution by the parties thereto and
receive executed copies of such Loan Documents, and may not be used for any
other purpose.

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent, the
Issuing Bank and the Lenders shall be entitled to rely and act upon any notices
(including a telephonic Borrowing Request) purportedly given by or on behalf of
the Borrower by any Responsible Officer even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify each Indemnitee of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower by any Responsible Officer.
All telephonic notices to and other communications with the Administrative Agent
may be recorded by the Administrative Agent, and each of the parties hereto
hereby consents to such recording.

Section 11.03. No Waiver; Cumulative Remedies. No failure by any Lender, the
Issuing Bank or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the Issuing Bank; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Bank or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Bank or Swingline
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.09
(subject to the terms of Section 2.17), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.17,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

147



--------------------------------------------------------------------------------

Section 11.04. Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to
pay or reimburse the Administrative Agent for all reasonable costs and
documented out-of-pocket expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
and (b) to pay or reimburse the Administrative Agent and each Lender for all
reasonable costs and out-of-pocket expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs. For the avoidance of doubt,
the foregoing costs and expenses shall include (i) the Administrative Agent’s
costs and expenses for due diligence, including, without limitation, field
examinations and appraisals, (ii) the Administrative Agent’s standard charges
for field examinations, including a per diem field examiner charge and
out-of-pocket expenses and (iii) all search, filing, recording, title insurance
and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent or any Lender. All amounts due under this Section 11.04
shall be payable within ten Business Days after demand therefor. The agreements
in this Section shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.

Section 11.05. Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, the Issuing Bank, the Swingline Lender, each
Lender and each of their respective Affiliates, directors, officers, employees,
counsel, agents and attorneys-in-fact (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan or the use or proposed use of the
proceeds therefrom, (c) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower, any Subsidiary or any other Loan Party, or any Environmental Liability
related in any way to the Borrower, any Subsidiary or any other Loan Party, or
(d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined to have resulted from the gross negligence or
willful

 

148



--------------------------------------------------------------------------------

misconduct of such Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect or consequential damages relating to this Agreement or any other
Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Execution Date). All amounts due under
this Section 11.05 shall be payable within ten Business Days after demand
therefor. The agreements in this Section shall survive the resignation of the
Administrative Agent, the Issuing Bank or the Swingline Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

Section 11.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the Issuing Bank or
any Lender, or the Administrative Agent, the Issuing Bank or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the Issuing Bank or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender and the Issuing Bank severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the Issuing Bank under clause (b) of the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.

Section 11.07. Successors and Assigns.

(a) Generally. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) or (h) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

149



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of any Commitment and any Loan at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received written notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

 

150



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to the Borrower. No such assignment shall be made (A) to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Pro Rata Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 11.04 and 11.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations

 

151



--------------------------------------------------------------------------------

under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and LC Exposure owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (a), (b) or (c) of the first proviso to Section 11.01 that
directly affects such Participant. Subject to subsection (e) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.09 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.10 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01 as though it were a Lender.

 

152



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Pledges. Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities, provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 11.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

Section 11.08. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ directors, officers, trustees,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, the Issuing Bank, any Lender or

 

153



--------------------------------------------------------------------------------

any of their respective Affiliates on a nonconfidential basis from a source
other than any Loan Party, the Back Stop Parties or any of their respective
Affiliates. For purposes of this Section, “Information” means all information
received from any Loan Party relating to any Loan Party or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by any Loan Party, provided that, in the case of information
received from a Loan Party after the Execution Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 11.09. Set-off. In addition to (and without prejudice to) any rights and
remedies of the Lenders provided by law (whether prior to or following the
Funding Date, including rights of set off), upon the occurrence and during the
continuance of any Event of Default from and after the Funding Date, each
Lender, the Issuing Bank and each of their respective Affiliates is authorized
at any time and from time to time, without prior notice to the Borrower or any
other Loan Party, any such notice being waived by the Borrower (on its own
behalf and on behalf of each Loan Party) to the fullest extent permitted by law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other indebtedness at any time
owing by, such Lender to or for the credit or the account of the respective Loan
Parties against any and all Obligations owing to such Lender, the Issuing Bank
or any such Affiliate hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not the Administrative Agent,
such Lender, the Issuing Bank or such Affiliate shall have made demand under
this Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.11 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and the Issuing Bank agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender
or the Issuing Bank, as the case may be; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and application.

Section 11.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent, the Issuing Bank or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent, the Issuing Bank or a Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense,

 

154



--------------------------------------------------------------------------------

fee, or premium rather than interest, (b) exclude voluntary prepayments and the
effects thereof, and (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the contemplated term of
the Obligations hereunder.

Section 11.11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 11.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof

Section 11.13. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other Obligation is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Aggregate
Commitments have not expired or terminated. The provisions of Sections 3.01,
3.04, 3.05, 11.04 and 11.05 and Article 9 (subject to the express terms
contained therein) shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Obligations, the expiration or termination of the Letters of Credit and the
Aggregate Commitments or the termination of this Agreement or any provision
hereof. In connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Secured Parties may
require such indemnities as they shall reasonably deem necessary or appropriate
to protect the Secured Parties against (x) loss on account of credits previously
applied to the Obligations that may subsequently be reversed or revoked, and
(y) any obligations that may thereafter arise with respect to Swap Contracts and
the Other Liabilities.

Section 11.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

155



--------------------------------------------------------------------------------

Section 11.15. Intentionally Omitted.

Section 11.16. Removal and Replacement of Lenders. (a) In the event that:

(i) (x) any Lender (each, an “Increased-Cost Lender”) shall give notice to the
Borrower that such Lender is entitled to receive payments under Section 3.01 or
3.04, (y) the circumstances which entitle such Lender to receive such payments
shall remain in effect, and (z) such Lender shall fail to withdraw such notice
within five Business Days after the Borrower’s request for such withdrawal; or

(ii) any Lender shall become a Defaulting Lender and shall fail to cure the
default as a result of which it has become a Defaulting Lender within five
Business Days after the Borrower’s request that it cure such default; or

(iii) in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any of the provisions of this Agreement as
contemplated by clauses (a) through (h) of the first proviso to Section 11.01,
the consent of the Required Lenders shall have been obtained but the consent of
one or more of such other Lenders (each, a “Non-Consenting Lender”) whose
consent is required shall not have been obtained, and (b) the failure to obtain
Non-Consenting Lenders’ consents does not result solely from the exercise of
Non-Consenting Lenders’ rights (and the withholding of any required consents by
Non-Consenting Lenders) pursuant to the second proviso to Section 11.01;

then, and in each such case, the Borrower shall have the right, at its option,
to remove or replace the applicable Increased-Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”) to the extent permitted by
subsection (b).

(b) The Borrower may, by giving written notice to the Administrative Agent and
any Terminated Lender of its election to do so,

(i) elect to (A) terminate the Commitment, if any, of such Terminated Lender
upon receipt by such Terminated Lender of such notice and (B) prepay on the date
of such termination any outstanding Loans made by such Terminated Lender,
together with accrued and unpaid interest thereon and any other amounts payable
to such Terminated Lender hereunder; provided that, in the event such Terminated
Lender has any Loans outstanding at the time of such termination, the written
consent of Administrative Agent and the Required Lenders (which consents shall
not be unreasonably withheld or delayed) shall be required in order for the
Borrower to make the election set forth in this clause (i); or

(ii) elect to cause such Terminated Lender (and such Terminated Lender hereby
irrevocably agrees) to assign its outstanding Loans and its Commitment, if any,
in full to one or more Eligible Assignees (each, a “Replacement Lender”) in
accordance with the provisions of Section 11.07; provided that (A) on the date
of such assignment,

 

156



--------------------------------------------------------------------------------

the Borrower shall pay any amounts payable to such Terminated Lender as if it
were a prepayment and (B) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender;

provided that the Borrower may not make either of the elections set forth in
clauses (i) or (ii) above with respect to any Non-Consenting Lender unless the
Borrower also makes one of such elections with respect to each other Terminated
Lender which is a Non-Consenting Lender.

(c) Upon the prepayment of all amounts owing to any Terminated Lender and the
termination of such Terminated Lender’s Commitment, if any, pursuant to clause
(i) of subsection (b), such Terminated Lender shall no longer constitute a
“Lender” for purposes of this Agreement; provided that any rights of such
Terminated Lender to indemnification under this Agreement shall survive as to
such Terminated Lender.

Section 11.17. Intentionally Omitted.

Section 11.18. GOVERNING LAW.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT ALL OF THE PARTIES HERETO SHALL RETAIN
ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER,
THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH LENDER IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

(c) After the Effective Date (as defined in the Reorganization Plan), except as
otherwise consented to in writing by the Administrative Agent, the Bankruptcy
Court’s retention of jurisdiction shall not govern the interpretation or
enforcement of the Loan Documents or any rights or remedies related thereto.

 

157



--------------------------------------------------------------------------------

Section 11.19. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 11.20. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower and each other
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, on the other hand, and the Borrower and each
other Loan Party is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the
Borrower, any other Loan Party or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) the
Administrative Agent has not assumed and will not assume an advisory, agency or
fiduciary responsibility in favor of the Borrower or any other Loan Party with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Administrative
Agent has advised or is currently advising the Borrower, any other Loan Party or
any of their respective Affiliates on other matters) and the Administrative
Agent does not have any obligation to the Borrower, any other Loan Party or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and its Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, the other Loan Parties and their respective Affiliates, and the
Administrative Agent does not have any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Administrative Agent has not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Borrower and the other
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. Each of the Borrower and the
other Loan Parties hereby waives and releases, to the fullest extent permitted
by law, any claims that it may have against the Administrative Agent with
respect to any breach or alleged breach of agency or fiduciary duty.

 

158



--------------------------------------------------------------------------------

Section 11.21. USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the PATRIOT Act.

Section 11.22. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES.

Section 11.23. Parties Including Trustees; Bankruptcy Court Proceedings. This
Agreement, the other Loan Documents, and all Transaction Liens and other rights
and privileges created hereby or pursuant hereto or to any other Loan Document
shall be binding upon each Loan Party, the estate of each Loan Party, and any
trustee, other estate representative or any successor in interest of any Loan
Party in any Chapter 11 Case, if the Chapter 11 Cases have commenced, or any
other case commenced under Chapter 11 of the Bankruptcy Code or any subsequent
case commenced under Chapter 7 of the Bankruptcy Code. This Agreement and the
other Loan Documents shall be binding upon, and inure to the benefit of, the
successors of the Administrative Agent and the Lenders and their respective
assigns, transferees and endorsees. No Loan Party may assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
hereunder or under any of the other Loan Documents without the prior express
written consent of the Administrative Agent and the Lenders. Any such purported
assignment, transfer, hypothecation or other conveyance by any Loan Party
without the prior express written consent of the Administrative Agent and the
Lenders shall be void. The terms and provisions of this Agreement are for the
purpose of defining the relative rights and obligations of each Loan Party, the
Administrative Agent and Lenders with respect to the transactions contemplated
hereby and no Person shall be a third party beneficiary of any of the terms and
provisions of this Agreement or any of the other Loan Documents.

[Remainder of page intentionally left blank.]

 

159



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

KEYSTONE AUTOMOTIVE OPERATIONS, INC.

By:

 

  /s/ Edward Orzetti

 

Name: Edward Orzetti

 

Title:   Chief Executive Officer and President

KEYSTONE AUTOMOTIVE HOLDINGS, INC.

By:

 

  /s/ Edward Orzetti

 

Name: Edward Orzetti

 

Title:   Chief Executive Officer and President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent

By:

 

  /s/ Dennis Wilson

 

Name: Dennis Wilson

 

Title:   Senior Vice President

BANK OF AMERICA, N.A., as a Lender,

Swingline Lender and Issuing Bank

By:

 

  /s/ Dennis Wilson

 

Name: Dennis Wilson

 

Title:   Senior Vice President